Exhibit 10.29

 

 

 

 

NINETEENTH AMENDED AND RESTATED
MASTER LEASE AGREEMENT


BETWEEN


FC‑Gen Real Estate, LLC


AND


Genesis Operations LLC


December 1, 2015

 

 





--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

ARTICLE 1  LEASED PROPERTY, TERM AND DEFINITIONS


1 

1.1  Leased Property


1 

1.2  Indivisible Lease


1 

1.3  Term


2 

1.4  Definitions


2 

1.5  HCN as Agent


19 

1.6  Option Facilities


19 

1.6.1  General


19 

1.6.2  Restrictions on Transfer


20 

1.6.3  Passed Option Property


20 

1.6.4  Option Facilities Additional Rent


20 

1.7  Certain Facilities Subject to Internal Facility Lease


20 

1.8  Certain Leased Property Subject to Ground Leases


21 

1.8.1  Ground Lease Parcels


21 

1.8.2  Compliance With Ground Leases; Rent Payments Thereunder


21 

1.8.3  Termination or Expiration of Ground Lease


21 

1.8.4  Remedies


22 

1.8.5  Renewal Options


22 

ARTICLE 2  RENT


22 

2.1  Construction Rent


22 

2.2  Base Rent


22 

2.3  Annual Base Rent Adjustments


23 

2.4  Additional Rent


23 

2.5  Place of Payment of Rent


23 

2.6  Net Lease


23 

2.7  No Termination, Abatement, Etc.


23 

2.8  Rent Schedule


24 

ARTICLE 3  IMPOSITIONS AND UTILITIES


24 

3.1  Payment of Impositions


24 

3.2  Definition of Impositions


25 

3.3  Escrow of Impositions


26 

3.4  Utilities


26 

3.5  Discontinuance of Utilities


26 

3.6  Business Expenses


26 

3.7  Permitted Contests


26 

ARTICLE 4  INSURANCE


27 

4.1  Property Insurance


27 

4.2  Liability Insurance


28 

4.3  Builder’s Risk Insurance


28 

4.4  Insurance Requirements


29 

4.5  Replacement Value


30 

4.6  Blanket Policy


30 

4.7 No Separate Insurance


30 

 





i

--------------------------------------------------------------------------------

 



 

 

4.8  Waiver of Subrogation


30 

4.9  Mortgages


31 

4.10  Key Man Life Insurance


31 

4.11  Insurance for Environmental Matters


31 

ARTICLE 5  INDEMNITY


31 

5.1  Tenant’s Indemnification


31 

5.1.1  Notice of Claim


32 

5.1.2  Survivor of Covenants


32 

5.2  Environmental Indemnity; Audits; Pre‑Existing Conditions


32 

5.2.1  General


32 

5.2.2  Pre‑Existing Conditions


33 

5.2.3  Ongoing Monitoring


33 

5.3  Limitation of Landlord’s Liability


33 

ARTICLE 6  USE AND ACCEPTANCE OF PREMISES


34 

6.1  Use of Leased Property


34 

6.2  Acceptance of Leased Property


34 

6.3  Conditions of Use and Occupancy


34 

ARTICLE 7  MAINTENANCE, MECHANICS’ LIENS AND PRE‑EXISTING VIOLATIONS


35 

7.1  Maintenance


35 

7.2  Required Alterations


35 

7.3  Mechanic’s Liens


36 

7.4  Replacements of Fixtures and Landlord’s Personal Property


36 

7.5  Certain Pre‑Existing Violations


36 

ARTICLE 8  DEFAULTS AND REMEDIES


37 

8.1  Events of Default


37 

8.2  Remedies


39 

8.3  Right of Setoff


41 

8.4  Performance of Tenant’s Covenants


41 

8.5  Late Payment Charge


41 

8.6  Escrows and Application of Payments


41 

8.7  Remedies Cumulative


42 

8.8  Waivers


42 

8.9  Obligations Under the Bankruptcy Code


42 

ARTICLE 9  DAMAGE AND DESTRUCTION


42 

9.1  Notice Of Casualty


42 

9.2  Substantial Destruction


43 

9.3  Partial Destruction


43 

9.4  Restoration


43 

9.5  Insufficient Proceeds


44 

9.6  Not Trust Funds


44 

9.7  Landlord’s Inspection


44 

9.8  Landlord’s Costs


44 

9.9  No Rent Abatement


44 

 





ii

--------------------------------------------------------------------------------

 



 

 

ARTICLE 10  CONDEMNATION


44 

10.1  Total Taking


44 

10.2  Partial Taking


45 

10.3  Condemnation Proceeds Not Trust Funds


45 

ARTICLE 11  TENANT’S PROPERTY


45 

11.1  Tenant’s Property


45 

11.2  Requirements for Tenant’s Property


45 

ARTICLE 12  RENEWAL OPTION


46 

12.1  Renewal Option


46 

12.2  Effect of Renewal


46 

ARTICLE 13  REPRESENTATIONS AND WARRANTIES


47 

13.1  Tenant’s Representations


47 

13.2  Landlord’s Representations


48 

ARTICLE 14  NEGATIVE COVENANTS


48 

14.1  No Debt


48 

14.2  No Liens


49 

14.3  No Transfer


49 

14.4  No Guaranties


49 

14.5  Affiliate Contracts


49 

14.6  Subordination of Payments to Affiliates


49 

14.7  Anti-Terrorism Laws


50 

14.8  Anti-Corruption Laws


50 

ARTICLE 15  AFFIRMATIVE COVENANTS


50 

15.1  Perform Obligations


50 

15.2  Proceedings to Enjoin or Prevent Construction


51 

15.3  Documents and Information


51 

15.3.1  Furnish Documents


51 

15.3.2  Furnish Information


51 

15.3.3  Further Assurances and Information


52 

15.3.4  Material Communications


52 

15.3.5  Requirements for Financial Statements


52 

15.4  Compliance With Laws


53 

15.5  Broker’s Commission


53 

15.6  Existence


53 

15.7  Financial Covenants


53 

15.8  Facility Licensure and Certification


53 

15.9  Transfer of License and Facility Operations


53 

15.9.1  Licensure


54 

15.9.2  Facility Operations


54 

15.9.3  IT Equipment


55 

15.10  Bed Operating Rights


55 

15.11  Cooperation


55 

15.12  Project Submissions


55 

15.13  Information and Images


55 

 





iii

--------------------------------------------------------------------------------

 



 

 

15.14  Compliance with Anti-Terrorism Laws


55 

15.15  Change of Location or Name


56 

15.16  Compliance with Anti-Corruption Laws


56 

ARTICLE 16  ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS


57 

16.1  Prohibition on Restricted Alterations


57 

16.2  Approval of Restricted Alterations


57 

16.3  [Intentionally Omitted]


57 

16.4  Requirements for Alterations


57 

16.5  Ownership and Removal of Alterations


58 

16.6  Minimum Qualified Capital Expenditures


58 

16.7  Signs


58 

ARTICLE 17  Option to Purchase/right of first offer


59 

ARTICLE 18  ASSIGNMENT AND SALE OF LEASED PROPERTY


59 

18.1  Prohibition on Assignment and Subletting


59 

18.2  Requests for Landlord’s Consent to Certain Restricted Transfers


59 

18.3  Agreements with Residents


60 

18.4  Sale of Leased Property


60 

18.5  Assignment by Landlord


60 

18.6  Beneficial Transfer


61 

ARTICLE 19  HOLDOVER AND SURRENDER


61 

19.1  Holding Over


61 

19.2  Surrender


62 

ARTICLE 20  LETTER OF CREDIT


62 

20.1  Terms of Letter of Credit


62 

20.2  Replacement Letter of Credit


63 

20.3  Draws


63 

20.4  Partial Draws


64 

ARTICLE 21  QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES


64 

21.1  Quiet Enjoyment


64 

21.2  Subordination


64 

21.3  Attornment


65 

21.4  Estoppel Certificates


65 

ARTICLE 22  FUTURE RIGHTS


65 

ARTICLE 23  SECURITY INTEREST


65 

23.1  Collateral


65 

23.2  Additional Documents


66 

23.3  Notice of Sale


67 

23.4  Recharacterization


67 

ARTICLE 24  MISCELLANEOUS


67 

24.1  Notices


67 

24.2  Advertisement of Leased Property


68 

24.3  Entire Agreement


68 

 





iv

--------------------------------------------------------------------------------

 



24.4  Severability


68 

24.5  Captions and Headings


68 

24.6  Governing Law


68 

24.7  Memorandum of Lease


68 

24.8  Waiver


68 

24.9  Binding Effect


69 

24.10  No Offer


69 

24.11 Modification


69 

24.12  Landlord’s Modification


69 

24.13  No Merger


69 

24.14  Laches


69 

24.15  Limitation on Tenant’s Recourse


69 

24.16  Construction of Lease


70 

24.17  Counterparts


70 

24.18  Landlord’s Consent


70 

24.19  Custody of Escrow Funds


70 

24.20  Landlord’s Status as a REIT


70 

24.21  Exhibits


70 

24.22  Waiver of Jury Trial


70 

24.23  Consent to Jurisdiction


70 

24.24  Attorney’s Fees and Expenses


71 

24.25 Execution


72 

 

 

 

 

SCHEDULE 1:

RENT SCHEDULE

EXHIBIT A:

LEGAL DESCRIPTIONS

EXHIBIT B:

PERMITTED EXCEPTIONS

EXHIBIT C:

FACILITY INFORMATION

EXHIBIT D:

WIRE TRANSFER INSTRUCTIONS

EXHIBIT E:

DOCUMENTS TO BE DELIVERED

EXHIBIT F:

FINANCIAL CERTIFICATION

EXHIBIT G:

ANNUAL CAPITAL EXPENDITURE CERTIFICATE

EXHIBIT H:

DEVELOPMENT PAYMENT REQUEST

EXHIBIT I:

Pending Permitted Alterations

EXHIBIT J:

EXISTING SUBLEASES

EXHIBIT K:

ENVIRONMENTAL INSURANCE

EXHIBIT L:

ANNUAL FACILITY CONFIGURATION CERTIFICATE

EXHIBIT M:

ANTI-CORRUPTION AND ANTI-TERRORISM

CERTIFICATE

EXHIBIT N:

OPTION FACILITY LEASES

EXHIBIT O:

REQUIRED CAP EX PROJECTS

EXHIBIT P:

EXCLUDED ENTITIES

EXHIBIT Q:

Pre‑Existing violations

EXHIBIT R:

CAPITAL ENHANCEMENT PROJECTS

EXHIBIT S:

Allocated Payment amount

EXHIBIT T:

Future rights

EXHIBIT U:

financial covenaNts

 





v

--------------------------------------------------------------------------------

 



EXHIBIT V:

option to purchase

EXHIBIT W:

Certain definitions

EXHIBIT X:

Right of first offer

 

 



vi

--------------------------------------------------------------------------------

 



NINETEENTH AMENDED AND RESTATED MASTER LEASE AGREEMENT

This NINETEENTH AMENDED AND RESTATED MASTER LEASE AGREEMENT  (“Lease”) is
effective as of     December, 2015 (the “Effective Date”) among FC‑Gen Real
Estate, LLC, a limited liability company organized under the laws of the State
of Delaware (“Landlord”), having its chief executive office located at 4500 Dorr
Street, Toledo, Ohio  43615‑4040, and Genesis Operations LLC, a limited
liability company organized under the laws of the State of Delaware (“Tenant”),
having its chief executive office located at 101 East State Street, Kennett
Square, Pennsylvania 19348. 

R E C I T A L S

A.    Landlord and Tenant have previously entered into that certain Eighteenth
Amended and Restated Master Lease Agreement dated August 1, 2015, pursuant to
which Landlord leased certain of the Leased Property to Tenant and Tenant leased
certain of the Leased Property from Landlord (the “Existing Lease”). 

B.    Effective as of the Effective Date, Landlord and Tenant desire to amend
and restate the Existing Lease as set forth herein.

NOW, THEREFORE, Landlord and Tenant agree that the Existing Lease is hereby
amended and restated in its entirety as follows:

ARTICLE 1:    LEASED PROPERTY, TERM AND DEFINITIONS

1.1    Leased Property.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Leased Property, subject, however, to the Permitted
Exceptions and subject to the terms and conditions of this Lease.

1.2    Indivisible Lease.  This Lease constitutes one indivisible lease of the
entire Leased Property.  The Leased Property constitutes one economic unit and
the Base Rent and all other provisions have been negotiated and agreed to, based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction.  This Lease would not have been made on these terms if it was not a
single indivisible lease.  Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as one unit and any Event of Default under this Lease is an Event of
Default as to the entire Leased Property.  The parties intend that the
provisions of this Lease shall at all times be construed, interpreted and
applied so as to carry out their mutual objective to create a single indivisible
lease of all the Leased Property and, in particular but without limitation, that
for purposes of any assumption, rejection or assignment of this Lease under the
Bankruptcy Code, this is one indivisible and nonseverable lease and executory
contract dealing with one legal and economic unit which must be assumed,
rejected or assigned as a whole with respect to all (and only all) the Leased
Property covered hereby.  The parties may amend this Lease from time to time to
include one or more additional Facility Properties as part of the Leased
Property and such future addition to the Leased Property shall not in any way
change the indivisible and nonseverable nature of this Lease and all of the
foregoing provisions shall continue to apply in full force.





 

--------------------------------------------------------------------------------

 



1.3    Term.  The initial term (as the same may be extended in accordance with
clause [ii] of this Section, the “Initial Term”) of this Lease shall commence on
the Original Effective Date and shall expire at 12:00 Midnight Eastern Time on
January 31, 2032; provided,  however, that Tenant has one option to renew the
Lease pursuant to Article 12.

1.4    Definitions.  Except as otherwise expressly provided, [i] the terms
defined in this section have the meanings assigned to them in this section and
include the plural as well as the singular; [ii] all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as of the time applicable; [iii] the
words “herein”, “hereof” and “hereunder” and similar words refer to this Lease
as a whole and not to any particular section; and [iv] references to exhibits
and sections shall be references to exhibits and sections in this Lease.

“2012 Consent and Amendment Agreement” means that certain Consent and Amendment
Agreement dated June 20, 2012, among Landlord, HCN and certain affiliates
thereof, together with Tenant.

“2014 Consent and Amendment Agreement” means that certain Consent and Amendment
Agreement dated August 18, 2014, among Landlord, HCN and certain affiliates
thereof, together with Tenant.

“Acquired Facility” means any [i] Acquisition Project that becomes part of the
Leased Property in accordance with Article 22, and [ii] Development Project that
becomes part of the Leased Property in accordance with Article 22, individually
and collectively.

“Acquired Facility Base Rent” means, [i] for each Acquired Facility that is an
Acquisition Project, the Base Rent payable with respect thereto pursuant to
Article 22 hereof, as the same may be increased or decreased pursuant to the
terms hereof, and [ii] for each Acquired Facility that is a Development Project,
the Base Rent payable with respect thereto pursuant to Article 22 hereof, as the
same may be increased or decreased pursuant to the terms hereof.

“Acquired Option Facility” has the meaning ascribed to such term in §1.6 hereof.

“Acquired Option Facility Base Rent” means, for each Acquired Option Facility,
the Base Rent payable with respect thereto pursuant to §1.6 hereof, as the same
may be increased or decreased pursuant to the terms hereof.

“Acquisition Date” means the date that a Facility or Land is added to the Leased
Property and demised to Tenant hereunder, which, for the initial Facilities that
were subject to this Lease on the Original Effective Date, shall mean the
Original Effective Date.

“Acquisition Project” has the meaning ascribed to such term in Exhibit T.  For
the avoidance of doubt, the AHC Facilities are Acquisition Projects. 

“Acquisition Project Increaser Rate” has the meaning ascribed to such term in
Exhibit T.





2

--------------------------------------------------------------------------------

 



“Acquisition Project Investment Amount” means, in respect of an Acquisition
Project, the aggregate acquisition costs of the land, improvements, fixtures,
furniture, equipment and personal property being acquired, and Landlord’s
reasonable and reasonably documented closing costs incurred in connection with
the acquisition thereof.

“ADA” means the federal statute entitled Americans with Disabilities Act,
42 U.S.C. §12101, et seq.

“Additional Rent” has the meaning set forth in §2.4.

“Affiliate” means, with respect to a Person, any other Person that directly or
indirectly, controls, or is controlled by, or is under common control with the
aforementioned Person.  Notwithstanding the foregoing, Affiliate, with respect
to GEN and any subsidiary of GEN, shall include only GEN and any and all other
subsidiaries of GEN but shall not include any shareholders in, or entities in
which members of the board of directors of GEN, either have any equity interest
or otherwise Control.

“AHC Facility” has the meaning set forth in Exhibit T.

“Alterations” means the Permitted Alterations and the Restricted Alterations,
individually and collectively.

“Annual Budget” means Company’s projection of its financial statements for the
next fiscal year (or the 12-month rolling forward period, if applicable), which
shall be provided to Landlord solely for informational purposes as provided in
this Lease and include the balance sheet, statement of income, statement of cash
flows, statement of shareholders’ equity and detailed listing of planned
Qualified Capital Expenditures for the applicable period.

“Annual Facility Budget” means Tenant’s projection of the Facility Financial
Statements for the next fiscal year (or the 12-month rolling forward period, if
applicable) which shall be provided to Landlord solely for informational
purposes as provided in this Lease.

“Annual Facility Configuration Statement” means the statement in the form
attached as Exhibit L.

“Annual Financial Statements” means [i] for Company, an audited balance sheet,
statement of income, statement of cash flows and statement of shareholders’ or
members’ equity for the most recent fiscal year to include a consolidating
schedule of Tenant, Subtenant and all other businesses of Company; and [ii] for
each Facility, an unaudited Facility Financial Statement for the most recent
fiscal year.

“Annual Rent Increase” means, as of any Rent Adjustment Date, the product of
[i] the applicable portion of the Base Rent in effect for the year preceding the
Rent Adjustment Date times [ii] the applicable Increaser Rate.  In no event will
the Annual Rent Increase be negative.

“Anti-Corruption and Anti-Terrorism Certificate” means Tenant’s certification as
to its compliance with §§14.7, 14.8, 15.14, and 15.16 of this Lease in the form
attached as Exhibit M.





3

--------------------------------------------------------------------------------

 



“Anti-Corruption Laws” means any laws or regulations relating to bribery,
extortion, kickbacks, or other similar activities, including, without
limitation, the U.S. Foreign Corrupt Practices Act, the United Kingdom Bribery
Act, and the Canada Corruption of Foreign Public Officials Act.

“Anti-Terrorism Laws” means any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Executive Order
13224, the U.S. Patriot Act, the laws comprising the Bank Secrecy Act, or the
laws administered by OFAC.

“Article 9 of the UCC” means Article 9 of the Uniform Commercial Code as adopted
in the State of Delaware.

“Bankruptcy Code” means the United States Bankruptcy Code set forth in 11 U.S.C.
§101, et seq., as amended from time to time.

“Base Rent” shall mean the sum of [i] Initial Facility Base Rent (as reduced by
the Divested Facility Base Rent Reduction), [ii] Specified Facility Base Rent;
[iii] Acquired Option Facility Base Rent, [iv] Acquired Facility Base Rent, and
[v] CEP Base Rent, in each case as the same may be increased or decreased from
time to time pursuant to the terms hereof.

“Base Rent Commencement Date” means, [i] for any Development Project, the last
day of the applicable Construction Period, [ii] for any Capital Enhancement
Project, the applicable CEP Funding Date; and, [iii] for each other Facility
(including the Facilities that are subject to this Lease on the Effective Date,
each Acquisition Project and each Acquired Option Facility), the applicable
Acquisition Date, in the case of each clause [i], [ii] and [iii], if such date
is the first day of a month, and, if it is not, the first day of the first month
following such date.

“Bed Cap” has the meaning set forth in Exhibit W.

“Bed Licensing Requirements” has the meaning set forth in Exhibit W.

“Beneficial Transfer” means any transfer, sale, exchange, assignment,
disposition, issuance, pledge, hypothecation, encumbrance, other grant of a
security interest, grant of right of first refusal, conveyance in trust, gift,
transfer by bequest, devise or descent, or other transfer, whether direct or
indirect, for value or no value, or voluntary or involuntary.

“Blocked Person” means a person or entity with whom Landlord is restricted by
the Anti-Terrorism Laws or reason of inclusion on the OFAC Lists from
transacting business of the type contemplated by this Lease.

“Builder’s Risk Policy” has the meaning set forth in §4.3.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.





4

--------------------------------------------------------------------------------

 



“Capital Enhancement Investment Amount” means, in respect of a Capital
Enhancement Project, from time to time, the aggregate amounts advanced by
Landlord to Tenant for the applicable Capital Enhancement Project.

“Capital Enhancement Project” has the meaning ascribed to such term in
Exhibit T.

“Casualty” has the meaning set forth in §9.1.

“CEP Base Rent” means, for each Capital Enhancement Project, the Base Rent
payable with respect thereto pursuant to Exhibit T, as the same may be increased
or decreased pursuant to the terms hereof.

“CEP Funding Date” has the meaning set forth in Exhibit T.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“Change of Control” means, with respect to any Person:

 

(a)    any acquisition resulting in any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act) owning the direct or
indirect beneficial ownership of more than fifty percent (50%) of the then
outstanding voting equity or economic interests of such Person; or

 

(b)    any circumstance in which, as of any date, a majority of the Board of
Directors of GEN consists of individuals who were not either (i) directors of
GEN as of the corresponding date of the previous year, (ii) selected or
nominated to become directors by the Board of Directors of GEN of which a
majority consisted of individuals described in clause (i) above, or (iii)
selected or nominated to become directors by the Board of Directors of GEN of
which a majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above,

 

provided, however, in no event shall any Non‑Change of Control Event constitute
a Change of Control.

 “Closing Date” means February 2, 2015.

“Closing Rate of Return” has the meaning ascribed to such term in Schedule 1
hereto.

“CMS” means the federal agency known as the Centers for Medicare & Medicaid
Services within the U.S. Department of Health & Human Services.

“Collateral” has the meaning set forth in §23.1.

“Company” means FC‑GEN Operations Investment, LLC, a limited liability company
organized under the laws of the State of Delaware. 





5

--------------------------------------------------------------------------------

 



“Construction Period” means, with respect to any Development Project, the period
of time commencing on the date that Landlord acquires title to the land (by
deed, assignment of equity interests or other means) or ground lease for such
Development Project and ending on the earlier of [i] the date that the final
Development Payment for the Development Project is disbursed by Landlord to
either of the following:  [a] Tenant pursuant to satisfaction of the
disbursement conditions set forth in §3.3 of the Disbursing Agreement, or [b] an
escrow account pursuant to the provisions of §5.1 of the Disbursing Agreement;
[ii] the date that is nine (9) months after the date the Development Project is
scheduled to be completed as set forth in the applicable Project Timetable;
[iii] the date that is 45 days after issuance of the final certificate of
occupancy for the Development Project; [iv] the date that Tenant delivers to
Landlord an AIA form of Certificate of Substantial Completion from Tenant and,
if applicable, Tenant’s architect, certifying that the Development Project has
been substantially completed; or [v] the Mandatory Completion Date for the
Development Project.

“Construction Rate of Return” has the meaning ascribed to such term in Exhibit T
hereto.

“Construction Rent” has the meaning set forth in §2.1.

 

“Control” means (including, with correlative meanings, the terms “Controlling”
and “Controlled by”), as applied to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, when
the term “Control” is used in reference to any limited liability company, the
managing member shall also be deemed to “Control” such limited liability
company.

“CPI” means the Consumer Price Index for Urban Wage Earners and Clerical
Workers, U.S. Cities Average, All Items (1982-84 = 100) published by the Bureau
of Labor Statistics of the U.S. Department of Labor; provided that if
compilation of the CPI in its present form and calculated on its present basis
is discontinued or transferred to any other governmental department or bureau,
then the index most nearly the same as the CPI published by the Bureau of Labor
Statistics shall be used.  If there is no such similar index, a substitute index
which is then generally recognized as being similar to the CPI shall be used,
such substitute index to be reasonably selected by Landlord.

“Default Rent” has the meaning set forth in §8.6.

“Development Payments” has the meaning set forth in Exhibit T.

“Development Payment Request” means Tenant’s written request for a Development
Payment on the form attached as Exhibit H.

 

“Development Project” has the meaning set forth in Exhibit T.

“Development Project Investment Amount” means, in respect of a Development
Project, the aggregate acquisition and development costs of the Development
Project, including





6

--------------------------------------------------------------------------------

 



the costs to acquire and develop (as applicable) the land, improvements,
fixtures, furniture, equipment, personal property, and Landlord’s closing costs,
as set forth in the applicable Project Budget as approved by Landlord prior to
commencement of the Development Project.

“Disbursing Agreement” means any Master Disbursing Agreement or Disbursing
Agreement between Landlord and Tenant setting forth the terms and conditions
pursuant to which Landlord shall make Development Payments to Tenant for
Development Projects and any amendments thereto or substitutions and
replacements therefor.

“Divested Facility Base Rent Reduction” has the meaning set forth in Schedule 1.

“Effective Date” means the date of this Lease.

“Environmental Damages” has the meaning set forth in §5.2.

“Environmental Laws” means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.

“Event of Default” has the meaning set forth in §8.1.

“Exchange” means any exchange by the direct owners of FC-GEN of their interests
in FC-GEN for stock in GEN.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Entities” means the entities identified on Exhibit P.

“Facility” means each facility located on a portion of the Land, being the
Facility Property associated with such Facility.  References in this Lease to
“the Facility” shall mean each Facility individually unless expressly stated
otherwise and “Facilities” shall mean every Facility that forms part of the
Leased Property.  For the avoidance of doubt, “Facility” shall not include any
Option Facility except to the extent such Option Facility becomes an Acquired
Option Facility.  The Facilities in existence on the Effective Date are listed
on Exhibit C hereto.

“Facility Financial Statement” means a financial statement for each Facility,
which shall include the statement of income, a detailed listing of Qualified
Capital Expenditures, the Annual Facility Configuration Statement attached as
Exhibit L, occupancy data and census data in sufficient detail to show patient
or resident mix in the form of total patient days and total patient revenue,
including, but not limited to, a breakdown of payment type by private pay,
Medicare and Medicaid patients, and managed care and commercial insurance.  The
statement of income shall include [i] a comparison of actual and budgeted
revenues and expenses for the current period, year-to-date and year-over-year;
[ii] a breakdown of patient and other revenues itemized by payor type; and [iii]
a breakdown of operating and non-operating expenses, to the extent reasonably
available, including an itemization of facility rental expenses, management





7

--------------------------------------------------------------------------------

 



fees, bad debt expenses, interest expenses, depreciation expenses, amortization
expenses and material non-recurring expenses.

“Facility Name” means the name under which a Facility is doing business during
the Term.  The Facility Name in use by each Facility on the Acquisition Date is
set forth on the attached Exhibit C.

“Facility Property” means the portion of the Land on which a Facility is located
or will be constructed, the legal description of which is set forth beneath the
applicable Facility Name on Exhibit A, the Improvements on such portion of the
Land, the Related Rights with respect to such portion of the Land, and
Landlord’s Personal Property with respect to such Facility.

“Facility State” means the State in which a respective Facility is located or
will be constructed.

“Facility States” means, collectively, the States in which the Leased Property
is located or will be constructed.

“Facility Sublease” means each sublease pursuant to which a Facility is sublet
from Tenant to a Subtenant.

“Facility Uses” means all healthcare related businesses, including, without
limitation, residential care, personal care, transitional care, skilled nursing,
assisted living facility, independent living facility, nursing home, rest home,
memory care center, dementia care center or any long-term or short-term senior
care facility, and other consistent and ancillary uses in addition to such
primary uses, including, without limitation, rehabilitation and out-patient
therapy, dialysis, hospice care and pharmacy and other services now or hereafter
customarily provided to residents of such facilities.  As of the Effective Date
the specific Facility Use relating to the operation of each Facility, including
the type and the number of operating beds and units, is set forth on Exhibit C.

“Fixtures” means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property and Tenant’s Property), including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, built-in oxygen and vacuum
systems, towers and other devices for the transmission of radio, television and
other signals, all of which, to the greatest extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto.

“FMV Renewal Rent” has the meaning set forth in Schedule 1.

“Future Rights” means, collectively, HCN’s, Landlord’s or HCN’s or Landlord’s
Primary Affiliate’s rights in respect of Proposed Projects pursuant to
Exhibit T.





8

--------------------------------------------------------------------------------

 



“GEN” means Genesis Healthcare, Inc. (f/k/a Skilled Healthcare Group, Inc.), a
Delaware corporation.

“GEN Indebtedness” means indebtedness other than (i) trade debt incurred in the
ordinary course of business, (ii) indebtedness from capital lease or similar
financing obligations, (iii) non-recourse carve out guaranties provided in
connection with permitted indebtedness and (iv) indebtedness that is
non-recourse to GEN carried by variable interest entities that are consolidated
with GEN pursuant to GAAP.

“Genesis Members” means the direct or indirect beneficial owners of Company as
of the Closing Date.

“Governmental Authority” means any United States federal, state or local
government, political subdivision, governmental, regulatory or administrative
authority, instrumentality, agency, body or commission, self-regulatory
organization, court, tribunal or judicial or arbitral body.

“Government Authorizations” means all permits, licenses, certificates of need,
approvals, consents, and authorizations required to develop, construct or
operate the Facilities for the Facility Uses and, to the extent applicable,
receive reimbursement under federal Medicare and state Medicaid programs,
including, but not limited to, [i] zoning permits, variances, exceptions,
special use permits, conditional use permits, and consents; [ii] the permits,
licenses and approvals required for licensure; and [iii] building, sign, fire,
health, and safety permits, licenses, approvals, and consents.

“Ground Lease” means [i] that certain Ground Lease for the Land located at
24 Fusting Avenue, Baltimore, Maryland between Baltimore Gas & Electric Company,
as ground lessor, and Catonsville Meridian Limited Partnership, as ground
lessee; and [ii] each other lease for a Ground Lease Parcel identified as a
“Permitted Exception” with respect to such Ground Lease Parcel on Exhibit B
hereto, individually and collectively.

“Ground Lease Parcel” means [i] the Land located at 24 Fusting Avenue,
Baltimore, Maryland and [ii] the Land related to each Facility identified on
Exhibit C as a “Ground Lease Parcel”, individually and collectively.  Except as
specifically set forth herein, “Facility” includes each Ground Lease Parcel.

“Guarantor” means Company, GEN, Subtenant and Manager (if any), individually and
collectively.

“Guaranty” means the Nineteenth Amended and Restated Unconditional and
Continuing Lease Guaranty dated the Effective Date, entered into by Guarantor to
guarantee payment and performance of the Obligor Group Obligations and certain
other obligations and any amendments thereto or substitutions or replacements
therefor.

“Hazardous Materials” means [i] [any substance the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to,] asbestos or asbestos-containing materials, polychlorinated
biphenyls (PCBs), radon gas, any explosive or radioactive substances; [ii] any
substance which requires removal or remediation





9

--------------------------------------------------------------------------------

 



under any Environmental Law, including, without limitation, any substance which
is toxic, explosive, flammable, radioactive, or otherwise hazardous; or
[iii] any substance which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste” or
“pollutant” as defined in any Environmental Law.

“HCN” means Welltower Inc., a corporation organized under the laws of the State
of Delaware, formerly known as Health Care REIT, Inc.

“HCN Landlord” has the meaning set forth in §1.7.

“Hospital Subtenant” means Adams County Memorial Hospital, the county hospital
that sub-subleases the New Haven Facility from the Subtenant thereof and is the
licensed operator of the New Haven Facility.

“IGT Documents” means those documents entered into between Tenant and/or
Subtenant and Hospital Subtenant, related to the IGT Restructuring including but
not limited to a Sub-Sublease, Management Agreement and Intangible Property
License Agreement.

“IGT Restructuring” means the restructuring of the entities involved in the
operation of the New Haven Facility to include the New Haven Facility Subtenant,
as a subtenant, Hospital Subtenant, as a sub-subtenant and a licensed operator,
and the New Haven Facility Subtenant as a manager.

“Impositions” has the meaning set forth in §3.2.

“Improvements” means all buildings, structures, Fixtures and other improvements
of every kind on any portion of the Land, including, but not limited to, alleys,
sidewalks, utility pipes, conduits and lines, parking areas and roadways
appurtenant to such buildings and structures, now or hereafter situated upon any
portion of the Land.

 

“Increaser Rate” has the meaning set forth in Schedule 1.

“Information and Images” has the meaning set forth in §15.13.

“Initial Facility Base Rent” means $198,000,000.

“Initial Facility Investment Amount” means $2,400,000,000.

“Initial Term” has the meaning set forth in §1.3.

“Institutional Lender” means [i] any savings bank, a savings and loan
association, a commercial bank or trust company (whether acting individually or
in a fiduciary capacity) or a Primary Affiliate of the foregoing, [ii] an
insurance company organized and existing under the laws of the United States or
any state thereof, [iii] a loan conduit or other similar investment entity which
(a) is regularly engaged in the business of providing debt financing and
(b) acts through an institutional trustee, [iv] an educational or eleemosynary
institution, a federal, state,





10

--------------------------------------------------------------------------------

 



or municipal employee's welfare, benefit, pension or retirement fund, any
governmental agency or entity insured by a governmental agency, a credit union,
trust or endowment fund, [v] any brokerage or investment banking organization
regularly engaged in the business of providing debt financing, or [vi] any
combination of the foregoing entities and any other Person approved by Landlord,
such approval not to be unreasonably withheld, delayed or conditioned; provided
that each of the above entities shall qualify as an Institutional Lender only if
it shall (1) be subject to service of process within the State of Ohio or the
State of New York and (2) have a net worth, directly or indirectly, of not less
than two hundred fifty million dollars ($250,000,000.00) and net assets,
directly or indirectly, of not less than one billion dollars
($1,000,000,000.00).  “Institutional Lender” shall also mean any institutional
trustee, servicer or fiduciary for the holders of bonds, notes, commercial paper
or other evidence of indebtedness as part of a securitization of rated single or
multi-class securities secured by, or evidencing ownership interests in, such
debt. 

“Internal Facility Lease” has the meaning set forth in §1.7.

“Investment Amount” means, at any time, the sum of [i] the Initial Facility
Investment Amount, [ii] the aggregate Option Facility Investment Amounts,
[iii] the aggregate Acquisition Project Investment Amounts, [iv] the aggregate
Development Project Investment Amounts and [v] the aggregate Capital Enhancement
Investment Amounts.  A table of Investment Amounts for the Leased Property,
dated as of the date hereof, has been provided to Tenant.

“Issuer” means a financial institution satisfactory to Landlord issuing the
Letter of Credit and such Issuer’s successors and assigns.  Any “Issuer” shall
have a Kroll Bond Rating of “C+” or higher at all times throughout the Term.

“IT Equipment” means all information technology equipment and devices located at
each Facility on the applicable Acquisition Date, and any replacements thereof
or additions thereto, including any software included therein.  IT Equipment
shall include, without limitation, computer related equipment (such as desktop
computers, portable computers (laptops), portable devices (tablets and other
hand held devices), monitors and printers), network hardware (such as wireless
AP, routers, switches, controllers and UPS) and miscellaneous items (such as
system carts, system kiosks, projectors and time clocks).

“Land” means the real property described in Exhibit A attached hereto.

“Landlord” has the meaning set forth in the introductory paragraph of this
Lease.

“Landlord’s Personal Property” means all Personal Property owned by Landlord on
the Acquisition Date and located at a Facility or, in the case of a Development
Project, which will be located at the applicable Facility upon the conclusion of
the Construction Period, together, in each case, with any and all replacements
thereof, and all Personal Property that pursuant to the terms of this Lease
becomes the property of Landlord at the expiration or earlier termination of the
Lease, in each case, excluding the IT Equipment.

“LC Proceeds” has the meaning set forth in §20.3





11

--------------------------------------------------------------------------------

 



“Lease” means this Master Lease Agreement, as amended from time to time.

“Lease Documents” means this Lease and all documents executed by Landlord and/or
Tenant relating to this Lease or the Facilities.

“Leased Property” means all of the Land, Facilities, Improvements, Related
Rights and Landlord’s Personal Property.

“Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, including, but not limited to,
[i] zoning, building, fire, health, safety, sign, and subdivision regulations
and codes; [ii] certificate of need laws (if applicable); [iii] licensure to
operate as each Facility in accordance with its respective Facility Uses;
[iv] Medicare and Medicaid certification requirements (if applicable); [v] the
ADA; and [vi] any Environmental Laws.

“Letter of Credit” means an irrevocable and transferable letter of credit in an
original amount equal to the Letter of Credit Original Amount specified in
Exhibit U, issued by Issuer in favor of Landlord as security for the Lease and
in form acceptable to Landlord, and any amendments thereto or replacements or
substitutions therefor.  Notwithstanding the foregoing, “Letter of Credit” shall
include any “Replacement Letter” as defined in §20.1 hereof.

“Liquidity” means Cash and Cash Equivalents plus the availability to borrow cash
under any account receivable credit line, supported by a certificate in form and
substance acceptable to Landlord evidencing that Company, GEN or Tenant has
sufficient availability to borrow cash under an accounts receivable line of
credit.

“Management Group” has the meaning set forth in the 2014 Consent and Amendment
Agreement.

“Manager” means any manager of a Facility.  As of the Effective Date, each
Facility is self-managed by Tenant. If a Manager is appointed to manage a
Facility, such Manager must be, directly or indirectly, wholly owned by Company.

“Mandatory Completion Date” means the date by which Tenant shall complete
construction of a Development Project and satisfy all conditions for final
disbursement of Development Payments to Tenant pursuant to §3.3 of the
Disbursing Agreement, which date may be extended pursuant to the force majeure
provisions of the Disbursing Agreement.  The Mandatory Completion Date for each
Development Project is set forth in Exhibit T.

“Material Deficiency” means (a) a G, H, I, J, K or L scope and severity, or a
substandard quality of care citation, for which the Facility is not deemed to be
in substantial compliance after a first revisit survey; (b) any deficiency,
regardless of the severity, for which the Facility is not deemed to be in
substantial compliance upon a second (or later) revisit survey; (c) issuance of
any written notice of revocation or termination of a material Governmental
Authorization necessary to operate the Facility, other than routine survey
correspondence which references revocation or termination as an available
remedy; (d) any Immediate Jeopardy determination that has not been removed
within twenty-four (24) hours; (e) involuntary state





12

--------------------------------------------------------------------------------

 



monitoring; (f) a ban on new admissions that is not removed within sixty (60)
days after receipt of written notice of the ban; or (g) a denial of payment
which is not removed within sixty (60) days after receipt of written notice of
the denial. 

“Material Obligation” means [i] any indebtedness secured by a security interest
in the accounts receivable of Tenant, Subtenant or Guarantor; [ii] any
indebtedness or lease of Tenant, Subtenant or Guarantor or of any other party
that has been guaranteed by Tenant or Subtenant that has an outstanding
principal balance or obligation in an amount not less than $500,000.00; [iii]
any obligation to or agreement with the Issuer relating to the Letter of Credit;
[iv] any Facility Sublease; or [v] any Purchase Option. 

“Merger Effective Date” means December 1, 2012. 

“Non‑Change of Control Event” has the meaning set forth in Exhibit W.

“Obligor Group Obligations” means all payment and performance obligations of
Tenant, Subtenant, Guarantor and any of their respective Affiliates to Landlord
or any Landlord Affiliate in connection with this Lease, the 2012 Consent and
Amendment Agreement, the 2014 Consent and Amendment Agreement or (to the extent
the same affects any Purchase Option) any Option Facility Sublease and all
documents executed by Tenant, Subtenant, Guarantor or any Affiliate in
connection therewith.

“Occupancy Agreement” shall mean any agreement between Tenant or Subtenant, as
the provider, and an individual, as the occupant, pursuant to which such
individual is entitled to occupy a bed at a Facility.

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

“OFAC Lists” means lists of known or suspected terrorists or terrorist
organizations published by OFAC.

“Option Facility” means each of the facilities listed on Exhibit N hereto, which
facilities are subject to the Option Facility Leases.

“Option Facility Investment Amount” has the meaning set forth in §1.6.

“Option Facility Lease” means each lease, the tenant’s interest in which was
assumed by an Option Facility Sublessor as of the Original Effective Date,
identified on Exhibit N hereto.

“Option Facility Sublease” means each sublease pursuant to which an Option
Facility is sublet from the Option Facility Sublessor to an Option Facility
Sublessee.

“Option Facility Sublessee” means each of Tenant and any Tenant Affiliate that
is a sublessee under an Option Facility Sublease.

“Option Facility Sublessor” means each of Landlord and any Landlord Affiliate
that is a tenant under an Option Facility Lease and a sublessor under an Option
Facility Sublease.





13

--------------------------------------------------------------------------------

 



“Organization State” means the State in which an entity is organized.

“Original Effective Date” means April 1, 2011.

“Passed Option Property” has the meaning set forth in §1.6.3.

“Periodic Financial Statements” means [i] for Tenant and Company, an unaudited
consolidated balance sheet, statement of income and statement of cash flows for
the most recent quarter; and [ii] for each Facility, an unaudited Facility
Financial Statement for the most recent month].  The statement of income shall
include [a] a comparison of actual and budgeted revenues and expenses for the
current period, year-to-date and year-over-year; [b] a breakdown of patient and
other revenues itemized by payor type and [c] a breakdown of operating and
non-operating expenses to the extent reasonably available, including, but not
limited to, an itemization of facility rental expenses, management fees, bad
debt expenses, interest expenses, depreciation expenses, amortization expense
and material non-recurring expenses.

“Permitted Alterations” has the meaning set forth in Exhibit W.

“Permitted Company Transfer” means [a] any Transfer by GEN of all or any
substantial portion of the assets relating to GEN’s rehabilitation therapy
business or its interest in any Person associated therewith if GEN: [i] has met
all requirements necessary to Transfer assets generally as set forth in clause
[c] of this definition; [ii] has provided evidence, subject to Landlord’s
reasonable due diligence and approval, that, after such Transfer, GEN will have
a GEN Coverage Ratio of not less than 1.50 to 1.00 and Tenant will have a Tenant
Coverage Ratio of not less than 1.5 to 1.0, each on a pro forma basis after
taking into account such Transfer; and [iii] requires the transferee of such
business to continue to provide services pursuant to the then existing
rehabilitation therapy services contract or enter into a contract with Tenant to
provide rehabilitation therapy services, in each case consistent with past
practice; [b] any Transfer of assets by a Person that is not, directly or
indirectly, wholly owned by GEN, or [c] any Transfer by GEN of any of its
assets, or any Transfer of any assets by any Person that is, directly or
indirectly, wholly owned by GEN (not to include Tenant or any assets of Tenant
or Subtenant) other than transfers covered by clause [a] and [b] of this
definition, provided that, for Transfers to be permitted under this clause [c],
as of the date of such Transfer, [i] there shall be no uncured Events of
Default; and [ii] GEN, Tenant and Subtenant shall be in compliance (on a pro
forma basis after taking into account such Transfer) with all covenants and
requirements set forth in this Lease.

“Permitted Exceptions” means all easements, liens, encumbrances, restrictions,
agreements and other title matters existing as of the Acquisition Date,
including, without limitation, the exceptions to title set forth on Exhibit B
attached hereto, and any sublease of any portion of the Leased Property made in
accordance with Article 18.

“Permitted Liens” means [i] liens granted to Landlord or any Landlord Affiliate;
[ii] liens customarily incurred by Tenant or Subtenant in the ordinary course of
business for items not delinquent, including mechanic’s liens and deposits and
charges under workers’ compensation laws; [iii] liens for taxes and assessments
not yet due and payable; [iv] any lien, charge, or encumbrance which is being
contested in good faith pursuant to this Lease; [v] the





14

--------------------------------------------------------------------------------

 



Permitted Exceptions; [vi] purchase money financing and capitalized equipment
leases for the acquisition of Personal Property provided, however, that Landlord
obtains a nondisturbance agreement from the purchase money lender or equipment
lessor in form and substance as may be reasonably satisfactory to Landlord for
any such financing where the original cost of the equipment financed exceeds
$250,000.00; [vii] any easement granted by Landlord, at Landlord’s reasonable
discretion, at the request of Tenant which is necessary to (A) obtain utilities
or other services for the Facilities in the ordinary course of Tenant’s or any
Subtenant’s business or (B) satisfy requests from local authorities in respect
of, without limitation, township projects; [viii] liens granted on property
other than the Collateral in respect of any working capital facilities of
Tenant, including, without limitation, liens on Tenant’s and Subtenant’s
accounts receivable; [ix] liens granted in respect of the assets of the Excluded
Entities and [x] pledges of equity interests in Company, Tenant or Subtenant to
Institutional Lenders (provided that such pledges shall not secure borrowings
related to lines of credit primarily secured by accounts receivable), the terms
of which provide that any Change of Control resulting from a foreclosure on any
such pledges, shall be subject to the reasonable consent of Landlord.

“Permitted Subleases” means [i] the leases with respect to the Facilities which
were put in place prior to the Original Effective Date or, with respect to a
Facility not subject to this Lease on the Original Effective Date, the date that
such Facility became subject to this Lease, which, by the execution of this
Lease, shall hereafter be subleases, each of which is listed on Exhibit J
attached hereto; [ii] Occupancy Agreements which comply with the terms hereof,
[iii] each sublease, license, use and/or occupancy agreement entered into with
Affiliates of Tenant which comply with the terms hereof, including, without
limitation, each Facility Sublease, and [iv] each arm’s length sublease,
license, use and/or occupancy agreement that is not otherwise permitted by the
foregoing clauses that is entered into by Tenant or any Subtenant with any
Person for the provision of services to occupants of the Facility (e.g.,
subleases for hospice services, dialysis, cafes and beauty shops); provided,
 however, in no event shall any Permitted Subleases under this clause
[iv] demise the use of more than 10% of any Facility’s floor space.

“Permitted Transfer” means any of the following: [i] an assignment of this Lease
or a Facility Sublease by Tenant or Subtenant to a Primary Affiliate thereof;
[ii] the imposition (whether or not consensual) of any Permitted Lien; [iii] a
Transfer of any interest in Company, Tenant or Subtenant which does not result
in a Change of Control of such Person; [iv] a Permitted Sublease; [v] a
Permitted Company Transfer; [vi] an initial public offering of equity in Company
or Tenant; [vii] Transfers comprised of the incurrence of indebtedness and liens
created in connection therewith, in each case to the extent permitted by the
terms of this Lease, [viii] Transfers of Excluded Entities to Primary Affiliates
of Company; [ix] any other Transfer approved by Landlord, such approval not to
be unreasonably withheld, conditioned or delayed, provided that the proposed
transferee [a] is a creditworthy entity with sufficient financial stability to
satisfy the financial obligations hereunder; [b] has (or the majority of its
senior managers each individually have) not less than 10 years experience in
operating health care facilities for the purpose of the applicable Facility
Uses; [c] has a favorable business and operational (including quality of care)
reputation and character in the industry; and [d] acknowledges, or in the case
of an assignment assumes, in writing all of the terms of this Lease on the part
of Tenant to be performed hereunder from and after the date of such Transfer;
and [x] the exchange or Transfer of all or any portion of the stock in GEN held
by Genesis





15

--------------------------------------------------------------------------------

 



Members, including interests received by participants in Genesis Healthcare LLC
Management Incentive Compensation Plan. 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust or other
legal entity.

“Personal Property” means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.

“Plans and Specifications” has the meaning set forth in §16.2.

“Pre‑Existing Violations” has the meaning set forth in §7.5.

“Primary Affiliate” means, with respect to a Person, any other Person that
directly or indirectly, primarily controls, or is primarily controlled by, or is
under primary common control with the aforementioned Person.  “Primary Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means, with respect to this definition of “Primary Affiliate”,
the direct or indirect ownership of more than fifty percent (50%) of the
outstanding voting stock of such Person.

“Principal” has the meaning set forth in the 2014 Consent and Amendment
Agreement.

“Project Budget” has the meaning set forth in Exhibit T.

“Project Timetable” has the meaning set forth in Exhibit T.

“Proposed Projects” has the meaning ascribed to such term in Exhibit T.

“Publicly Listed Entity” means any Person whose equity securities are listed for
trading on the NYSE, Nasdaq or other nationally recognized exchange.

“Purchase Agreement” means that certain Equity Purchase Agreement dated
February 28, 2011, among HCN, FC-GEN Investment, LLC and Company. 

“Purchase Option” has the meaning set forth in §1.6.1.

“Qualified Capital Expenditures” means the expenditures capitalized on the books
of Tenant or Subtenant for any of the following:  replacement of furniture,
fixtures and equipment, including refrigerators, ranges, major appliances,
bathroom fixtures, doors (exterior and interior), central air conditioning and
heating systems (including cooling towers, water chilling units, furnaces,
boilers and fuel storage tanks) and major replacement of siding; major roof
replacements, including major replacements of gutters, downspouts, eaves and
soffits; major





16

--------------------------------------------------------------------------------

 



repairs and replacements of plumbing and sanitary systems; overhaul of elevator
systems; major repaving, resurfacing and sealcoating of sidewalks, parking lots
and driveways; repainting of entire building exterior; but excluding major
alterations, renovations, additions and normal maintenance and repairs.

“REIT” has the meaning set forth in §24.20.

“Related Rights” means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.

“Renewal Date” means the first day of the Renewal Term.

“Renewal Option” has the meaning set forth in §12.1.

“Renewal Term” has the meaning set forth in §12.1.

“Rent” means Construction Rent, Base Rent, Additional Rent and Default Rent.

“Rent Adjustment Date” means, with respect to [i] any AHC Facility, January 1,
2013 and each anniversary thereof; and [ii] any other Facility or Capital
Enhancement Project, each anniversary of the applicable Base Rent Commencement
Date.

“Rent Schedule” means, with respect to any Facility or Capital Enhancement
Project, the schedule showing the applicable Base Rent to be paid by Tenant
pursuant to the terms of this Lease, as such schedule is updated from time to
time by Landlord pursuant to the terms hereof, individually and
collectively.  The initial Rent Schedule for the Facilities subject to this
Lease as of the Effective Date is attached to this Lease as Schedule 1.  For any
Acquisition Project, Acquired Option Facility, Development Project and Capital
Enhancement Project, Tenant and Landlord shall mutually agree to a Rent Schedule
prior to the date by which the payment of Base Rent is to commence with respect
thereto pursuant to the terms hereof.

“Replacement Operator” has the meaning set forth in §15.9.1.

“Restricted Alterations” means any changes, alterations, additions and/or
improvements to any Facility other than Permitted Alterations.

“Restricted Transfer” means any Transfer, in whole or in part, by GEN, Company,
Tenant, any Subtenant or any of their Affiliates, of any of the following or any
interest therein: [i] this Lease, [ii] the Leased Property, [iii] Company,
[iv] Tenant, [v] Subtenant, or [vi] any assets of Company, Tenant or Subtenant,
other than, in each case, a Permitted Transfer.

 

“Revolving Loan” means that certain loan to Tenant and certain of its Affiliates
made pursuant to that certain Third Amended & Restated Credit Agreement among
Tenant, Genesis Healthcare LLC, Sun Healthcare Group, Inc. and certain of their
Affiliates, and General Electric Capital Corporation, GE Capital Markets, Inc.
and Barclays Bank PLC, dated on or about February 2, 2015, as amended from time
to time.

“Secured Party” has the meaning set forth in §23.1.





17

--------------------------------------------------------------------------------

 



“Specified Facility” has the meaning set forth in Schedule 1. 

“Specified Facility Base Rent” means, for each Specified Facility, for the
period commencing upon the applicable Base Rent Commencement Date and ending on
the day preceding the first anniversary of such Base Rent Commencement Date, an
amount equal to the product of [i] the Investment Amount for such Specified
Facility, multiplied by [ii] the applicable Specified Facility Rate of Return,
as the same may be increased or decreased pursuant to the terms hereof.

“Specified Facility Rate of Return” has the meaning ascribed to such term in
Schedule 1 hereto.

“Subtenant” means each entity identified on Exhibit C that subleases a Facility
from Tenant and is the licensed operator of such Facility, individually and
collectively. 

“Sun Peak Facility” means certain senior housing facilities located in Midwest
City, Oklahoma and Oklahoma City, Oklahoma which were previously subject to this
Lease and which were sold to a third party and deleted from this Lease on
March 15, 2013, individually and collectively.

“Sun Peak Retained Indemnity Obligations” means [i] any actual out of pocket
costs and/or expenses incurred by Landlord in connection with the purchase
and/or sale of the Sun Peak Facility as a result of any act committed by Tenant
or Guarantor or an Affiliate thereof which is determined by a court of competent
jurisdiction to constitute fraud or material misrepresentation; or [ii] any of
Tenant’s or Guarantor’s or an Affiliate thereof’s obligations to indemnify
Landlord (or to guaranty Tenant’s obligation to indemnify Landlord) with respect
to the Sun Peak Facilities under the terms of the Lease and/or the Guaranty
[a] from and against any third party claims, which shall include the claims of
governmental entities, quasi‑governmental entities and any Person other than
Tenant, arising under the Lease and which arose and/or relate to any time during
the period prior to the closing of the sale of the Sun Peak Facilities
including, but not limited to, with respect to any non-monetary Event of Default
which may be outstanding at such time and [b] pursuant to §5.2 of the
Lease.  For purposes of this definition, [1] the payment of any Impositions
shall constitute a Third-Party Claim and [2] Landlord’s ability to demonstrate
either before or after the closing of the sale of the Sun Peak Facilities that
the fair market value of the Sun Peak Facility exceeds the consideration paid
therefor shall not constitute fraud or material misrepresentation on the part of
Tenant, Guarantor or their Affiliates, it being understood and agreed that such
consideration was negotiated by Landlord and Tenant in an arms-length
transaction and was agreed to by Landlord knowingly and voluntarily.

“Taking” has the meaning set forth in §10.1.

“Tenant” has the meaning set forth in the introductory paragraph of this Lease.

“Tenant Coverage Ratio” has the meaning set forth in Exhibit U.

“Tenant’s Financial Certification” means the certification in the form attached
Exhibit F.





18

--------------------------------------------------------------------------------

 



“Tenant Parties” means Company, GEN and their respective direct and indirect
wholly owned subsidiaries (including any subsidiary wholly owned collectively by
Company, GEN or any of their respective direct or indirect wholly owned
subsidiaries).

“Tenant’s Property” has the meaning set forth in §11.1.

“Term” means the Initial Term and the Renewal Term.

“Term Loan” means that certain loan to Company, an Affiliate of Tenant, and
certain of its Affiliates, made pursuant to that certain Term Loan Agreement
among Company and certain of its Affiliates, and General Electric Capital
Corporation, GE Capital Markets, Inc. and Barclays Bank PLC, dated December 3,
2012.

“Transfer” means any [i] sublease or other arrangement (including, but not
limited to, management agreements, concessions, licenses, and easements) which
allows a third party any rights of use or occupancy, [ii] sale, [iii] exchange,
[iv] assignment, [v] merger, [vi] consolidation, [vii] disposition,
[viii] pledge, [ix] hypothecation, [x] encumbrance, [xi] other grant of a
security interest, [xii] grant of right of first refusal, [xiii] change in
ownership, [xiv] conveyance in trust, [xv] gift, [xvi] transfer by bequest,
devise or descent, or [xvii] other transfer, including a transfer to a receiver,
levying creditor, trustee or receiver in bankruptcy or a general assignment for
the benefit of creditors, in each case, of any asset or equity interests,
whether direct or indirect, for value or no value, or voluntary or involuntary
(including, in each case, by operation of law or other legal or equitable
proceedings).

1.5    HCN as Agent.  Landlord hereby irrevocably appoints HCN as the agent and
lawful attorney-in-fact of Landlord to act for Landlord for all purposes and
actions of Landlord under this Lease and the other Lease Documents and Tenant
shall be entitled to conclusively rely on any action taken or notice given by
HCN as being by or from Landlord in respect of this Lease notwithstanding the
receipt of any notice from any entity comprising Landlord withdrawing HCN’s
right to act is its agent and lawful attorney-in-fact.  All notices, consents,
waivers and all other documents and instruments executed by HCN pursuant to the
Lease Documents from time to time and all other actions of HCN as agent for
Landlord under the Lease Documents shall be binding upon Landlord.  All Rent
payable under this Lease shall be paid to HCN.  Secured Party appoints HCN as
its agent and representative and lawful attorney-in-fact to act for Secured
Party for all purposes and actions related to the security interest granted
under Article 23, including, but not limited to, the filing of financing
statements.

1.6    Option Facilities. 

1.6.1    General  Each Option Facility is (a) being sublet by the applicable
Option Facility Sublessor to the applicable Option Facility Sublessee pursuant
to the applicable Option Facility Sublease and (b) subject to a purchase option
(each such option, a “Purchase Option”) in favor of the applicable Option
Facility Sublessor pursuant to the terms provided in each Option Facility Lease
or separate Option Agreement.  If any Option Facility Sublessor exercises its
Purchase Option with respect to an Option Facility (upon such purchase, an
“Acquired Option Facility”) pursuant to the terms of the applicable Option
Facility Lease or Option Agreement, then such Option Facility shall, upon the
closing of the acquisition,





19

--------------------------------------------------------------------------------

 



immediately become included as “Leased Property” hereunder and the parties
hereto shall promptly execute and deliver such documentation as may be necessary
to implement such inclusion.  Without limiting the foregoing, the parties shall
execute and deliver such documentation as is necessary to reflect that [i] the
Investment Amount will be increased by an amount equal to the option price
applicable to the Purchase Option, as listed on Exhibit N plus Option Facility
Sublessor’s and Landlord’s reasonable and reasonably documented costs and
expenses (including legal fees) incurred in connection with the exercise thereof
(the “Option Facility Investment Amount”); [ii] Acquired Option Facility Base
Rent shall commence with respect to such Acquired Option Facility on the
applicable Base Rent Commencement Date and, for the period commencing on such
Base Rent Commencement Date and ending on the day preceding the first
anniversary of such Base Rent Commencement Date, such annual Acquired Option
Facility Base Rent for such Acquired Option Facility shall be equal to the
product of the Closing Rate of Return multiplied by the Option Facility
Investment Amount; and [iii] the Initial Term shall not be extended as a result
of the inclusion of the Acquired Option Facility in the Leased Property. 

1.6.2    Restrictions on Transfer.  Pursuant to the terms of the applicable
Option Facility Sublease, no Option Facility Sublessor may Transfer any Purchase
Option without Tenant’s prior written consent; provided,  however, such
restriction shall not prevent the Transfer of any Purchase Option together with
a transfer of every other then remaining Purchase Option to an entity that,
together with its Affiliates, is acquiring all of Landlord’s and Landlord’s
Affiliate’s interests in all of the Facilities and Option Facilities, this Lease
and every Option Facility Sublease.  Any attempted Transfer of any Purchase
Option in violation hereof without Tenant’s consent shall be void ab initio.  

1.6.3    Passed Option Property.  Each Option Facility Sublessor shall be
obligated, pursuant to the terms of the applicable Option Facility Sublease, to
notify Tenant in writing, no later than one (1) year prior to the last date the
applicable Purchase Option may be exercised, as to whether the Option Facility
Sublessor intends to exercise such Purchase Option.  If an Option Facility
Sublessor notifies Tenant that it does not intend to exercise the Purchase
Option with respect to its Option Facility (a “Passed Option Property”), the
Option Facility Sublessor shall be deemed to have unconditionally and
irrevocably assigned the Purchase Option, without any further action on behalf
of any party, to Tenant or, if Tenant so elects, a nominee of Tenant, and Tenant
or its nominee, as applicable, shall have the right to exercise such Purchase
Option on its own behalf. If the terms of the Purchase Option would not permit
Tenant or its nominee to exercise the Purchase Option, the applicable Option
Facility Sublessor, at Tenant’s sole cost and expense, shall exercise such
Purchase Option at Tenant’s direction and cause the applicable Passed Option
Property to be conveyed to Tenant or its nominee (as applicable). Any Passed
Option Property acquired by Tenant or a nominee thereof shall not be subject to
any of the terms of this Lease.

1.6.4    Option Facilities Additional Rent.  If, pursuant to the terms of
Section 5.1.A of that certain Subordination, Attornment and Non‑Disturbance
Agreement dated May 1, 2013 (as amended, the “SNDA”) among each Prime Landlord
identified on Exhibit N hereto, Option Facility Sublessor, Option Facility
Sublessee and certain other parties, Option Facility Sublessor or any other
Affiliate of Landlord makes any deposit with Lender (as defined therein), Tenant
shall, or shall cause an Affiliate of Tenant to,





20

--------------------------------------------------------------------------------

 



immediately pay to Landlord or Landlord’s designee the full amount of such
deposit as Additional Rent.  If such deposit provided to Lender is either
[i] returned to Landlord or [ii] credited against Landlord’s purchase price for
the Option Facilities, then such Additional Rent payment will be credited
against Base Rent in the next immediate period after which Landlord has received
such return of the deposit or such credit. 

1.7    Certain Facilities Subject to Internal Facility Leases.  Notwithstanding
any other provision hereof to the contrary, Tenant acknowledges that Landlord
does not possess a fee simple interest in the Land upon which certain of the
Facilities are located.  Instead, Landlord’s interest in each such Facility and
the Leased Property related thereto consists of the tenant’s leasehold interest
under certain leases (individually and collectively, the “Internal Facility
Lease”) between Landlord, as tenant, and certain Landlord Primary Affiliates, as
landlord (each a “HCN Landlord”), which grant to Tenant certain nondisturbance
rights.  Therefore, Tenant’s interest in certain of the Facilities hereunder is
actually in the nature of a sublease, rather than a lease.  Except as expressly
set forth herein, the terms of this Lease shall apply to and constitute the
sublease by Landlord of the applicable Facilities and related Facility Property
to Tenant.  Tenant acknowledges receipt of a copy of each Internal Facility
Lease.  Tenant shall not be responsible for any payment not otherwise referenced
herein which is owed from Landlord to HCN Landlord under any Internal Facility
Lease.

1.8    Certain Leased Property Subject to Ground Leases.

1.8.1    Ground Lease Parcels.  Notwithstanding any other provision hereof to
the contrary, Tenant acknowledges that the applicable HCN Landlord does not
possess a fee simple interest in the Ground Lease Parcels.  Instead, the
applicable HCN Landlord’s interest in each Ground Lease Parcel and the Leased
Property related thereto consists of the tenant’s leasehold interest under the
applicable Ground Lease.  Therefore, Tenant’s interest in the Ground Lease
Parcels hereunder is actually in the nature of a sub-sublease.  Except as
expressly set forth herein, the terms of this Lease shall apply to and
constitute the sub-sublease by Landlord of the Ground Lease Parcels and related
Leased Property to Tenant.  Tenant acknowledges receipt of a copy of each Ground
Lease from the lessor thereof.  Tenant acknowledges that Landlord has made no
representation to Tenant with respect to the terms of the Ground Leases and that
Tenant is relying solely on its lessee predecessor in interest or the lessor of
each Ground Lease Parcel with respect to the terms, provisions and status of the
Ground Leases.  Landlord shall not enter into, and shall prevent the HCN
Landlords from entering into, any amendment to any Ground Lease which increases
Tenant’s obligations or decreases Tenant’s rights hereunder without the prior
consent of Tenant nor shall any such parties take any action which would cause a
default under a Ground Lease, other than, in each such case, to a de minimis
extent.

1.8.2    Compliance With Ground Leases; Rent Payments Thereunder.  In addition
to its other obligations under this Lease, Tenant hereby agrees to timely comply
with each and every term of each Ground Lease without notice or demand therefor
by Landlord.  Without limiting the foregoing, Tenant acknowledges and agrees
that any and all amounts payable by tenant or lessee under the terms of the
Ground Leases, including rent, shall be the sole responsibility of Tenant and
shall be paid directly to the applicable landlords by Tenant and Tenant shall
provide evidence of such payments to Landlord within five (5) days of





21

--------------------------------------------------------------------------------

 



each such payment Tenant, on demand, shall pay to Landlord any additional funds
necessary to pay and discharge the obligations of the tenant or lessee arising
under the Ground Leases.  The receipt by Landlord of such payments from Tenant
shall only be as an accommodation to Tenant and the landlords under the Ground
Leases, and shall not be construed as rent or income to Landlord, Landlord
serving, if at all, only as a conduit for delivery purposes. 

1.8.3    Termination or Expiration of Ground Lease.  Notwithstanding the
provisions of §1.3 hereof, if Landlord’s rights to a Ground Lease Facility are
terminated under the applicable Ground Lease, then the Term of this Lease shall
be deemed terminated with respect to the applicable Ground Lease Parcel.  If any
such termination (a) is due to any act or omission by Tenant, including Tenant’s
failure to comply with this Section 1.8, the Base Rent payable hereunder and the
Investment Amount shall not be reduced, and (b) is not due to any act or
omission by Tenant, the Base Rent payable hereunder and the Investment Amount
shall be equitably reduced as agreed between Landlord and Tenant.

1.8.4    Remedies.  In addition to the remedies provided for in §8.2 hereof,
Landlord shall have the right, upon the occurrence of an Event of Default under
the Lease, to accelerate the payment of any or all amounts then or thereafter
payable by tenant or lessee under the terms of the Ground Leases, including
rent.

1.8.5    Renewal Options. Tenant acknowledges the renewal options contained
within the Ground Leases, if any, as of the Effective Date shall be exercisable
by Landlord and Tenant shall have no rights with respect thereto.

ARTICLE 2.    RENT

2.1    Construction Rent.  The Rent payable for a Development Project during the
Construction Period (“Construction Rent”) shall be due in arrears in consecutive
monthly installments and shall, to the extent anticipated by the applicable
Project Budget, be financed by Landlord through each monthly Development Payment
as set forth in the applicable Project Budget.  Landlord will provide Tenant an
informational copy of a Construction Rent invoice each month.  To the extent not
financed by Landlord, Tenant shall pay Construction Rent on the first day of the
month immediately following receipt of such invoice.  The final payment of
Construction Rent for a Development Project shall be paid on the final day of
the applicable Construction Period.  The Construction Rent for each Development
Project will equal 1/12 of the applicable Development Project Investment Amount
as of the applicable date, multiplied by the Construction Rate of Return.

2.2    Base Rent.  Commencing on the applicable Base Rent Commencement Date,
Tenant shall pay [i] with respect to the Facilities subject to this Lease on the
Original Effective Date, the Initial Facility Base Rent, as reduced by the
Divested Facility Base Rent Reduction, [ii] with respect to any Specified
Facility, the Specified Facility Base Rent, [iii] with respect to any Acquired
Option Facility, the Acquired Option Facility Base Rent, [iv] with respect to
any Acquired Facility, the Acquired Facility Base Rent, and [v] with respect to
any Capital Enhancement Project, the CEP Base Rent, in each case, in advance in
consecutive monthly installments payable on the first day of each month during
the Initial Term and Renewal Term in the amount set forth on the Rent Schedule
or as otherwise set forth herein. 





22

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, on each Base Rent Commencement Date, Tenant shall
also pay Landlord any Base Rent accrued for the period [a] with respect to any
Development Project, from the last day of the applicable Construction Period to
the applicable Base Rent Commencement Date; [b] with respect to any Capital
Enhancement Project, from the date of the applicable CEP Funding Date to the
applicable Base Rent Commencement Date; and [c] with respect to any other
Facility, from the applicable Acquisition Date to the applicable Base Rent
Commencement Date.  The initial Base Rent for the Renewal Term will be
determined in accordance with §12.2 hereof. Unless Landlord provides Tenant with
written notice of the Base Rent payable two (2) Business Days prior to the date
when Base Rent is due, Tenant shall pay the Base Rent provided in the Rent
Schedule. 

2.3    Annual Base Rent Adjustments.

2.3.1    Commencing on each Rent Adjustment Date during the Term applicable
thereto, annual Initial Facility Base Rent, annual Specified Facility Base Rent,
annual Acquired Option Facility Base Rent, annual Acquired Facility Base Rent,
and annual CEP Base Rent shall increase by the applicable Annual Rent
Increase.  As of each Rent Adjustment Date, Landlord shall calculate the Annual
Rent Increase with respect to the applicable Facility.  Landlord shall deliver
the revised Rent Schedule to Tenant no later than 30 days after the Rent
Adjustment Date.  Until the revised Rent Schedule is delivered to Tenant, Tenant
shall pay the monthly Base Rent with the Annual Rent Increase calculated based
upon the specified Increaser Rate.  After the revised Rent Schedule is delivered
to Tenant, if the actual monthly Base Rent is more or less than the monthly Base
Rent paid pursuant to the preceding sentence, the difference shall be added to
or deducted from (as applicable) the monthly Base Rent payment made for the
following month.  Thereafter, Tenant shall make monthly Base Rent payments in
accordance with the revised Rent Schedule.

2.4    Additional Rent.  In addition to Base Rent and Construction Rent, Tenant
shall pay all other amounts, liabilities, obligations and Impositions which
Tenant assumes or agrees to pay under this Lease but fails to pay directly to a
third party as required, including any fine, penalty, interest, charge and cost
which may be added for nonpayment or late payment of such items (collectively
the “Additional Rent”).

2.5    Place of Payment of Rent.  Tenant shall make all payments of Rent to
Landlord by electronic wire transfer in accordance with the wiring instructions
set forth in Exhibit D attached hereto, subject to change in accordance with
other written instructions provided by Landlord from time to time; provided,
 however, in at all times all Rent payable hereunder shall be paid to a single
account designated by Landlord.

2.6    Net Lease.  This Lease shall be deemed and construed to be an “absolute
net lease”, and Tenant shall pay all Rent and other charges and expenses in
connection with the Leased Property throughout the Term, without abatement,
deduction, recoupment or setoff except to the extent otherwise expressly set
forth herein.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Lease or by statute or otherwise in
the case of nonpayment of the Rent.





23

--------------------------------------------------------------------------------

 



2.7    No Termination, Abatement, Etc.  Except as otherwise specifically
provided in this Lease, Tenant shall remain bound by this Lease in accordance
with its terms.  Tenant shall not, without the consent of Landlord, modify,
surrender or terminate the Lease, nor seek nor be entitled to any abatement,
deduction, deferment or reduction of Rent, or setoff or recoupment against the
Rent.  Except as expressly provided in this Lease, the obligations of Landlord
and Tenant shall not be affected by reason of [i] any damage to, or destruction
of, the Leased Property or any part thereof from whatever cause or any Taking
(as hereinafter defined) of the Leased Property or any part thereof; [ii] the
lawful or unlawful prohibition of, or restriction upon, Tenant’s use of the
Leased Property, or any part thereof, the interference with such use by any
person, corporation, partnership or other entity, or by reason of eviction by
paramount title; [iii] any claim which Tenant has or might have against Landlord
or by reason of any default or breach of any warranty by Landlord under this
Lease or any other agreement between Landlord and Tenant, or to which Landlord
and Tenant are parties; [iv] any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceeding affecting Landlord or any assignee or transferee of Landlord; or
[v] any other cause, whether similar or dissimilar to any of the foregoing,
other than a discharge of Tenant from any such obligations as a matter of
law.  Except as otherwise specifically provided in this Lease or as required by
law, Tenant hereby specifically waives all rights, arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law [a] to
modify, surrender or terminate this Lease or quit or surrender the Leased
Property or any portion thereof; or [b] entitling Tenant to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Tenant
hereunder.  The obligations of Landlord and Tenant hereunder shall be separate
and independent covenants and agreements and the Rent and all other sums payable
by Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Lease or by termination of this Lease other than by reason of
an Event of Default.

2.8    Rent Schedule.  The Base Rent payable at any given time with respect to
any Facility or any Capital Enhancement Project shall be documented in the
applicable Rent Schedule.  Each Rent Schedule shall be updated from time to time
as set forth herein to reflect changes to the applicable Base Rent payable
pursuant to this Lease.

ARTICLE 3.    IMPOSITIONS AND UTILITIES

3.1    Payment of Impositions.  Tenant shall pay, as Additional Rent, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time (whether prior to or during the Term), without regard
to prior ownership of said Leased Property, before any fine, penalty, interest,
or cost is incurred; provided,  however, Tenant may contest any Imposition in
accordance with §3.7.  Tenant shall deliver to Landlord [i] not more than five
days after the due date of each Imposition, copies of the invoice for such
Imposition and the check delivered for payment thereof; and [ii] not more than
30 days after the due date of each Imposition, a copy of the official receipt
evidencing such payment or other proof of payment satisfactory to
Landlord.]  Tenant’s obligation to pay such Impositions shall be deemed
absolutely fixed upon the date such Impositions become a lien upon the Leased
Property or any part thereof.  Tenant, at its expense, shall prepare and file
all tax returns and reports in respect of any Imposition as may be required by
Governmental Authorities.  Subject to Landlord’s rights of setoff as provided
herein, Tenant shall be entitled to any refund due from any taxing authority to





24

--------------------------------------------------------------------------------

 



the extent the same relates to any period prior to the Original Effective Date
or relates to any period during the Term for which Tenant paid the applicable
Impositions.  Landlord and Tenant shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Leased Property as may be necessary to prepare any required returns and
reports.  In the event Governmental Authorities classify any property covered by
this Lease as personal property, Tenant shall file all personal property tax
returns in such jurisdictions where it may legally so file.  Landlord, to the
extent it possesses the same, and Tenant, to the extent it possesses the same,
will provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property.  Where Landlord is legally required to file personal property tax
returns, Tenant will be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.  Tenant may, upon notice to Landlord, at Tenant’s option and at
Tenant’s sole cost and expense, protest, appeal, or institute such other
proceedings as Tenant may deem appropriate to effect a reduction of real estate
or personal property assessments and Landlord, at Tenant’s expense as aforesaid,
shall fully cooperate with Tenant in such protest, appeal, or other
action.  Tenant shall reimburse Landlord for all personal property taxes paid by
Landlord with respect to the Facilities demised hereunder from time to time
within 30 days after receipt of billings accompanied by copies of a bill
therefor and payments thereof which identify the personal property with respect
to which such payments are made.  Impositions imposed in respect to the
tax-fiscal periods during which the Term commences and terminates shall be
adjusted and prorated between Landlord and Tenant, whether or not such
Imposition is imposed before or after such termination, and Tenant’s obligation
to pay its prorated share thereof shall survive such termination.

3.2    Definition of Impositions.  “Impositions” means, collectively, [i] taxes
(including, without limitation, all capital stock and franchise taxes of
Landlord imposed by the Facility State or any governmental entity in the
Facility State due to this lease transaction or Landlord’s ownership of the
Leased Property and the income arising therefrom, or due to Landlord being
considered as doing business in the Facility State because of Landlord’s
ownership of the Leased Property or lease thereof to Tenant), all real estate
and personal property ad valorem, sales and use, business or occupation, single
business, gross receipts, commercial activity, transaction privilege, rent or
similar taxes; [ii] assessments (including, without limitation, all assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term);
[iii] water, sewer or other charges, excises, tax levies, and fees (including,
without limitation, license, permit, inspection, authorization and similar
fees); [iv] all taxes imposed on Tenant’s operations of the Leased Property,
including, without limitation, employee withholding taxes, income taxes and
intangible taxes; [v] all taxes imposed by the Facility State or any
governmental entity in the Facility State with respect to the conveyance of any
interest in the Leased Property by Landlord to Tenant or Tenant’s designee,
including, without limitation, conveyance taxes, capital gains taxes, and
commercial activity taxes (not including such taxes paid as a result of the
transactions consummated under the Purchase Agreement or any such taxes to the
extent included in the Investment Amount); and [vi] all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character imposed in respect of the Leased
Property or any part thereof and/or the Rent (including all interest and
penalties thereon due to any failure in payment by Tenant), which at any time
prior to, during or in respect of the Term hereof may be assessed or imposed on
or in





25

--------------------------------------------------------------------------------

 



respect of or be a lien upon [a] Landlord or Landlord’s interest in the Leased
Property or any part thereof; [b] the Leased Property or any part thereof or any
rent therefrom or any estate, right, title or interest therein; or [c] any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Property or the leasing or use of the
Leased Property or any part thereof.  Without limiting the foregoing,
“Impositions” shall also include, regardless of any other provision hereof to
the contrary, all income taxes with respect to calendar year 2012 and thereafter
incurred by Landlord in New Hampshire related to entities or real estate
acquired in New Hampshire pursuant to the Purchase Agreement and based upon the
transaction structure set forth therein.  Tenant shall not, however, be required
to pay [1] any tax based on net income imposed on Landlord by any governmental
entity other than the New Hampshire income taxes described in the preceding
sentence and the capital stock and franchise taxes described in clause [i] above
nor [2] any taxes payable on the Transfer of the Leased Property by Landlord
after the Original Effective Date to any Person other than Tenant or Tenant’s
Affiliate or designee.

3.3    Escrow of Impositions.  Tenant shall deposit with Landlord’s designated
escrow agent (as of the Effective Date, Fidelity National Title Insurance
Company) on the first day of each month a sum equal to 1/12th of the real estate
taxes assessed against the Leased Property to the extent payable for the
preceding tax year, which sums shall be used toward the timely payment of such
real estate taxes.  In addition, if an Event of Default occurs and while it
remains uncured, Tenant shall, at Landlord’s election, deposit with Landlord’s
designated escrow agent on the first day of each month a sum equal to 1/12th of
the Impositions assessed against the Leased Property for the preceding tax year
other than for real estate taxes, which sums shall be used toward the timely
payment of such Impositions.  Tenant, on demand, shall pay to Landlord any
additional funds necessary to pay and discharge the obligations of Tenant
pursuant to the provisions of this section.  The receipt by Landlord’s escrow
agent of the payment of such real estate taxes and, if applicable, other
Impositions, by and from Tenant shall only be as an accommodation to Tenant, the
mortgagees, and the taxing authorities, and shall not be construed as rent or
income to Landlord, Landlord serving, if at all, only as a conduit for delivery
purposes.  

3.4    Utilities.  Tenant shall pay, as Additional Rent, all taxes, assessments,
charges, deposits, and bills for utilities, including, without limitation,
charges for water, gas, oil, sanitary and storm sewer, electricity, telephone
service, and trash collection, which may be charged against the occupant of the
Improvements during the Term.

3.5    Discontinuance of Utilities.  Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease, except to the extent
caused by the gross negligence or willful misconduct of Landlord. Tenant shall
have the right, without seeking Landlord’s consent, to make all repairs and
alterations (to the extent the same cost less than $750,000) Tenant reasonably
deems necessary to obtain and maintain utilities for the Facilities.

3.6    Business Expenses.  Tenant acknowledges that it is solely responsible for
all expenses and costs incurred in connection with the operation of each
Facility on the Leased Property, including, without limitation, employee
benefits, employee vacation and sick pay, consulting fees, and expenses for
inventory and supplies.





26

--------------------------------------------------------------------------------

 



3.7    Permitted Contests.  Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or insurance requirement or any lien, attachment, levy, encumbrance,
charge or claim provided that [i] in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property; [ii] neither the Leased Property nor any
Rent therefrom nor any part thereof or interest therein would be in any
immediate danger of being sold, forfeited, attached or lost; [iii] in the case
of a Legal Requirement, Landlord would not be in any immediate danger of civil
or criminal liability for failure to comply therewith pending the outcome of
such proceedings; [iv] in the case of an insurance requirement, the coverage
required by Article 4 shall be maintained; [v] in the case an Imposition, lien,
encumbrance or charge involves the payment of real estate or personal property
taxes or assessments which Tenant has elected not to contest, Landlord may, upon
notice to Tenant and at Landlord’s sole cost and expense, engage, an independent
third-party real estate consultant that specializes in the reduction of real
estate or personal property taxes and assessments to protest, appeal, or
institute such legal proceedings, including, but not limited to, informal
negotiations with the taxing authority, as Landlord may deem appropriate to
effect a reduction of real estate or personal property taxes and assessments,
provided that if, as a result of any such contest, Landlord is successful in
reducing an Imposition, Tenant shall, to the extent it directly benefits from
such reduction, reimburse Landlord’s third-party expenses incurred, provided
Landlord provides evidence, reasonably satisfactory to Tenant, documenting such
expenses; and [vi] if such contest be finally resolved against Landlord or
Tenant, Tenant shall, as Additional Rent due hereunder, promptly pay the amount
required to be paid, together with all interest and penalties accrued thereon
(except in respect of any contest instituted by or at the request of Landlord),
or comply with the applicable Legal Requirement or insurance
requirement.  Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may be reasonably required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein, provided Tenant shall at all times
control the contest.  Except in respect of any contest instituted by or at the
request of Landlord pursuant to clause [v], above, Tenant hereby agrees to
indemnify and save Landlord harmless from and against any liability, cost or
expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom.

ARTICLE 4.    INSURANCE

4.1    Property Insurance.  At Tenant’s expense, Tenant shall maintain in full
force and effect a property insurance policy or policies insuring the Leased
Property and Tenant’s Property against the following:

(a)    Loss or damage commonly covered by a “Special Form” policy insuring
against physical loss or damage to the Improvements and Personal Property,
including, but not limited to, risk of loss from fire, windstorm and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if the Leased Property is in a higher risk earthquake zone
reasonably determined by Landlord) and sinkholes (if usually recommended in the
area of the Leased Property).  The policy shall be in the amount of the full
replacement value (as defined below) of the Improvements and Personal Property
and shall contain a deductible 





27

--------------------------------------------------------------------------------

 



amount reasonably acceptable to Landlord.  Landlord shall be named as an
additional insured.  The policy shall include a stipulated value endorsement or
agreed amount endorsement and endorsements for ordinance or law including
demolition costs and increased cost of construction. 

(b)    If applicable, loss or damage by explosion of steam boilers, pressure
vessels, or similar apparatus, now or hereafter installed on the Leased
Property, in commercially reasonable amounts acceptable to Landlord.

(c)    Consequential loss of rents and income coverage insuring against all
“Special Form” risk of physical loss or damage with limits and deductible
amounts reasonably acceptable to Landlord covering risk of loss during the first
12 months of reconstruction, and containing an endorsement for extended period
of indemnity of at least six months, and shall be written with a stipulated
amount of coverage if available at a reasonable premium.

(d)    If the Leased Property is located, in whole or in part, in a federally
designated 100-year flood plain area, flood insurance for the Improvements in an
amount equal to the lesser of [i] the full replacement value of the
Improvements; or [ii] the maximum amount of insurance available for the
Improvements under all federal and private flood insurance programs.

(e)    Loss or damage caused by the breakage of plate glass in commercially
reasonable amounts acceptable to Landlord.

4.2    Liability Insurance.  At Tenant’s expense, Tenant shall maintain
liability insurance against the following:

(a)    Claims for personal injury or property damage commonly covered by
commercial general liability insurance with endorsements for contractual,
personal injury, voluntary medical payments, products and completed operations,
broad form property damage and extended bodily injury, with commercially
reasonable amounts for bodily injury, property damage, and voluntary medical
payments acceptable to Landlord, with Landlord acting reasonably, but with a
combined single limit of not less than $5,000,000.00 per occurrence.

(b)    Claims for personal injury and property damage commonly covered by
commercial automobile liability insurance, covering all owned and non-owned
automobiles, with commercially reasonable amounts for bodily injury, property
damage, and for automobile medical payments acceptable to Landlord, with
Landlord acting reasonably, but with a combined single limit of not less than
$5,000,000.00 per occurrence.

(c)    Claims for personal injury commonly covered by medical malpractice and
professional liability insurance in commercially reasonable amounts, and on a
coverage form, in both instances, acceptable to Landlord, with Landlord acting
reasonably.

(d)    Claims commonly covered by workers’ compensation insurance for all
persons employed by Tenant on the Leased Property.  Such workers’ compensation
insurance shall be in accordance with the requirements of all applicable local,
state, and federal law.





28

--------------------------------------------------------------------------------

 



(e)    Loss or damage commonly covered by blanket crime insurance, including
employee dishonesty, loss of money orders or paper currency, depositor’s
forgery, and loss of property of patients accepted by Tenant for safekeeping, in
commercially reasonable amounts acceptable to Landlord.

4.3    Builder’s Risk Insurance.  In connection with any construction, Tenant
shall maintain in full force and effect a builder’s completed value risk policy
(“Builder’s Risk Policy”) of insurance in a nonreporting form insuring against
all “Special Form” risk of physical loss or damage to the Improvements,
including, but not limited to, risk of loss from fire, windstorm and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if Leased Property is in a higher risk earthquake zone as reasonably
determined by Landlord) and sinkholes (if usually recommended in the area of the
Leased Property).  The Builder’s Risk Policy shall include endorsements
providing coverage for building materials and supplies and temporary
premises.  The Builder’s Risk Policy shall be in the amount of the full
replacement value of the Improvements and shall contain a deductible amount
reasonably acceptable to Landlord.  Landlord shall be named as an additional
insured.  The Builder’s Risk Policy shall include an endorsement permitting
initial occupancy.

4.4    Insurance Requirements.  The following provisions shall apply to all
insurance coverages required hereunder:

(a)    For Development Projects, the insurance coverage set forth in §§4.1 and
4.2 shall not be required until the end of the applicable Construction Period.

(b)    The form and substance of all policies shall be subject to the approval
of Landlord, which approval will not be unreasonably withheld.

(c)    The carriers of all policies shall have a Best’s Rating of “A-” or better
and a Best’s Financial Category of IX or higher and shall be authorized to do
insurance business in the Facility States. 

(d)    Tenant shall be the “named insured” and Landlord shall be an “additional
insured” on each policy.

(e)    Tenant shall deliver to Landlord copies of certificates or policies
showing the required coverages and endorsements.  The policies of insurance
shall provide that the policy may not be canceled or not renewed, and no
material change or reduction in coverage may be made, without at least sixty
(60) days’ prior written notice to Landlord.

(f)    The policies shall contain a severability of interest and/or
cross-liability endorsement, provide that the acts or omissions of Tenant or
Landlord will not invalidate the coverage of the other party, and provide that
Landlord shall not be responsible for payment of premiums.

(g)    All loss adjustments relating to any claim in excess of $150,000.00 under
any property insurance or any other claim as to which Landlord or a Landlord
Affiliate has been named as a party thereto, shall require the written consent
of Landlord and Tenant, as their interests may appear.





29

--------------------------------------------------------------------------------

 



(h)    At least ten (10) Business Days prior to the expiration of each insurance
policy, Tenant shall deliver to Landlord a certificate showing renewal of such
policy and a current certificate of compliance (in the form delivered at the
Original Effective Date) completed and signed by Tenant’s insurance agent.
Evidence of the annual premium payment will be provided at Landlord’s request
within normal payment terms extended by insurers.

(i)    Certain insurance may be provided by an off-shore insurance company
wholly-owned by Company or a Primary Affiliate of Company or under
self-insurance programs maintained by Company or a Primary Affiliate of Company,
that, in Landlord’s reasonable opinion, are adequate to provide insurance
sufficient to cover expected losses.  All insurance, whether provided by
commercial insurers, a captive or through self insurance programs, shall be
reasonably acceptable to Landlord and in amounts that are customarily carried by
businesses of the size, location and character of the business in which the
Tenant is engaged.  Any such insurers shall maintain good standing in accordance
with applicable statutory requirements and comply with statutory capital
requirements.  Notwithstanding anything to the contrary herein, the rating
requirements of §4.4(c) shall not apply to such off‑shore insurance companies or
providers of such self-insurance programs. 

 

4.5    Replacement Value.  The term “full replacement value” means the actual
replacement cost thereof from time to time, including increased cost of
construction endorsement, with no reductions or deductions.  Tenant shall, in
connection with each annual policy renewal, deliver to Landlord a
redetermination of the full replacement value by the insurer or an endorsement
indicating that the Leased Property is insured for its full replacement
value.  If Tenant makes any Alterations to the Leased Property, Landlord may
have such full replacement value redetermined at any time after such Alterations
are made, regardless of when the full replacement value was last determined.

4.6    Blanket Policy.  Notwithstanding anything to the contrary contained in
this Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of insurance, provided that the coverage afforded Tenant will not
be reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all of the requirements of this Lease.

4.7    No Separate Insurance.  Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance.  Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.

4.8    Waiver of Subrogation.  Each party hereto hereby waives any and every
claim which arises or may arise in its favor and against the other party hereto
during the Term for any and all loss of, or damage to, any of its property
located within or upon, or constituting a part





30

--------------------------------------------------------------------------------

 



of, the Leased Property, which loss or damage is covered by valid and
collectible insurance policies, to the extent that such loss or damage is
recoverable under such policies.  Said mutual waiver shall be in addition to,
and not in limitation or derogation of, any other waiver or release contained in
this Lease with respect to any loss or damage to property of the parties
hereto.  Inasmuch as the said waivers will preclude the assignment of any
aforesaid claim by way of subrogation (or otherwise) to an insurance company (or
any other person), each party hereto agrees immediately to give each insurance
company which has issued to it policies of insurance, written notice of the
terms of said mutual waivers, and to have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of said insurance coverage
by reason of said waivers, so long as such endorsement is available at a
reasonable cost.

4.9    Mortgages.  The following provisions shall apply if Landlord now or
hereafter places a mortgage on the Leased Property or any part
thereof:  [i] Tenant shall obtain a standard form of lender’s loss payable
clause insuring the interest of the mortgagee; [ii] Tenant shall deliver
evidence of insurance to such mortgagee; [iii] loss adjustment shall require the
consent of the mortgagee, to the extent required by the applicable loan
documentation; and [iv] Tenant shall provide, at Landlord’s cost and expense,
such other information and documents as may be reasonably and rightfully
required by the mortgagee.

4.10    Key Man Life Insurance.  At Tenant’s expense, Tenant shall maintain, for
the benefit of Tenant, a life insurance policy in the amount of $10,000,000
covering the life of the Chief Executive Officer of GEN.  To the extent the cost
of purchasing or maintaining such policy becomes commercially unreasonable,
Tenant shall have the right, in lieu of maintaining such policy, to obtain a
letter of credit in the amount of $10,000,000, to be drawn upon only in the
event of the death of the Chief Executive Officer of GEN.

4.11    Insurance for Environmental Matters.  Without limiting any other
provision hereof, Tenant shall maintain, during the Term, the insurance
identified on Exhibit K hereto, or substantially equivalent coverage, which such
insurance shall name Landlord as an additional named insured.

ARTICLE 5.    INDEMNITY

5.1    Tenant’s Indemnification.  Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors or assigns of Landlord, and Landlord’s and
such successor’s and assign’s directors, officers and employees from and against
any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation, reasonable
attorneys’ fees, court costs, and the costs set forth in §8.7) incurred in
connection with or arising from:  [i] the use or occupancy of the Leased
Property by Tenant or any persons claiming under Tenant; [ii] any activity,
work, or thing done, or permitted or suffered by Tenant relating to the Leased
Property; [iii] any acts, omissions, or negligence of Tenant or any person
claiming under Tenant, or the contractors, agents, employees, invitees, or
visitors of Tenant or any such person in respect of the Leased Property;
[iv] any breach, violation, or nonperformance by Tenant or any person claiming
under Tenant or the employees, agents, contractors, invitees, or visitors of
Tenant or of any such person, of any term, covenant, or provision of this Lease
or any law, ordinance, or governmental requirement of any kind, in each case in
connection with the Leased





31

--------------------------------------------------------------------------------

 



Property, including, without limitation, any failure to comply with any
applicable requirements under the ADA; [v] any injury or damage to the person,
property or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person entering upon the Leased Property; [vi] any
construction, alterations, changes or demolition of a Facility performed by or
contracted for by Tenant or its employees, agents or contractors; [vii] any
Pre‑Existing Violation; [viii] any obligations, costs or expenses arising under
any Permitted Exceptions or Permitted Liens, in each case, relating to the
Initial Term and, if renewed, the Renewal Term; and [ix] any misrepresentation
made by Tenant, Subtenant or any Affiliate of Tenant or Subtenant in any Closing
Certificate delivered to Landlord.  Without limiting the foregoing, Tenant
hereby indemnifies and agrees to hold harmless Landlord, any successors or
assigns of Landlord, and Landlord’s and such successor’s and assign’s directors,
officers and employees from and against any and all demands, claims, causes of
action, fines, penalties, damages (including consequential damages), losses,
liabilities (including strict liability), judgments, and expenses (including,
without limitation, reasonable attorneys’ fees, court costs, and the costs set
forth in §8.7) incurred in connection with or arising from the Sun Peak Retained
Indemnity Obligations.  If any action or proceeding is brought against Landlord,
its employees, or agents by reason of any such claim, Tenant, upon notice from
Landlord, will defend the claim at Tenant’s expense with counsel reasonably
satisfactory to Landlord.  All amounts payable to Landlord under this section,
subject to Landlord’s compliance with §5.1.2 hereof, shall be payable on ten
(10) days written demand to Tenant which conforms with the requirements of
§5.1.1 hereof.  In case any action, suit or proceeding is brought against Tenant
by reason of any such occurrence, Tenant shall use its best efforts to defend
such action, suit or proceeding. None of Landlord, Landlord’s and such
successor’s and assign’s directors, officers and employees, shall be entitled to
indemnification under this §5.1.1 if and to the extent that the liability
otherwise to be indemnified results, in whole or part, from any breach of
Landlord’s obligations hereunder or any fraud, gross negligence or willful
misconduct on the part of Landlord. 

5.1.1    Notice of Claim.  Landlord shall notify Tenant in writing of any claim
or action brought against Landlord in which indemnity may be sought against
Tenant pursuant to this section.  Such notice shall be given in sufficient time
to allow Tenant to defend or participate in such claim or action, but the
failure to give such notice in sufficient time shall not constitute a defense
hereunder nor in any way impair the obligations of Tenant under this section
unless the failure to give such notice precludes Tenant’s defense of any such
action.

5.1.2    Survival of Covenants.  The covenants of Tenant contained in this
section shall remain in full force and effect after the termination of this
Lease with respect to claims relating back to the Term until the expiration of
the period stated in the applicable statute of limitations during which a claim
or cause of action may be brought and payment in full or the satisfaction of
such claim or cause of action and of all expenses and charges incurred by
Landlord relating to the enforcement of the provisions herein specified.

5.2    Environmental Indemnity; Audits; Pre‑Existing Conditions‑. 

5.2.1    General.  Tenant hereby indemnifies and agrees to hold harmless
Landlord, any successors to Landlord’s interest in this Lease, and Landlord’s
and such successors’ directors, officers, employees and agents from and against
any losses, claims, damages, penalties, fines, liabilities (including strict
liability), costs (including reasonable





32

--------------------------------------------------------------------------------

 



cleanup and recovery costs), and expenses (including reasonable expenses of
litigation and reasonable consultants’ and attorneys’ fees) (“Environmental
Damages”) incurred by Landlord or any other indemnitee or assessed against any
portion of the Leased Property by virtue of any claim or lien by any
governmental or quasi-governmental unit, body, or agency, or any third party,
for cleanup costs or other costs pursuant to any Environmental Law, but only to
the extent that any such claims or liabilities arise in connection with actions,
omissions or circumstances occurring from the applicable Acquisition Date to the
date that Tenant’s occupancy of the Leased Property shall have fully terminated,
including, without limitation, any release or discharge of Hazardous Materials
caused by Tenant or Tenant’s invitees during such period.  Tenant’s indemnity
shall survive the termination of this Lease.  If at any time during the Term of
this Lease any Governmental Authority notifies Landlord or Tenant of a violation
of any Environmental Law or Landlord reasonably believes that a Facility may
violate any Environmental Law, Landlord may require one or more environmental
audits of such portion of the Leased Property, in such form, scope and substance
as specified by Landlord, at Tenant’s expense; provided,  however, to the extent
such audit is obtained as a result of Landlord’s reasonable belief that a
Facility may violate any Environmental Law, but such audit does not reveal any
unknown violation, Landlord shall reimburse Tenant for the cost of such
audit.  Tenant shall, within 30 days after receipt of an invoice from Landlord,
reimburse Landlord for all costs and expenses incurred in reviewing any such
environmental audit, including, without limitation, reasonable attorneys’ fees
and costs.

5.2.2    Pre‑Existing Conditions‑.  Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors to Landlord’s interest in this Lease, and
Landlord’s and such successors’ directors, officers and employees from and
against any Environmental Damages incurred by Landlord or any other indemnitee
or assessed against any portion of the Leased Property by virtue of any claim or
lien by any governmental or quasi-governmental unit, body, or agency, or any
third party, related to or arising out of (a) the release prior to the
applicable Acquisition Date of any Hazardous Materials to or from the Leased
Property (provided, however, that, with respect to any such release, Landlord
shall be obligated to pursue its remedies with respect thereto under the
Purchase Agreement, if any, and Tenant shall be responsible hereunder with
respect to any such release only to the extent that, after Landlord’s
commercially reasonable efforts to so pursue such remedies under the Purchase
Agreement, Landlord has still suffered unrecompensed Environmental Damages with
respect thereto); and (b) the maintenance, repair, abatement, remediation,
replacement or removal, to the extent required during the Term, of any
(i) underground storage tank system; (ii) asbestos-containing material;
(iii) polychlorinated biphenyls; or (iv) lead-based paint located in, at or on
the Leased Property to the extent located on the Leased Property as of the
applicable Acquisition Date.    Tenant’s indemnity shall survive the termination
of this Lease subject to Landlord’s obligation to pursue remedies under the
Purchase Agreement, as set forth above. 

5.2.3    Ongoing Monitoring.  On an annual basis, at Landlord’s request, Tenant
shall provide Landlord with reasonable evidence of its then current plans, if
any, to undertake investigations to identify the presence, release, or potential
for any release of Hazardous Materials, mold or conditions conducive to mold,
in, on, or about the Leased Property, including but not limited to radon
testing, asbestos surveys, soil, groundwater and air sampling, and tightness
testing of underground storage tank systems.  At Landlord’s request, Tenant
shall participate in discussions with Landlord regarding such plans and the
implementation thereof;





33

--------------------------------------------------------------------------------

 



provided, however, that Tenant shall not be required hereby to take any
particular action suggested by Landlord.  The obligations of this §5.2.3 shall
not serve to limit any of Tenant’s other obligations under this Lease.

5.3    Limitation of Landlord’s Liability.  Landlord, its agents, and employees,
will not be liable for any loss, injury, death, or damage (including
consequential damages) to persons, property, or Tenant’s business occasioned by
theft, act of God, public enemy, injunction, riot, strike, insurrection, war,
court order, requisition, order of governmental body or authority, fire,
explosion, falling objects, steam, water, rain or snow, leak or flow of water
(including water from the elevator system), rain or snow from the Leased
Property or into the Leased Property or from the roof, street, subsurface or
from any other place, or by dampness or from the breakage, leakage, obstruction,
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures of the Leased Property, or from construction,
repair, or alteration of the Leased Property or from any acts or omissions of
any other occupant or visitor of the Leased Property, or from any other cause
beyond Landlord’s control, provided any such loss, injury, death, or damage does
not result from the fraud, gross negligence or willful misconduct of Landlord,
or Landlord’s and such successor’s and assign’s directors, officers and
employees.

ARTICLE 6.    USE AND ACCEPTANCE OF PREMISE

6.1    Use of Leased Property.  Tenant shall use and occupy the Leased Property
exclusively for the Facility Uses and for all lawful and licensed ancillary
uses, and for no other purpose without the prior written consent of
Landlord.  Tenant shall obtain and maintain all approvals, licenses, and
consents needed to use and operate the Leased Property as herein
permitted.  Notwithstanding anything herein to the contrary, Tenant may, in
Tenant’s sole discretion, (a) subject to the Bed Cap restrictions described in
Exhibit W hereof, relocate beds between Facilities and/or transfer any bed
operating rights between Facilities, (b) increase the number of beds at any
Facility, and/or (c) subject to the Bed Cap restrictions described in Exhibit W
hereof relating to the aggregate number of beds, close any Facility without
Landlord’s consent; provided,  however, any such action that is taken by Tenant
pursuant to this §6.1 shall not result in an increase or decrease to the Base
Rent payable by Tenant nor reduce Tenant’s obligations to maintain any Facility,
even after closure of same.  If Tenant elects to close any Facility, Landlord
and Tenant shall negotiate in good faith as to possible dispositions of such
Facility.  Notwithstanding the foregoing, Tenant shall have the right to close
up to three (3) Facilities with Landlord’s prior written consent and not have
the loss of beds resulting therefrom count towards the Bed Cap.

6.2    Acceptance of Leased Property.  Tenant acknowledges that [i] Tenant and
its agents have had an opportunity to inspect the Leased Property; [ii] Tenant
has found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver
the Leased Property to Tenant in “as-is” condition; [iv] Landlord is not
obligated to make any improvements or repairs to the Leased Property; and
[v] the roof, walls, foundation, heating, ventilating, air conditioning,
telephone, sewer, electrical, mechanical, elevator, utility, plumbing, and other
portions of the Leased Property are in good working order.  Tenant waives any
claim or action against Landlord with respect to the condition of the Leased
Property as of the applicable Acquisition Date.  LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED,





34

--------------------------------------------------------------------------------

 



IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.

6.3    Conditions of Use and Occupancy.  Tenant agrees that during the Term it
shall not commit or suffer waste on the Leased Property; not use or occupy the
Leased Property for any unlawful purposes; not use or occupy the Leased Property
or permit the same to be used or occupied, for any purpose or business deemed
extra‑hazardous on account of fire or otherwise; keep the Leased Property in
such repair and condition as may be required by each applicable board of health,
or other city, state or federal authorities, free of all cost to Landlord; not
permit any acts to be done which will cause the cancellation, invalidation, or
suspension of any insurance policy; and permit Landlord and its agents to enter
upon the Leased Property at all reasonable times during business hours, upon not
less than (5) Business Days prior written notice, to examine the condition
thereof, provided a representative of Tenant may accompany such parties and such
parties shall comply with all Legal Requirements and rules and regulations
reasonably established by Tenant.  Commencing on the first anniversary of the
applicable Acquisition Date, Landlord shall have the right to have an annual
inspection of the Leased Property performed at all reasonable times during
business hours upon the giving of five (5) Business Days prior written notice,
and Tenant shall pay an inspection fee of $1,000.00 per actual inspection
undertaken per Facility plus Landlord’s reasonable out-of-pocket expenses,
evidenced by invoices reasonably acceptable to Tenant, subject to an aggregate
annual cap (including inspection fees and expenses paid pursuant to §7.1 hereof)
of $250,000.00.  Tenant shall pay the annual inspection fee within thirty
(30) days after receipt of Landlord’s invoice.  At each annual inspection of the
Leased Property by Landlord, a representative of Tenant may accompany the
Landlord or its agents and the parties conducting the inspection shall comply
with all Legal Requirements and rules and regulations reasonably established by
Tenant.

ARTICLE 7.    MAINTENANCE, MECHANICS’ LIENs
and Pre‑Existing violations‑

7.1    Maintenance.  Tenant shall maintain, repair, and replace the Leased
Property, including, without limitation, all structural and nonstructural
repairs and replacements to the roof, foundations, exterior walls, HVAC systems,
equipment, parking areas, sidewalks, water, sewer and gas connections, pipes and
mains.  Tenant shall maintain all drives, sidewalks, parking areas, and lawns on
or about the Leased Property in a clean and orderly condition, free of
accumulations of dirt, rubbish, snow and ice.  Tenant shall at all times
maintain, operate and otherwise manage the Leased Property in accordance with
applicable Legal Requirements and on a basis and in a manner consistent with the
standards to which comparable facilities, taking into account their age, size
and use, are generally maintained.  Upon completion of any Capital Enhancement
Project, Landlord shall have the right to inspect the Facility, at all
reasonable times during business hours provided Landlord has given Tenant five
(5) Business Days prior written notice, a representative of Tenant shall have
the right to accompany Landlord and Landlord complies with all Legal
Requirements and rules and regulations reasonably established by Tenant, and
Tenant shall pay a re-inspection fee of $750.00 per Facility plus Landlord’s
reasonable out-of-pocket expenses (subject to an aggregate annual cap (including
inspection fees





35

--------------------------------------------------------------------------------

 



and expenses paid pursuant to §6.3 hereof) of $250,000.00) within 30 days after
receipt of Landlord’s invoice.

7.2    Required Alterations.  Tenant shall, at Tenant’s sole cost and expense,
make any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any Governmental
Authority, including those required to maintain licensure or certification under
the Medicare and Medicaid programs (if so certified), whether such changes are
required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever.  All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.

7.3    Mechanic’s Liens.  Except as otherwise expressly set forth herein, Tenant
shall have no authority to permit or create a lien against Landlord’s interest
in the Leased Property.  Tenant hereby agrees to defend, indemnify, and hold
Landlord harmless from and against any mechanic’s liens against the Leased
Property by reason of work, labor, services or materials supplied or claimed to
have been supplied on or to the Leased Property, except to the extent such work
was by or for the benefit of Landlord.  Tenant shall remove, bond-off, or
otherwise obtain the release of any mechanic’s lien filed against the Leased
Property within sixty (60) days after notice of the filing thereof is given to
Tenant.

7.4    Replacements of Fixtures and Landlord’s Personal Property.  Tenant shall
not remove Fixtures and Landlord’s Personal Property from the Leased Property,
except as may be required by applicable Legal Requirements, unless (i) such
Fixtures or Landlord’s Personal Property are useless or obsolete with respect to
the operation of the Leased Property, (ii) such removal is temporary in nature
and being effectuated to either have such items repaired or allow for
alterations to be made to the Leased Property, or (iii) such removal is
performed in preparation for replacing the removed Fixtures or Landlord’s
Personal Property with other similar items of equal quality and value.  Items
being replaced by Tenant may be removed and disposed of and items replacing the
same shall be the property of Tenant until the expiration or termination of this
Lease, at which time they shall become the property of Landlord.  Tenant shall
execute, upon written request from Landlord, any and all documents necessary to
evidence Landlord’s ownership of Landlord’s Personal Property and, at the
expiration or termination of this Lease, any replacements thereof.  Tenant may
finance replacements for the Fixtures and Landlord’s Personal Property by
equipment lease or by a security agreement and financing statement; provided
that any liens, encumbrances or leases granted in connection with such financing
meet the requirements to qualify as Permitted Liens hereunder.

7.5    Pre‑Existing Violations.  Without limiting any other obligation of Tenant
hereunder, to the extent that any Governmental Authority requires, or other
third party brings an action to require, the remediation of any violation of
[i] any Legal Requirement, [ii] any requirement imposed by any Permitted
Exception or [iii] any other applicable requirement imposed by any applicable
architectural control board or restrictive covenant applicable to the
development, construction, condition and operation of any Facility, in each case
relating to zoning, title or survey issues with respect to any Leased Property,
which such violation was in existence as of the applicable Acquisition Date
(such violations, including, without limitation, 





36

--------------------------------------------------------------------------------

 



the violations listed as “Tenant Responsibility Under Master Lease” on Exhibit Q
hereto, the “Pre‑Existing Violations”), then Tenant shall be solely responsible
for remedying or contesting such violation, at Tenant’s sole cost and
expense.  If Tenant reasonably anticipates that the remedying of any such
violation would result in an Event of Default hereunder, Tenant shall so notify
Landlord (“Tenant’s Notice”) before taking such remediation action and Landlord
shall, at its option, either [i] agree to Tenant’s taking such remediation
action and concurrently waive the resulting Event of Default; or [ii] waive
Tenant’s obligation to take such remediation action.  If Landlord does not
notify Tenant of its election within 10 Business Days of the date of Tenant’s
Notice, then Landlord shall be deemed to have elected option [i].  With respect
to only those Facilities which were subject to the Existing Lease on the
Original Effective Date, other than with respect to Pre‑Existing Violations
listed on Exhibit Q, Landlord shall be obligated to pursue its remedies with
respect thereto under the Purchase Agreement and Tenant shall be responsible
hereunder with respect to any such Pre‑Existing Violation only to the extent
that, after Landlord’s commercially reasonable efforts, the Pre‑Existing
Violation has not been remediated pursuant to the terms of the Purchase
Agreement.  Notwithstanding the foregoing, Tenant shall have no obligations
under this §7.5, to the extent triggered by the act or omission of Landlord.

ARTICLE 8.    DEFAULTS AND REMEDIEs

8.1    Events of Default.  The occurrence of any one or more of the following
shall be an event of default (“Event of Default”) hereunder without any advance
notice to Tenant unless specified herein:

(a)    Tenant fails to pay in full (i) any installment of Base Rent when the
same is due hereunder and such failure continues beyond the date which is three
Business Days after Landlord gives Tenant written notice of such failure;
provided, however, that Landlord shall not be required to give more than two
such notices in any rolling 24 month period such that, upon Tenant’s third
failure to timely pay any installment of Base Rent within any rolling 24 month
period, such failure shall constitute an immediate Event of Default without the
requirement of notice or the provision of any grace or cure period, (ii) any
Additional Rent or any other monetary obligation payable by Tenant under this
Lease when the same is due hereunder and such failure continues beyond the date
which is 10 Business Days after Landlord gives Tenant written notice of such
failure.  Notwithstanding the foregoing, any installment of Base Rent which is
timely made in good faith but in an incorrect amount (which such amount is equal
to at least 90% of the full amount required hereunder) shall not count towards
the two notices provided for in clause (i), above.

(b)    Tenant, Subtenant or Guarantor (where applicable) fails to comply with
any covenant set forth in Article 14 (Negative Covenants), §15.6 (Existence), or
§15.7 (Financial Covenants), of this Lease, which such failure continues after
any notice or cure period explicitly provided herein with respect to same
herein.

(c)    Tenant fails to observe and perform any other material covenant,
condition or agreement under this Lease to be performed by Tenant and [i] such
failure continues for a period of 30 days after written notice thereof is given
to Tenant by Landlord; or [ii] if, by reason of the nature of such default it
cannot be remedied within 30 days, Tenant fails to proceed with reasonable
diligence after receipt of the notice to cure the default.  The foregoing notice
and cure





37

--------------------------------------------------------------------------------

 



provisions do not apply to any Event of Default otherwise specifically described
in any other subsection of §8.1.

(d)    [i] The filing by Tenant, Subtenant,  Hospital Subtenant or Guarantor of
a petition under the Bankruptcy Code or the commencement of a bankruptcy or
similar proceeding by Tenant, Subtenant, Hospital Subtenant or Guarantor;
[ii] the failure by Tenant, Subtenant, Hospital Subtenant or Guarantor within
ninety (90) days to dismiss an involuntary bankruptcy petition or other
commencement of a bankruptcy, reorganization or similar proceeding against such
party, or to lift or stay any execution, garnishment or attachment of such
consequence as will impair its ability to carry on its operation at the Leased
Property; [iii] the entry of an order for relief under the Bankruptcy Code in
respect of Tenant, Subtenant, Hospital Subtenant or Guarantor; [iv] any
assignment by Tenant, Subtenant, Hospital Subtenant or Guarantor for the benefit
of its creditors; [v] the entry by Tenant, Subtenant, Hospital Subtenant or
Guarantor into an agreement of composition with its creditors; [vi] the approval
by a court of competent jurisdiction of a petition applicable to Tenant,
Subtenant, Hospital Subtenant or Guarantor in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; [vii] appointment by final order,
judgment, or decree of a court of competent jurisdiction of a receiver of a
whole or any substantial part of the properties of Tenant, Subtenant, Hospital
Subtenant or Guarantor (provided such receiver shall not have been removed or
discharged within ninety (90) days of the date of his qualification);
notwithstanding the foregoing, no such event listed in this clause (d) occurring
in regards to Hospital Subtenant shall constitute an Event of Default if the IGT
Documents shall have been terminated by Tenant and/or Subtenant within 90 days
of such event.

(e)    [i] Any receiver, administrator, custodian or other person takes
possession or control of any of the Leased Property and continues in possession
for ninety (90) days; [ii] any writ against any of the Leased Property is not
released within ninety (90) days; [iii] any judgment is rendered or proceedings
are instituted against the Leased Property, Tenant or Subtenant which affect the
Leased Property or any part thereof, which is not dismissed for ninety (90) days
(except as otherwise provided in this section); [iv] all or a substantial part
of the assets of Tenant, Subtenant or Guarantor are attached, seized, subjected
to a writ or distress warrant, or are levied upon, or come into the possession
of any receiver, trustee, custodian, or assignee for the benefit of creditors;
[v] Tenant, Subtenant or Guarantor is enjoined, restrained, or in any way
prevented by court order, or any proceeding is filed or commenced seeking to
enjoin, restrain or in any way prevent Tenant, Subtenant or Guarantor from
conducting all or a substantial part of its business or affairs and such
proceeding is not dismissed within ninety (90) days; or [vi] except as otherwise
permitted hereunder, a final notice of lien, levy or assessment is filed of
record with respect to all or any part of the Leased Property or any property of
Tenant or Subtenant located at the Leased Property and is not dismissed,
discharged, or bonded‑off within 90 days.

(f)    Any representation or warranty made by Tenant, Subtenant or Guarantor in
this Lease or any other document executed in connection with this Lease (other
than any Closing Certificate delivered to Landlord or the Purchase Agreement),
any guaranty of or other security for this Lease, or any report, certificate,
application, financial statement or other instrument furnished by Tenant,
Subtenant or Guarantor pursuant hereto or thereto shall prove to be false,
misleading or incorrect in any material respect as of the date made and such
misrepresentation [i] was intentional, fraudulent or the result of gross
negligence, [ii] conceals an





38

--------------------------------------------------------------------------------

 



Event of Default hereunder; or [iii] conceals any event or circumstance which,
with the giving of notice or the passing of time would constitute an Event of
Default hereunder unless (with respect to this clause [iii] only) Tenant cures
such event or circumstance within the applicable grace period provided herein
after Tenant becomes aware of such incorrect representation or warranty.

(g)    Tenant, any Subtenant, any Guarantor, or any Affiliate defaults on any
Obligor Group Obligation, and any applicable grace or cure period with respect
to such default expires without such default having been cured.

(h)    The occurrence of a default under any Material Obligation [i] which is
secured by the accounts receivable of Tenant, Subtenant or Guarantor and which
continues beyond any applicable notice and cure periods; [ii] which has resulted
in the pursuit of remedies by the adverse party thereto following such default
and any applicable notice and cure periods; or [iii] which Tenant fails to
notify Landlord of within three Business Days after Tenant’s actual knowledge
thereof.

(i)    Any Guarantor dissolves, terminates, files a petition in bankruptcy, or
is adjudicated insolvent under the Bankruptcy Code or any other insolvency law,
or fails to comply with any covenant or requirement of such Guarantor set forth
in this Lease, if applicable, or the Guaranty of such Guarantor, subject to all
applicable grace periods and cure rights.

(j)    The Bed Cap is breached, taking into account any reduction resulting from
the loss of a Facility that Tenant closes in its discretion, but excluding any
reductions associated with a Facility ceasing to be covered by this Lease
pursuant to Article 9 or Article 10 hereof.

(k)    An Event of Default occurs under the Term Loan or the Revolving Loan or
any replacement thereof, beyond any specified notice and cure periods, but only
to the extent provided pursuant to any applicable intercreditor agreement
between Landlord and the applicable lender.

8.2    Remedies.  Upon the occurrence of an Event of Default under this Lease or
any Lease Document, and at any time thereafter until Landlord waives the default
in writing or acknowledges cure of the default in writing, at Landlord’s option,
without declaration, notice of nonperformance, protest, notice of protest,
notice of default, notice to quit or any other notice or demand of any kind,
Landlord may exercise any and all rights and remedies provided in this Lease or
any Lease Document or otherwise provided under law or in equity, including,
without limitation, the right to seek the appointment of a receiver (which
proposed appointment Tenant reserves all rights to oppose) and any one or more
of the following remedies, in accordance with applicable Legal Requirements:

(a)    Landlord may terminate this Lease by written notice to Tenant, exclude
Tenant from possession of the Leased Property and use commercially reasonable
efforts to lease the Leased Property to others, holding Tenant liable, on a
month to month basis, for the difference in the amounts received from such
reletting and the amounts payable by Tenant under this Lease; provided,
 however, to the extent Landlord is unable to relet all or a portion of the
Leased Property to others and any such Leased Property continues to be operated,
including, without limitation, by Landlord, its Affiliates, designees or
nominees or any Person appointed by





39

--------------------------------------------------------------------------------

 



a governmental or administrative agency, the shortfall payable by Tenant on a
monthly basis shall be reduced by the lesser of (i) aggregate fair market rental
value of the Leased Property that is operated and (ii) the net revenue realized
by Landlord from such operations.

(b)    Landlord may, subject to any obligation of Landlord under applicable law
to mitigate damages, accelerate all of the unpaid Rent hereunder based on the
then current Rent Schedule and Tenant shall be liable for (A) the present value
of the aggregate Rent for the unexpired term of this Lease, discounted at an
annual rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term, less (B) the aggregate fair market rental value of the Leased
Property for an equivalent period.

(c)    Landlord may, without terminating this Lease, take such action as may be
necessary to perform any of Tenant’s obligations hereunder which Tenant is
failing to perform and Tenant shall provide Landlord with reasonable access to
the Leased Property to allow Landlord to do so, all at Tenant’s sole cost and
expense.

(d)    Landlord may have access to and inspect, and examine the books and
records and any and all accounts, data and income tax and other returns of
Tenant insofar as they pertain to the Leased Property at reasonable times during
business hours, following prior written notice to Tenant, and Tenant shall
provide copies of any such documents reasonably requested by Landlord. 

(e)    With respect to the Collateral or any portion thereof and Secured Party’s
security interest therein, Secured Party may exercise all of its rights as
secured party under Article 9 of the UCC.  Secured Party may sell the Collateral
by public or private sale upon five days’ notice to Tenant or Subtenant.  Tenant
and Subtenant agree that a commercially reasonable manner of disposition of the
Collateral shall include, without limitation and at the option of Secured Party,
a sale of the Collateral, in whole or in part, concurrently with the sale of the
Leased Property.

(f)    Without waiving any prior or subsequent Event of Default, Landlord may
waive any Event of Default or, with or without waiving any Event of Default,
remedy any default.

(g)    Landlord may terminate its obligation, if any, to make advances for a
Development Project or Capital Enhancement Project.

(h)    Landlord may, with respect to any Development Project or Capital
Enhancement Project, enter and take possession of the Land or any portion
thereof and any one or more Facilities without terminating this Lease in order
to complete such Development Project or Capital Enhancement Project and perform
the obligations of Tenant under the Lease Documents with respect
thereto.  Without limiting the generality of the foregoing and for the purposes
aforesaid, Tenant hereby consents to Landlord’s doing any of the
following:  [i] use unadvanced funds remaining for any Development Project or
Capital Enhancement Project, or to advance funds in excess thereof, as
applicable, to complete any Development Project or Capital Enhancement Project;
[ii] make changes in the plans and specifications that shall be necessary or
desirable to complete any Development Project or Capital Enhancement Project in
substantially





40

--------------------------------------------------------------------------------

 



the manner contemplated by the plans and specifications; [iii] retain or employ
new general contractors, subcontractors, architects, engineers, and inspectors
as shall be required for said purposes; [iv] pay, settle, or compromise all
existing bills and claims, which may be liens or security interests, or to avoid
such bills and claims becoming liens against the Facility or security interest
against fixtures or equipment, or as may be necessary or desirable for the
completion of any Development Project or Capital Enhancement Project;
[v] execute all applications and certificates that may be required in connection
with any Development Project or Capital Enhancement Project; [vi] do any and
every act that Tenant might do in its own behalf, to prosecute and defend all
actions or proceedings in connection with any Development Project or Capital
Enhancement Project; and [vii] execute, deliver and file all applications and
other documents and take any and all actions necessary to transfer the
operations of the Facility to Secured Party or Secured Party’s designee.

(i)    Landlord shall be entitled, without bond, to seek the entry of temporary
and permanent injunctions and orders of specific performance enforcing the
provisions of this Lease to compel conduct, as to which no adequate remedy at
law may be available or which may cause Landlord irreparable harm, including,
without limitation, breaches by Tenant of its obligations under §§15.11
(Cooperation), 21.2 (Subordination), 21.3 (Attornment), 21.4 (Estoppel
Certificates) and 23.2 (Additional Documents). 

8.3    Right of Setoff.  Landlord may, and is hereby authorized to, at any time
and from time to time without advance notice to Tenant (any such notice being
expressly waived by Tenant), setoff or recoup and apply any and all sums held by
Landlord, any indebtedness of Landlord to Tenant, and any claims by Tenant
against Landlord, against any obligations of Tenant hereunder and against any
claims by Landlord against Tenant, whether or not such obligations or claims are
matured and whether or not Landlord has exercised any other remedies
hereunder.  The rights of Landlord under this section are in addition to any
other rights and remedies of Landlord at law or in equity.

8.4    Performance of Tenant’s Covenants.  Landlord may perform any obligation
of Tenant which Tenant has failed to perform within five days after Landlord has
sent a written notice to Tenant informing it of its specific failure.  Tenant
shall reimburse Landlord on demand, as Additional Rent, for any expenditures
thus incurred by Landlord and shall pay interest thereon at the rate for Default
Rent set forth herein.

8.5    Late Payment Charge.  Tenant acknowledges that any default in the payment
of any installment of Rent payable hereunder will result in loss and additional
expense to Landlord in servicing any indebtedness of Landlord secured by the
Leased Property, handling such delinquent payments, and meeting its other
financial obligations, and because such loss and additional expense is extremely
difficult and impractical to ascertain, Tenant agrees to pay the amounts
provided in this Section 8.5. If Tenant fails to pay in full any installment of
Rent when the same is due hereunder, after any notice or cure period provided
hereby, Tenant shall pay interest on the amount due but unpaid at the rate of
18.5% per annum from the date such payment was due through the date such amount
is paid in full. In addition to the interest payable hereunder, in the event
Tenant fails to timely pay Base Rent hereunder more than once in any rolling 24
month period (the date Tenant fails to time pay any installment of Base Rent, a
“Failed Payment Date”) and, as a result thereof, Landlord delivers a default
notice pursuant to Section





41

--------------------------------------------------------------------------------

 



8.1(a) hereof more than once in such rolling 24 month period, Tenant shall be
required, within ten (10) days of Landlord’s demand therefor, to pay a late
charge equal to 10% of the amount of Base Rent Tenant failed to pay on the
second Failed Payment Date within any rolling 24 month period as a reasonable
estimate of such loss and expenses, unless applicable law requires a lesser
charge, in which event the maximum rate permitted by such law may be charged by
Landlord.  Such additional 10% payment shall not be due in connection with any
failed payment of Rent other than Base Rent and shall not be due for the failed
payment of Base Rent on any Failed Payment Date other than the second Failed
Payment Date within any rolling 24 month period.

8.6    Escrows and Application of Payments.  As security for the performance of
the Obligor Group Obligations, Tenant hereby assigns to Landlord, in each case
to the extent so assignable, all its right, title, and interest in and to all
monies escrowed with Landlord under this Lease and deposits with utility
companies and insurance companies with respect to the Leased Property; provided,
however, that Landlord shall not exercise its rights hereunder until an Event of
Default has occurred.  Any payments received by Landlord under any provisions of
this Lease during the existence or continuance of an Event of Default shall be
applied to the Obligor Group Obligations in the order which Landlord may
determine.

8.7    Remedies Cumulative.  The remedies of Landlord herein are cumulative to
and not in lieu of any other remedies available to Landlord at law or in
equity.  The use of any one remedy shall not be taken to exclude or waive the
right to use any other remedy.

8.8    Waivers.  Tenant waives [i] any notice required by statute or other law
as a condition to bringing an action for possession of, or eviction from, any of
the Leased Property, [ii] any right of re‑entry or repossession, [iii] any right
to a trial by jury in any action or proceeding arising out of or relating to
this Lease, [iv] any objections, defenses, claims or rights with respect to the
exercise by Landlord of any rights or remedies, except with respect to
compulsory counterclaims, [v] any right of redemption whether pursuant to
statute, at law or in equity, [vi] all presentments, demands for performance,
notices of nonperformance, protest, notices of protest, notices of dishonor,
notices to quit and any other notice or demand of any kind, and [vii] all
notices of the existence, creation or incurring of any obligation or advance
under this Lease before or after this date.

8.9    Obligations Under the Bankruptcy Code.  Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease.  Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following:  [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than five Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses.  Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to





42

--------------------------------------------------------------------------------

 



that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.

ARTICLE 9.    DAMAGE AND DESTRUCTION

9.1    Notice Of Casualty.  If a Facility shall be destroyed, in whole or in
part, or damaged by fire, flood, windstorm or other casualty in excess of
$500,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within five Business Days after the occurrence of the Casualty.  Within thirty
(30) days after the occurrence of the Casualty or as soon thereafter as such
information is reasonably available to Tenant, Tenant shall provide the
following information to Landlord:  [i] the date of the Casualty; [ii] the
nature of the Casualty; [iii] a description of the damage or destruction caused
by the Casualty, including the type of Leased Property damaged and the area of
the Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date.  Within five days
after request from Landlord, Tenant will provide Landlord with copies of all
correspondence to the insurer and any other information reasonably requested by
Landlord relating to the Casualty.

9.2    Substantial Destruction.  If any Facility’s Improvements are
substantially destroyed at any time, Tenant shall elect, by written notice to
Landlord within sixty (60) days after the occurrence of the casualty, to either
(a) promptly rebuild and restore such Improvements in accordance with §9.4, or
(b) terminate this Lease with respect to the applicable Facility in which event
(i) Landlord shall be entitled to any insurance proceeds payable in respect of
the casualty, (ii) Base Rent shall be reduced by an amount equal to (A) the
insurance proceeds actually received by Landlord in respect of such casualty,
multiplied by (B) a fraction, the numerator of which is the Base Rent payable
immediately prior to the casualty, and the denominator of which is the
Investment Amount for all Facilities, (iii) any Additional Rent hereunder shall
be reduced appropriately and (iv) the Investment Amount shall be reduced by the
insurance proceeds payable in respect of the casualty.  The term “substantially
destroyed” means any casualty resulting in the loss of use of an entire Facility
or that prevents a Facility from being used by Tenant for the purposes for which
it was used immediately before the casualty, in each case for a period that is
reasonably expected to last in excess of six (6) months.

9.3    Partial Destruction.  If any Facility’s Improvements are not
substantially destroyed, then Tenant shall comply with the provisions of §9.4
and the insurance proceeds shall be available to Tenant for such restoration.

9.4    Restoration.  Except to the extent Tenant elects to terminate this Lease
with respect to the damaged Facility pursuant to §9.2 hereof, Tenant, to the
extent permitted by Legal Requirements, shall repair, rebuild, or restore the
damaged Leased Property, at Tenant’s expense, so as to make the Leased Property
as comparable as reasonably practicable to what





43

--------------------------------------------------------------------------------

 



existed prior to the Casualty.  Before beginning such repairs or rebuilding, or
letting any contracts in connection with such repairs or rebuilding, Tenant will
submit for Landlord’s approval, which approval Landlord will not unreasonably
withhold or delay, plans and specifications meeting the requirements of §16.2
for such repairs or rebuilding.  Promptly after receiving Landlord’s approval of
the plans and specifications and receiving the proceeds of insurance, Tenant
will begin such repairs or rebuilding and will prosecute the repairs and
rebuilding to completion with diligence, subject, however, to strikes, lockouts,
acts of God, embargoes, governmental restrictions, and other causes beyond
Tenant’s reasonable control.  Tenant will obtain and deliver to Landlord a
temporary or final certificate of occupancy before the damaged Leased Property
is reoccupied for any purpose.  Tenant shall complete such repairs or rebuilding
free and clear of mechanic’s or other liens, and in accordance with the building
codes and all applicable laws, ordinances, regulations, or orders of any state,
municipal, or other public authority affecting the repairs or rebuilding, and
also in accordance with all requirements of the insurance rating organization,
or similar body.  Any remaining proceeds of insurance after such restoration
will be Tenant’s property.

9.5    Insufficient Proceeds.  If the proceeds of any insurance settlement are
not sufficient to pay the costs of Tenant’s repair, rebuilding or restoration
under §9.4 in full, Tenant shall bear the cost of any shortfall.

9.6    Not trust funds.  Notwithstanding anything herein or at law or equity to
the contrary, none of the insurance proceeds paid to landlord as herein
provided, if any, shall be deemed trust funds, and landlord shall be entitled to
dispose of such proceeds as provided in this article 9.  Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment or value,
of the leased property from any casualty whatsoever, whether or not insurable or
insured against.

9.7    Landlord’s Inspection.  During the progress of such repairs or
rebuilding, Landlord and its architects and engineers may, from time to time,
inspect the Leased Property and will be furnished, if required by them, with
copies of all plans, shop drawings, and specifications relating to such repairs
or rebuilding.  Tenant will keep all plans, shop drawings, and specifications at
the building, and Landlord and its architects and engineers may examine them at
all reasonable times.  Tenant’s obligations to supply insurance, according to
Article 4, will be applicable to any repairs or rebuilding under this section.

9.8    Landlord’s Costs.  Tenant shall, within 30 days after receipt of an
invoice from landlord, pay the reasonable costs, expenses, and fees of any
architect or engineer employed by landlord to review any plans and
specifications and to supervise and approve any construction, or for any
services rendered by such architect or engineer to landlord as contemplated by
any of the provisions of this lease, or for any services performed by landlord’s
attorneys in connection therewith.

9.9    No Rent Abatement.  Rent will not abate pending the repairs or rebuilding
of the Leased Property.





44

--------------------------------------------------------------------------------

 



ARTICLE 10.    CONDEMNATION

10.1    Total Taking.  If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
(“Taking”), any entire Facility Property is taken, or so much of any Facility
Property is taken that the Facility Property cannot be used by Tenant for the
purposes for which it was used immediately before the Taking, then this Lease
will end with respect to such Facility Property only on the earlier of the
vesting of title to the Facility Property in the condemning authority or the
taking of possession of the Facility Property by the condemning authority.  Upon
such termination, the Investment Amount shall be reduced by the award payable
for such Taking less any reasonable and reasonably documented expenses incurred
by Landlord in connection with such Taking and the Base Rent for the applicable
Facility shall be reduced accordingly. The termination of this Lease as to one
Facility Property due to a Taking or Casualty is the result of circumstances
beyond the control of Landlord and Tenant and the parties affirm that, except
for such specific isolated situation, this Lease is intended to be a single
indivisible lease.  All damages awarded for such Taking under the power of
eminent domain shall be the property of Landlord, whether such damages shall be
awarded as compensation for diminution in value of the leasehold or the fee of
the Facility Property.

10.2    Partial Taking.  If, after a Taking, so much of a Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of possession of
such Leased Property by the condemning authority and the Rent will be adjusted
accordingly; [ii] at its cost, Tenant shall restore so much of the Facility
Property as remains to a sound architectural unit substantially suitable for the
purposes for which it was used immediately before the Taking, using good
workmanship and new, first-class materials; [iii] upon completion of the
restoration, Landlord will pay Tenant [the lesser of the net award made to
Landlord on the account of the Taking (after deducting from the total award,
attorneys’, appraisers’, and other fees and costs incurred in connection with
the obtaining of the award and amounts paid to the holders of mortgages secured
by the Facility Property), or Tenant’s actual out-of-pocket costs of restoring
the Facility Property]; and [iv] Landlord shall be entitled to the balance of
the net award.  The restoration shall be completed in accordance with Article 9
with such provisions deemed to apply to condemnation instead of casualty.

10.3    Condemnation Proceeds Not Trust Funds.  Notwithstanding anything in this
Lease or at law or equity to the contrary, none of the condemnation award paid
to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10.  Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Condemnation.

ARTICLE 11.    TENANT’S PROPERTY

11.1    Tenant’s Property.  Tenant shall install, place, and use on the Leased
Property such fixtures, furniture, equipment, inventory and other personal
property in addition to Landlord’s Personal Property as Tenant may, from time to
time, deem necessary or useful to operate the Leased Property for its permitted
purposes.  All such fixtures, furniture, equipment,





45

--------------------------------------------------------------------------------

 



inventory, and other personal property installed, placed, or used on the Leased
Property which is owned by Tenant or leased by tenant from third parties
(including all IT Equipment) is hereinafter referred to as “Tenant’s Property”.

11.2    Requirements for Tenant’s Property.  Tenant shall comply with all of the
following requirements in connection with Tenant’s Property:

(a)    Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and,
to the extent required, replace Tenant’s Property.

(b)    Tenant shall pay all taxes applicable to Tenant’s Property.

(c)    If Tenant’s Property is damaged or destroyed by fire or any other cause,
to the extent required to satisfy its performance obligations under this Lease,
Tenant shall promptly repair or replace Tenant’s Property unless this Lease is
terminated with respect to the applicable Facility pursuant to Article 9 or
Article 10.

(d)    Unless an Event of Default or any event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default has occurred,
Tenant may remove Tenant’s Property from the Leased Property from time to time
provided that [i] the items removed are not required to satisfy its performance
obligations under this Lease (unless such items are being replaced by Tenant);
and [ii] Tenant repairs any damage to the Leased Property resulting from the
removal of Tenant’s Property.

(e)    Except to the extent the same were installed to replace items of
Landlord’s Personal Property which were removed by Tenant, Tenant’s Property
shall remain owned by Tenant at the expiration or termination of this Lease and
Tenant may, at Tenant’s option, remove all or such portion of Tenant’s Property
as Tenant determines upon the termination or expiration of this Lease provided
Tenant repairs any damage to the Leased Property resulting from the removal of
Tenant’s Property.  If Tenant fails to remove Tenant’s Property within 30 days
after delivery of possession of the Leased Property to Landlord, then Tenant
shall be deemed to have abandoned Tenant’s Property, Tenant’s Property shall
become the property of Landlord, and Landlord may remove, store and dispose of
Tenant’s Property.  In such event, Tenant shall have no claim or right against
Landlord for such property or the value thereof regardless of the disposition
thereof by Landlord.  Tenant shall pay Landlord, upon demand, all expenses
incurred by Landlord in removing, storing, and disposing of Tenant’s Property
and repairing any damage caused by such removal.  Tenant’s obligations hereunder
shall survive the termination or expiration of this Lease. 

ARTICLE 12.    RENEWAL OPTION

12.1    Renewal Option  Tenant has the option to renew (“Renewal Option”) this
Lease for one renewal term (“Renewal Term”).  If the Renewal Option is
exercised, the Renewal Term shall commence on the day after the last day of the
Initial Term and shall expire at 12:00 Midnight Eastern Time on December 31,
2043.  Tenant can exercise the Renewal Option only upon satisfaction of the
following conditions:





46

--------------------------------------------------------------------------------

 



(a)    There shall be no uncured Event of Default at the time Tenant exercises
its Renewal Option nor on the date the Renewal Term is to commence.

(b)    Tenant shall give Landlord irrevocable written notice of renewal no later
than the date which is two years prior to the expiration date of the then
current Term.

12.2    Effect of Renewal.  The following terms and conditions will be
applicable if Tenant renews the Lease:

(a)    Effective Date.  The effective date of any Renewal Term will be the first
day after the expiration date of the then current Term.  The first day of the
Renewal Term is also referred to as the Renewal Date.

(b)    Rent Adjustment.  Base Rent in the Renewal Term will be adjusted as set
forth in Schedule 1 hereof.

(c)    Other Terms and Conditions.  Except for the modifications set forth in
this §12.2, all other terms and conditions of the Lease will remain the same for
the Renewal Term.

ARTICLE 13.    REPRESENTATIONS AND WARRANTIES

13.1    Tenant’s Representations.  Tenant represents and warrants to Landlord as
follows:

13.1.1    Tenant is a limited liability company duly organized, validly existing
and in good standing under the laws of its Organization State.  Tenant is duly
qualified to transact business as a foreign entity and is in good standing in
each Facility State.  Tenant has full organizational power and authority to own
or lease and operate its properties and assets and to carry on its business as
now conducted.

13.1.2    Each Subtenant is a limited liability company duly organized, validly
existing and in good standing under the laws of its Organization State.  To the
extent such Subtenant’s Organization State is not the applicable Facility State,
each Subtenant is duly qualified to transact business as a foreign entity and is
in good standing in the applicable Facility State.  Each Subtenant has full
organizational power and authority to own or lease and operate its properties
and assets and to carry on its business as now conducted.

13.1.3    Each of Tenant and each Subtenant has all requisite power and
authority to execute and deliver this Lease and to perform its obligations
hereunder.  The execution and delivery of this Lease and the consummation of the
transactions contemplated hereby have been duly authorized and approved by the
governing bodies and the members or partners, as applicable, of Tenant and each
Subtenant.  This Lease has been duly authorized, executed and delivered by
Tenant and each Subtenant and (assuming the valid authorization, execution and
delivery of this Lease by Landlord) is a legal, valid and binding obligation of
Tenant and each Subtenant, enforceable in accordance with its terms subject to
the effect of (a) bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application relating to the relief of debtors or
relating to or affecting creditors’ rights, and





47

--------------------------------------------------------------------------------

 



(b) general principles of equity and rules of law and equity governing specific
performance, injunctive relief and other equitable remedies.

13.1.4    Neither the execution and delivery of this Lease by Tenant or
Subtenant, nor the consummation of any of the transactions contemplated hereby
by Tenant or Subtenant, nor the compliance with or fulfillment of the terms,
conditions or provisions hereof, will conflict with, result in a breach or
violation by Tenant or Subtenant of the terms, conditions or provisions of, or
constitute a default by Tenant or Subtenant under, [i] the organizational or
governing documents of Tenant or Subtenant, [ii] any other material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which Tenant or any Subtenant
is a party or by which Tenant or Subtenant is bound, [iii] any court order to
which Tenant or Subtenant is a party or by which any of their respective assets
or businesses are subject or by which they are bound or [iv] any Legal
Requirement, except, in the case of clause [ii] or [iv], for any such breaches,
violations, defaults or events that, when considered together, would not
reasonably be expected to adversely affect Tenant or Subtenant in any material
respect.

13.2    Landlord’s Representations.  Landlord represents and warrants to Tenant
as follows:

13.2.1    Landlord is a limited liability company duly organized, validly
existing and in good standing under the laws of its Organization
State.  Landlord has full organizational power and authority to own or lease and
operate its properties and assets and to carry on its business as now conducted.

13.2.2    Landlord has all requisite power and authority to execute and deliver
this Lease and to perform its obligations hereunder.  The execution and delivery
of this Lease and the consummation of the transactions contemplated hereby have
been duly authorized and approved by the governing bodies and the members or
partners, as applicable, of Landlord.  This Lease has been duly authorized,
executed and delivered by Landlord and (assuming the valid authorization,
execution and delivery of this Lease by Tenant and Subtenant) is a legal, valid
and binding obligation of Landlord, enforceable in accordance with its terms
subject to the effect of (a) bankruptcy, insolvency, reorganization, moratorium
and other similar laws of general application relating to the relief of debtors
or relating to or affecting creditors’ rights, and (b) general principles of
equity and rules of law and equity governing specific performance, injunctive
relief and other equitable remedies.

13.2.3    Neither the execution and delivery of this Lease by Landlord, nor the
consummation of any of the transactions contemplated hereby by Landlord, nor the
compliance with or fulfillment of the terms, conditions or provisions hereof,
will conflict with, result in a breach or violation by Landlord of the terms,
conditions or provisions of, or constitute a default by Landlord under, [i] the
organizational or governing documents of Landlord, [ii] any other material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which Landlord is a party or
by which Landlord is bound, [iii] any court order to which Landlord is a party
or by which any of its assets or businesses are subject or by which they are
bound or [iv] any Legal Requirement, except, in the case of clause [ii] or [iv],
for any such breaches, violations, defaults or events that,





48

--------------------------------------------------------------------------------

 



when considered together, would not reasonably be expected to adversely affect
Landlord in any material respect.

ARTICLE 14.    NEGATIVE COVENANTS

Until the Obligor Group Obligations shall have been performed in full, Tenant
and Subtenant covenant and agree that Tenant and Subtenant shall not do or
suffer any of the following without the prior written consent of Landlord: 

14.1    No Debt.  Tenant and Subtenant shall not create, incur, assume, or
permit to exist any indebtedness other than [i] trade debt incurred in the
ordinary course of business; [ii]  indebtedness for Facility working capital
purposes, to the extent secured principally by Tenant’s and Subtenant’s accounts
receivable; [iii] indebtedness that is secured by any Permitted Lien;
[iv] indebtedness for equipment and vehicle leases provided that any lien or
encumbrance related thereto constitutes a Permitted Lien hereunder; or [v]
indebtedness from capital lease obligations.  Company shall not create, incur,
assume, or permit to exist any indebtedness that would result in a violation of
the obligation to maintain [a] a minimum Net Worth pursuant to Exhibit U hereof
or [ii] a maximum Leverage Ratio pursuant to Exhibit U hereof. Upon Company’s or
Tenant’s request, Landlord shall enter into reasonable intercreditor agreements
with Company’s or Tenant’s lender(s).

14.2    No Liens.  Tenant and Subtenant shall not create, incur, or permit to
exist any lien, charge, encumbrance, easement or restriction upon [i] the Leased
Property (subject to Tenant’s and Subtenant’s rights to release certain liens
pursuant to §7.3 hereof), Tenant’s Property, the Collateral, or any of
Company’s, Tenant’s or Subtenant’s deposit accounts [as “deposit account” is
defined for purposes of Article 9 of the UCC]), or [ii] any lien upon or pledge
of any interest in Company, Tenant or Subtenant which, if enforced, would result
in a Restricted Transfer or Change of Control, except, in either case, for
Permitted Liens. 

14.3    No Transfer.  GEN, Company, Tenant and Subtenant and their Affiliates
shall not effectuate a Restricted Transfer without Landlord’s prior written
consent, which consent may be withheld in Landlord’s sole discretion. 

14.4    No Guaranties.  Tenant and Subtenant shall not create, incur, assume, or
permit to exist any guarantee by Tenant or any Subtenant of any loan or other
indebtedness except the endorsement of negotiable instruments for collection in
the ordinary course of business

14.5    Affiliate Contracts.  Any contract entered into by Company, Tenant or
Subtenant with any Affiliate of any of them shall be an arm’s length contract
for fair market value and, to the extent any such contract provides for annual
payments with respect to all applicable Facilities in the aggregate in excess of
$500,000, the same shall be disclosed to Landlord in advance.

14.6    Subordination of Payments to Affiliates.  (a)  Except as provided in
Section 14.6(b) below, none of Company, Tenant, GEN, Subtenant or Manager (if
applicable), during any pendency of an Event of Default or during any period in
which, Company and GEN have failed to provide the Landlord Parties with pro
forma financial statements (i) the form of





49

--------------------------------------------------------------------------------

 



which are reasonably approved by the Landlord Parties; (ii) which take into
account all projected cash inflows and outflows of Company and GEN during the
succeeding twelve (12) months including, without limitation, any mandatory
prepayments reasonably anticipated to be made, as required pursuant to the Term
Loan or Revolving Loan; and (iii) indicate that Company and GEN will maintain at
all times during the applicable period Liquidity of at least Seventy Five
Million Dollars ($75,000,000) in excess of the minimum Liquidity required by the
applicable covenant, shall make any payments (including, without limitation,
payment of salary, bonuses, fees, management fees or lease payments) or
distributions, payments of principal or interest, dividends, liquidating
distributions, or cash flow distributions to Company, Tenant, GEN, Subtenant,
Manager (if applicable), any Affiliate of Company, GEN, Tenant, Subtenant, or
Manager, or any shareholder, member or partner of the Company, GEN, Tenant,
Subtenant or Manager (if applicable) or any of their Affiliates (a
“Distribution”). 

(b)    Notwithstanding anything to the contrary in Section 14.6(a), in no event
shall Section 14.6(a) restrict or prevent:

(i)    Company, GEN, Tenant or Subtenant (if applicable) from paying any (A)
operating expenses (consistent with past practice), (B) employee related
expenses, including salaries or bonuses (consistent with past practice), (C) to
the extent not otherwise restricted under this Lease, rental payments,
including, without limitation, Base Rent and Additional Rent, (D) distributions
to fund tax liabilities of any Genesis Member that accrue as a result of the
combined operations of GEN and Company and (E) distributions to Affiliates or
subsidiaries of Company or GEN to the extent required to pay indebtedness for
borrowed money of GEN, Company or any of their respective subsidiaries (provided
any distributions from GEN will be limited to tax distributions); or

(ii)    Company or GEN (during any period described in §14.6(a)) from paying any
(A) management and consulting fees to Affiliates (consistent with past
practice), or (B) distributions to its members solely to fund tax liabilities of
such members accrued as a result of the operations of Company or GEN, if and
only if, at the time of such distribution, no Events of Default (including
Events of Default triggered by non-compliance with Exhibit U hereof, if the
terms thereof are instead in effect) is continuing or would result from any such
distributions.

14.7    Anti-Terrorism Laws.  None of Company, Tenant, Subtenant nor Manager nor
any Affiliate is now, or shall be at any time hereafter, a Blocked Person,
whether such restriction arises under United States law, regulation, executive
orders and OFAC Lists, and neither Tenant nor any Affiliate is engaged, or shall
engage, in any dealings or transactions with, or shall otherwise be associated
with, any Blocked Person.  Company, Tenant and Subtenant shall not at any time
be in violation of any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Anti-Terrorism
Laws.

14.8    Anti-Corruption Laws.  Each of Tenant and Subtenant covenants and agrees
that neither it nor any of its Affiliates has, and covenants and agrees that it
will not, and will not allow its Affiliates to, in connection with the
transactions contemplated by this Lease or in connection with any other business
transactions involving Landlord or HCN, authorize, make, offer, promise to make,
request, agree to accept, or accept, any payment or transfer anything of value,
directly or indirectly, [i] to secure an improper advantage or illegitimate or
unjust benefit,





50

--------------------------------------------------------------------------------

 



or to influence a person to misuse his or her position or [ii] that is otherwise
illegal under any applicable Anti‑Corruption Laws.  It is the intent of the
parties hereto that no payment or transfer of value shall be made which has the
purpose or effect of public or commercial bribery; acceptance of or acquiescence
in extortion, kickbacks, or other unlawful or improper means of obtaining or
retaining business; securing an improper advantage or illegitimate or unjust
benefit; or influencing a person to misuse his or her position.

14.9    IGT Documents.  Tenant and Subtenant of the New Haven Facility shall not
modify, or issue a consent or waiver in connection with, any of the IGT
Documents, provided, however, that Tenant and Subtenant may terminate the IGT
documents.

ARTICLE 15.    AFFIRMATIVE COVENANTS

15.1    Perform Obligations.  Company, Tenant and Subtenant shall each perform
(or cause Hospital Subtenant to perform) all of its obligations under this
Lease, the Government Authorizations and all Legal Requirements.  If applicable,
Tenant and the New Haven Facility Subtenant shall take all necessary action (or
cause Hospital Subtenant to take such action) to obtain all Government
Authorizations required for the operation of the New Haven Facility as soon as
possible.

15.2    Proceedings to Enjoin or Prevent Construction.  If any proceedings are
filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
Tenant’s construction, occupancy, maintenance, or operation of the Facility or
any portion thereof, Tenant will cause such proceedings to be contested in a
commercially reasonable manner, and, in the event of an adverse ruling or
decision, prosecute appeals therefrom (if appropriate) in a commercially
reasonable manner, and will, without limiting the generality of the foregoing,
resist the entry or seek the stay of any temporary or permanent injunction that
may be entered, and use its commercially reasonable efforts to bring about a
favorable and speedy disposition of all such proceedings and any other
proceedings.

15.3    Documents and Information.

15.3.1    Furnish Documents.  Company and Tenant shall deliver to Landlord all
documents, reports, schedules and copies described on Exhibit E within the
specified time periods and in electronic format via the email address
reporting@welltower.com.  Landlord may change the email address at any time by
giving the other party notice of such change.  Landlord may exhibit or furnish
any document delivered to Landlord, including unaudited Facility Financial
Statements, licensure reports, financial and property due diligence materials
and other documents, materials and information relating to the Facilities, the
Annual Financial Statements, Periodic Financial Statements, Annual Facility
Budget, Annual Budget and all other documents, reports, schedules and copies
described on Exhibit E or copies thereof, or any other document relating to any
of them, for the purpose of evaluating or negotiating a potential transaction
with or for Landlord (other than as to [ii] below), [i] to any potential
transferee of the Lease or the Leased Property, [ii] to any governmental or
regulatory authority in connection with any legal, administrative or regulatory
proceedings requiring disclosure, [iii] to any proposed creditor in connection
with the financing of the Leased Property, [iv] to Landlord’s attorneys,
auditors and underwriters, and [v] to any other person or





51

--------------------------------------------------------------------------------

 



entity for which there is a legitimate business purpose for such disclosure.
Landlord shall direct such other parties to (A) keep the material confidential,
and (B) not disclose or reveal the material to any person in any manner
whatsoever without Tenant’s prior written consent, except as may be required by
applicable Legal Requirements.

15.3.2    Furnish Information.  Company, Tenant and each Subtenant shall
[i] promptly supply Landlord with such information concerning its financial
condition, affairs and property, as Landlord may reasonably request from time to
time hereafter, including copies of documents reasonably requested by Landlord;
[ii] promptly notify Landlord in writing of any condition or event that
constitutes a breach or event of default of any term, condition, warranty,
representation, or provisions of this Lease and of any material adverse change
in its financial condition; [iii] maintain a standard and modern system of
accounting; [iv] permit Landlord or any of its agent or representatives to have
access to and to examine all of its books and records regarding the financial
condition of the Facilities at reasonable times hereafter during business hours
and after not less than five (5) Business Days prior written notice provided
such parties are accompanied by a representative of Tenant and comply with all
Legal Requirements and rules and regulations reasonably established by Tenant;
and [v] make provisions to set-up and implement quarterly variance meetings
attended in person or via telephonic conference with Landlord upon Landlord’s
request.

15.3.3    Further Assurances and Information.  Tenant shall, on request of
Landlord from time to time, execute, deliver, and furnish documents as may be
necessary to fully consummate the transactions contemplated under this
Lease.  Within 15 days after a request from Landlord, Tenant and each Subtenant
shall provide to Landlord such additional information regarding Tenant, Tenant’s
financial condition, Subtenant, each Subtenant’s financial condition or the
Facility as Landlord, or any existing or proposed creditor of Landlord, or any
auditor or underwriter of Landlord, may require from time to time, including,
without limitation, a current Tenant’s Financial Certification in the form of
Exhibit F. 

15.3.4    Material Communications.

15.3.4.1    Litigation or Government Investigations.  Other than with respect to
any licensure, certification and survey matters (which shall be covered by
Section 15.3.4.2 below), Tenant or Subtenant, as applicable, shall notify
Landlord in writing within five (5) Business Days after Tenant or any Subtenant
has knowledge of any potential, threatened or existing material litigation or
material proceeding against, or government investigation of, Tenant, Subtenant,
Guarantor, or a Facility that is reasonably likely to materially adversely
affect Guarantor or Tenant taken as a whole; the right to operate a Facility;
Landlord’s title to any Facility; or Tenant’s or Subtenant’s interest therein.

15.3.4.2    Licensure and Certification Inspections. 

(a)    Tenant and each Subtenant, as applicable, shall, on a monthly basis, on
or before the tenth (10th) day of each month, provide Landlord with a written
summary (which may be delivered by granting Landlord with electronic access) of
all Facility inspections with respect to health care licensure or certification
which occurred during the preceding month for which the Facility has received a
written report; and

 





52

--------------------------------------------------------------------------------

 



(b)    Tenant and each Subtenant, as applicable, shall notify Landlord in
writing (which may be delivered by granting Landlord with electronic access),
within five (5) Business Days after notice or receipt thereof, of the existence
of any Material Deficiency or an imposition of a civil monetary penalty (CMP)
with respect to any one survey of a Facility of greater than $150,000, and shall
provide Landlord (which may be provided by granting Landlord with electronic
access), to the extent available, copies of each of the material reports,
notices and correspondence related thereto. 

15.3.4.3    Landlord Inquiries.  Tenant or Subtenant, as applicable, will
promptly respond to Landlord’s reasonable inquiries with respect to the
information to be provided to Landlord pursuant to this Section 15.3.4.

15.3.5    Requirements for Financial Statements.  Tenant shall meet the
following requirements in connection with the preparation of the financial
statements:  [i] all audited financial statements shall be prepared in
accordance with generally accepted accounting principles consistently applied;
[ii] all unaudited financial statements shall be prepared in a manner
substantially consistent with prior audited and unaudited financial statements
prepared by Tenant and submitted to Landlord; [iii] all financial statements
shall fairly present the financial condition and performance for the relevant
period in all material respects; [iv] the financial statements shall include all
notes to the financial statements; [v] a copy of all management letters and a
complete schedule of contingent liabilities and transactions with Affiliates
shall be provided by management; [vi] in the event the audited financial
statements do not include an unqualified opinion, Company shall provide to
Landlord, within thirty (30) days after the delivery of the audited financial
statements to Landlord, a written plan illustrating its planned actions
necessary to remedy the qualifications identified in the auditor’s opinion,
which plan must be implemented prior to the issuance of the next annual audit so
that such next audit contains an unqualified opinion and [vii] the audited
financial statements shall be prepared in accordance with GAAP requirements by a
nationally or regionally recognized independent certified public accountant
subject to approval by Landlord, which shall not be unreasonably withheld.

15.4    Compliance With Laws.  Tenant and each Subtenant shall comply with all
Legal Requirements and keep all Government Authorizations in full force and
effect.  Tenant and each Subtenant shall pay when due all taxes and governmental
charges of every kind and nature that are assessed or imposed upon Tenant and
each Subtenant, respectively, at any time during the term of the Lease,
including, without limitation, all income, franchise, capital stock, property,
sales and use, business, intangible, employee withholding, and all taxes and
charges relating to Tenant’s and each Subtenant’s respective business and
operations.  Tenant and each Subtenant shall be solely responsible for
compliance with all Legal Requirements, including the ADA, and Landlord shall
have no responsibility for such compliance.  Notwithstanding anything to the
contrary herein, throughout the Term, Landlord shall use commercially reasonable
efforts to comply with those Legal Requirements, as applicable to Landlord, as
required to maintain all Government Authorizations and shall cooperate with
Tenant as reasonably requested if and when Landlord’s cooperation is necessary
to maintain Government Authorizations.





53

--------------------------------------------------------------------------------

 



15.5    Broker’s Commission.  Landlord and Tenant each represent to the other
that it has dealt with no Broker in connection with the execution of this
Lease.  Landlord shall indemnify and hold Tenant harmless from and against any
claims made by a broker who alleges to have dealt with Landlord.  Tenant shall
indemnify and hold Landlord harmless from and against any claims made by a
broker who alleges to have dealt with Tenant.

15.6    Existence.  For so long as such party is a party to this Lease or a
Facility Sublease, Tenant and each Subtenant shall maintain its existence
throughout the term of this Lease.  Company shall maintain its existence
throughout the term of this Lease.

15.7    Financial Covenants.  Tenant shall conform with the financial covenants
set forth in Exhibit U hereto throughout the term of this Lease:

15.8    Survey Deficiencies.  Tenant and each Subtenant, as applicable, shall
diligently pursue correction of all survey deficiencies and violations
identified by CMS or the applicable state survey agency.

15.9    Transfer of License and Facility Operations.  If this Lease is
terminated due to expiration of the Term, pursuant to an Event of Default or for
any reason other than Tenant’s purchase of the Leased Property, or if Tenant or
Subtenant vacates the Leased Property (or any part thereof) without termination
of this Lease (as applicable), the following provisions shall be immediately
effective as to the applicable portion of the Leased Property:

15.9.1    Licensure.  Subject to §15.9.2 and applicable law, Tenant and each
Subtenant shall execute, deliver and file all documents and statements
reasonably requested by Landlord to effect the transfer of the Facility licenses
and Government Authorizations to a replacement operator designated by Landlord
(“Replacement Operator”), subject to any required approval of governmental
regulatory authorities, and Tenant and each Subtenant shall provide to Landlord
all information and records reasonably required by Landlord in connection with
the transfer of the license and Government Authorizations.

15.9.2    Facility Operations. 

(a)    In order to facilitate a responsible and efficient transfer of the
operations of the Facilities, Tenant and Subtenant shall, if and to the extent
requested by Landlord and subject to all applicable law, [i] deliver to Landlord
the most recent updated reports, notices, schedules and documents listed in
Exhibit E; and [ii] provide reasonable access for Landlord and its agents to
show the Facilities to potential Replacement Operators. 

(b)    If, upon the expiration or termination of this Lease, neither Landlord
nor any other Person assumes operational responsibility for the Facilities,
Tenant shall, pursuant to a commercially reasonable management agreement or
similar arrangement on commercially reasonable terms to be determined by Tenant
and Landlord in good faith (subject to clause (C), below, continue to operate
the Facilities in the ordinary course of business and consistent with applicable
laws and regulations, until the date of transfer of the Facility operations to
the Replacement Operator or such other party as may be designated by a
governmental or regulatory authority is completed; provided,  however, that
during such period (A) Tenant shall have no obligation to pay any Rent,
including, without limitation, Base Rent and Additional Rent,





54

--------------------------------------------------------------------------------

 



(B) Landlord shall be responsible for the operating shortfalls of the Facilities
and shall receive the benefit of all revenue generated by the Facilities, and
(C) Tenant shall be entitled to receive a management fee for such services equal
to up to 5% of applicable Facility revenues; provided, further, however, to the
extent Landlord fails to identify a Person to assume operational responsibility
within six (6) months after the termination or expiration of this Lease, or any
such identified Person does not obtain all approvals necessary to operate the
Facilities pursuant to all Legal Requirements within twelve (12) months after
the termination or expiration of this Lease, Tenant, at Landlord’s sole cost and
expense and without any liability to Landlord, may, but shall not be obligated
to, either (x) request that the appropriate regulatory authorities assume
operational and financial responsibility for the Facilities or (y) proceed to
close the Facilities and relocate the residents thereof.

(c)    If, upon the expiration or termination of this Lease, a Replacement
Operator is ready, willing and able, and has been approved by all Governmental
Authorities, to commence operating the Facilities and Tenant fails to transition
the operations to such Replacement Operator, the provisions of Article 19 shall
apply.

15.9.3    IT Equipment.  Tenant shall permit Landlord to utilize the IT
Equipment for a period of 180 days after termination or expiration of the
Lease. 

15.10    Bed Operating Rights.  Tenant and Subtenant acknowledge and agree that
the rights to operate the beds located at the Facilities as long term care beds
under the law of the applicable Facility State affect the value of the Leased
Property.  Tenant and Subtenant agree to meet the Bed Licensing Requirements.

15.11    Cooperation.  Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, Tenant and Subtenant
hereby agree, upon request of Landlord, to execute, deliver and file all
applications and any and all other necessary documents and statements to effect
the issuance, transfer, reinstatement, renewal and/or extension of the Facility
license and all Governmental Authorizations issued to Tenant and Subtenant or
applied for by Tenant and Subtenant in connection with Tenant’s and Subtenant’s
operation of the Facility, to permit any designee of Landlord or any other
transferee to operate the Facility under the Governmental Authorizations, and to
do any and all other acts incidental to any of the foregoing.

15.12    Project Submissions.  Tenant shall submit certain future projects to
Landlord as provided in Exhibit T.

15.13    Information and Images.  Tenant grants to Landlord and Landlord’s
Affiliates the perpetual, irrevocable, worldwide right and license to reproduce,
use, prepare derivative works based upon, publish, distribute, and display, by
any means and in any media, information describing, and photographic or other
images depicting, the Leased Property and Facilities (but not the names of the
Facilities or Tenant), units, rooms, amenities and special features and the
Land, Improvements and Personal Property (the “Information and Images”), subject
to any commercially reasonable restrictions established by Tenant to protect
resident





55

--------------------------------------------------------------------------------

 



confidentiality of which Landlord receives written notice.  Without limiting the
foregoing, such Information and Images may be reproduced, used, published,
distributed, and displayed by Landlord and Landlord’s Affiliates in any
promotional or marketing materials, advertisements, reports, or web
sites.  Tenant expressly waives and releases [i] any right to receive
compensation for such reproduction, use, publication, distribution, or display;
[ii] any right to inspect or approve such Information and Images prior to such
reproduction, use, publication, distribution, or display; or [iii] any rights
under any copyright, patent, trademark, or similar statute or regulation with
respect to such use, publication, distribution or display.

15.14    Compliance with Anti-Terrorism Laws.  Tenant shall immediately notify
Landlord if Tenant has knowledge that Tenant or any Affiliate becomes a Blocked
Person or is otherwise listed on any OFAC List or [i] is convicted with respect
to, [ii] pleads nolo contendere to, [iii] is indicted with respect to, or
[iv] is arraigned and held over on charges involving, money laundering,
predicate crimes to money laundering or any Anti-Terrorism Law.  None of Tenant,
Subtenant, Guarantors, Manager or any Affiliate will, directly or indirectly,
[a] conduct any business, or engage in any transaction or dealing, with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, [b] deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law, or
[c] engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.  In addition, Tenant hereby
agrees to provide Landlord with any additional information that Landlord deems
necessary from time to time in order to ensure compliance with the
Anti-Terrorism Laws.

15.15    Change of Location or Name.  Tenant and Subtenant shall promptly notify
Landlord of the change any of the following:  [i] the location of the principal
place of business or chief executive office of Tenant or Subtenant, or any
office where any of Tenant’s or Subtenant’s books and records are maintained;
[ii] the name under which Tenant or Subtenant conducts any of its business or
operations; or [iii] the state of organization of Tenant or Subtenant.

15.16    Compliance with Anti-Corruption Laws.

15.16.1    Tenant agrees that, should it learn or have reason to know of:
[i] any payment, offer, or agreement to make a payment by Tenant or any
Affiliate to a “Government Related Person” as defined in the Anti-Corruption
Laws (including, without limitation:  [a] any elected or appointed government
official, member of the armed forces, or member of a royal family; [b] any
officer or employee of a government or any department, agency, or
instrumentality of a government; [c] any person acting in an official capacity
for or on behalf of a government or any department, agency, or instrumentality
of a government; [d] any officer or employee of a company or business owned or
controlled in whole or part, directly or indirectly, by a government; [e] any
officer or employee of a public international organization, such as the World
Bank or the United Nations; [f] any officer or employee of a political party or
any person acting in an official capacity on behalf of a political party;
[g] any candidate for political office; and/or [h] the spouse or immediate
family member of any of the above) for the purpose of obtaining or retaining
business, securing any improper





56

--------------------------------------------------------------------------------

 



advantage, or influencing a person to misuse his or her position, [ii] any other
payment, offer, agreement to make or receive, or receipt of a payment by Tenant
or any Affiliate that would constitute a violation of applicable Anti-Corruption
Laws; or [iii] any other development during the Term that in any way makes
inaccurate or incomplete the representations, warranties and certifications of
Tenant hereunder given or made as of the Effective Date or at any time during
the Term, Tenant will immediately advise Landlord in writing of such knowledge
or suspicion and the entire basis known to Tenant therefor.

15.16.2    Upon a good faith basis and written notification to Tenant, Landlord,
at Landlord’s expense, may conduct an investigation and audit of Tenant’s books,
records and accounts to verify compliance with §§14.7, 14.8, 15.14 and
15.16.  Tenant agrees to cooperate fully with such investigation, the scope,
method, nature and duration of which shall be at the reasonable discretion of
Landlord.  Tenant agrees that it will provide annually to Landlord the
Anti-Corruption and Anti-Terrorism Certificate, with such certificate to be
delivered with the Annual Financial Statements in accordance with §15.3.1.

15.17    IGT Restructuring.  Tenant and the New Haven Facility Subtenant
acknowledge that, notwithstanding the IGT Restructuring and the IGT Documents,
Tenant and the New Haven Facility Subtenant are liable for all obligations of
Tenant and the New Haven Facility Subtenant under the Lease Documents.  Tenant
and Subtenant shall deliver to Landlord within three Business Days any notice of
default issued by or received by Tenant or the New Haven Facility Subtenant
under the IGT Documents.

ARTICLE 16.    ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS

16.1    Prohibition on Restricted Alterations.  Tenant shall not make any
Restricted Alterations to the Leased Property without Landlord’s prior written
consent.

16.2    Approval of Restricted Alterations.  If Tenant desires to perform
Restricted Alterations, Tenant shall deliver to Landlord plans, specifications,
drawings, and such other information, if any, as may be reasonably requested by
Landlord (collectively the “Plans and Specifications”) showing in reasonable
detail the scope and nature of the Restricted Alterations that Tenant desires to
perform.  It is the intent of the parties hereto that the level of detail shall
be comparable to that which is referred to in the architectural profession as
“design development drawings” as opposed to working or biddable
drawings.  Landlord agrees not to unreasonably delay its review of the Plans and
Specifications.  Tenant shall comply with the requirements of §16.4 in making
any Restricted Alterations.

16.3    [Intentionally Omitted]. 

16.4    Requirements for Alterations.  Tenant shall comply with all of the
following requirements in connection with any Alterations:

(a)    The Alterations shall be made in accordance with the approved Plans and
Specifications (if any).

(b)    The Alterations and the installation thereof shall comply with all
applicable legal requirements and insurance requirements.





57

--------------------------------------------------------------------------------

 



(c)    The Alterations shall be done in a good and workmanlike manner, shall not
impair the value or the structural integrity of the Leased Property, and shall
be free and clear of all mechanic’s liens.

(d)    For any Alterations having a total cost of $4,000,000.00 or more, which
$4,000,000 shall be increased annually on each anniversary of the Original
Effective Date in proportion to increases in the CPI, Tenant shall deliver to
Landlord a payment and performance bond, with a surety acceptable to Landlord,
in an amount equal to the estimated cost of the Permitted Alterations,
guaranteeing the completion of the work free and clear of liens and in
accordance with the approved Plans and Specifications, and naming Landlord and
any mortgagee of Landlord as joint obligees on such bond.

(e)    Tenant shall, at Tenant’s expense, obtain a builder’s completed value
risk policy of insurance complying with the provisions of Article 4 hereof with
respect to builder’s risk insurance.

(f)    Tenant shall, not later than 60 days after completion of the Alterations,
deliver to Landlord a revised “as-built” survey of the respective Facility if
the Alterations altered the Land or “footprint” of the Improvements and an
“as-built” set of Plans and Specifications for the Alterations to the extent
Tenant obtains such “as built” Plans and Specifications.

(g)    Tenant shall, not later than 30 days after Landlord sends an invoice,
reimburse Landlord for any reasonable costs and expenses, including attorneys’
fees and architects’ and engineers’ fees, incurred in connection with reviewing
and approving the Plans and Specifications to the extent anticipated hereby and
ensuring Tenant’s compliance with the requirements of this section.  The daily
fee for Landlord’s consulting engineer is $750.00.

(h)    Each Subtenant is a limited liability company duly organized, validly
existing and in good standing under the laws of its Organization State.  To the
extent such Subtenant’s Organization State is not the applicable Facility State,
each Subtenant is duly qualified to transact business as a foreign entity and is
in good standing in the applicable Facility State.  Each Subtenant has full
organizational power and authority to own or lease and operate its properties
and assets and to carry on its business as now conducted.

16.5    Ownership and Removal of Alterations.  The Alterations shall become a
part of the Leased Property, owned by Landlord, and leased to Tenant subject to
the terms and conditions of this Lease.  In no event shall the Base Rent
hereunder be increased as a result of the performance of any Alteration.  Tenant
shall not be required or permitted to remove any Alterations.

16.6    Minimum Qualified Capital Expenditures.  During each calendar year of
the Term, Tenant shall expend or escrow an average of at least $1,153.00 per bed
(or, with respect to the Lafayette Facility, $400.00 per licensed bed per year
on average as calculated over an aggregate three calendar year period) for
Qualified Capital Expenditures to improve the Facilities (provided that as to
any Facility with respect to which a certificate of occupancy has not been
outstanding for at least a year, the minimum Qualified Capital Expenditures
required by





58

--------------------------------------------------------------------------------

 



this section shall be waived until the calendar year immediately following the
year in which such certificate of occupancy is issued).  Thereafter throughout
the Term, Tenant shall expend or escrow such minimum amount each calendar year,
increased annually on each anniversary of the Original Effective Date in
proportion to increases in the CPI.  Within 60 days after the end of each fiscal
year, Tenant shall deliver to Landlord a certificate in the form of Exhibit G
listing the Qualified Capital Expenditures made in the prior year.  If the
entire minimum amount was not expended in such year, the certificate will
include certification that the balance of the current minimum amount has been
deposited in a reserve account to be used solely for Qualified Capital
Expenditures for the Facilities.  At least annually, at the request of Landlord,
Landlord and Tenant shall review capital expenditures budgets and discuss
possible modifications to the Leased Property; provided that Tenant shall not be
required by the terms of this sentence to implement any such
modifications.  Tenant shall be required to complete the capital expenditure
projects described on Exhibit O within the time periods specified thereon and
all amounts incurred by Tenant in connection therewith shall comprise Qualified
Capital Expenditures, and count towards the minimum Qualified Capital
Expenditures required to be spent per year pursuant to this
§16.6.  Notwithstanding the foregoing, with respect to the Lafayette Facility,
the initial average annual minimum Qualified Capital Expenditures shall be
$400.00 multiplied by the number of licensed beds at such Facility and
calculated over an aggregate three calendar year period.  Notwithstanding the
foregoing, with respect to the New Haven Facility, the average annual minimum
Qualified Capital Expenditures required under this §16.6 shall equal $1,503.00
per bed during the period commencing January 1, 2016 and terminating upon the
expiration or termination of the IGT Documents.

16.7    Signs.  Tenant may, at its own expense, erect and maintain
identification signs at the Leased Property, provided such signs comply with all
laws, ordinances, and regulations.  Upon the termination or expiration of this
Lease, Tenant shall, within 30 days after notice from Landlord, remove the signs
and restore the Leased Property to its original condition.

ARTICLE 17.    Option to PUrchase/Riight of first offer

Tenant has the option to purchase certain of the Leased Property as set forth in
Exhibit V hereto and a right of first offer with respect to certain of the
Leased Property as set forth in Exhibit X hereto.

ARTICLE 18.  ASSIGNMENT AND SALE OF LEASED PROPERTY

18.1    Prohibition on Assignment and Subletting.  Except as provided below,
Landlord’s consent shall not be required for any Permitted Transfer.  Landlord’s
prior written consent shall be required for each Restricted Transfer, which
consent Landlord may withhold in its sole and absolute discretion.  A
Restricted Transfer without the prior written consent of Landlord will be void
at Landlord’s option.  Landlord’s consent to one Restricted Transfer will not
waive the requirement of its consent to any subsequent
Restricted Transfer.  Tenant may enter into a Facility Sublease with each
Subtenant for each Facility provided that each Facility Sublease complies with
§18.2.  None of GEN, Tenant or any of their respective subsidiaries will issue
equity to any Publicly Listed Entity that is a real estate investment trust for
United States income tax purposes and invested in skilled nursing, post-acute
care, assisted living, medical or





59

--------------------------------------------------------------------------------

 



other healthcare facilities (other than HCN) without the consent of HCN (other
than in connection with a registered underwritten public offering of equity by
GEN or any other Publicly Listed Entity).

18.2    Requests for Landlord’s Consent to Certain Restricted Transfers.  If
Tenant is required to obtain Landlord’s consent to a specific Restricted
Transfer constituting an assignment, sublease or management agreement under this
Lease or similar arrangement, Tenant shall give Landlord [i] the name and
address of the proposed assignee, subtenant or manager; [ii] a copy of the
documentation implementing the proposed Restricted Transfer; [iii] reasonably
satisfactory information about the nature, business and business history of the
proposed assignee, subtenant, or manager and its proposed use of the Leased
Property or portion thereof; and [iv] banking, financial, and other credit
information, and references about the proposed assignee, subtenant or manager
sufficient to enable Landlord to determine the financial responsibility and
character of the proposed assignee, subtenant or manager.  Any such Restricted
Transfer shall be consummated pursuant to an agreement that  shall contain
provisions to the effect that [a] such agreement of Transfer is subject and
subordinate to all of the terms and provisions of this Lease and to the rights
of Landlord and that the assignee, subtenant or manager shall comply with all
applicable provisions of this Lease; [b] such agreement of Transfer may not be
modified without the prior written consent of Landlord not to be unreasonably
withheld or delayed; [c] if this Lease shall terminate before the expiration of
such agreement of Transfer, the assignee, subtenant or manager thereunder will,
solely at Landlord’s option and only upon the express written notice of
attornment from Landlord, attorn to Landlord and waive any right the assignee,
subtenant or manager may have to terminate the agreement of Transfer or
surrender possession thereunder as a result of the termination of this Lease;
and [d] if the assignee, subtenant or manager receives a written notice from
Landlord stating that Tenant is in default under this Lease, the assignee,
subtenant or manager shall thereafter pay all rentals or payments under the
agreement of Transfer directly to Landlord until such default has been
cured.  Any attempt or offer by an assignee, subtenant or manager to attorn to
Landlord shall not be binding or effective without the express written consent
of Landlord.  Tenant hereby collaterally assigns to Landlord, as security for
the performance of its obligations hereunder, all of Tenant’s right, title, and
interest in and to any assignment, sublease or management agreement now or
hereafter existing for all or part of the Leased Property.  Tenant shall, at the
request of Landlord, execute such other instruments or documents as Landlord may
request to evidence this collateral assignment.  If Landlord, in its sole and
absolute discretion, consents to such Restricted Transfer, such consent shall
not be effective until [i] a fully executed copy of the agreement of Transfer
has been delivered to Landlord; [ii] in the case of an assignment, Landlord has
received a written instrument in which the assignee has assumed and agreed to
perform all of Tenant’s obligations under the Lease; [iii] Tenant has paid to
Landlord a fee in the amount of $2,500.00 (applies only to consent requests
after the Effective Date); and [iv] Landlord has received reimbursement from
Tenant or the assignee for all attorneys’ fees and expenses and all other
reasonable out‑of‑pocket expenses incurred in connection with determining
whether to give its consent, giving its consent and all matters relating to the
assignment (applies only to consent requests after the Effective Date).

18.3    Agreements with Residents.  Tenant and Subtenant may enter into
Occupancy Agreements with residents of the Leased Property without the prior
written consent of Landlord; provided that, other than for certain isolated de
minimis exceptions, [i] the





60

--------------------------------------------------------------------------------

 



Occupancy Agreements do not provide for life care services; [ii] the Occupancy
Agreements do not contain any type of rate lock provision or rate guaranty for
more than one calendar year; [iii] the Occupancy Agreements do not provide for
any rent reduction or waiver other than for an introductory period not to exceed
six months; [iv]  Tenant and Subtenant do not collect rent under the Occupancy
Agreements for more than one month in advance; and [v] all residents of the
Leased Property are accurately shown in accounting records for the
Facility.  From time to time upon request of Landlord, Tenant shall provide
Landlord with copies of its then current form(s) of resident occupancy
agreement.  Landlord shall recognize the rights of the residents under the
Occupancy Agreements.  The termination of this Lease by Landlord shall not
affect the residents’ rights under the Occupancy Agreements.  The foregoing
provisions will be self operative, and no further instrument will be required in
order to effect them.  Hospital Subtenant is hereby authorized to enter into
Occupancy Agreements with residents of the Leased Property relating to the New
Haven Facility under the same terms as set forth in this §18.3.

18.4    Sale of Leased Property.  If Landlord or any subsequent owner of the
Leased Property sells the Leased Property, its liability for the performance of
its agreements in this Lease will end on the date of the sale of the Leased
Property, and Tenant will look solely to the purchaser for the performance of
those agreements.  For purposes of this section, any holder of a mortgage or
security agreement which affects the Leased Property at any time, and any
landlord under any lease to which this Lease is subordinate at any time, will be
a subsequent owner of the Leased Property when it succeeds to the interest of
Landlord or any subsequent owner of the Leased Property.

18.5    Assignment by Landlord.  Except as expressly set forth herein, Landlord
may freely Transfer its interest in this Lease or the Leased Property, whether
by assignment or by Transfers of ownership interests in Landlord or its
beneficial owners; provided that there shall never be more than a single
Landlord entity hereunder.  Notwithstanding the foregoing, Landlord will not,
without Tenant’s consent, enter into any transaction resulting in any Facility
being excluded from the “Leased Property” under this Lease. As a condition to
any direct or indirect Transfer of this Lease by Landlord, the transferee shall
assume Landlord’s rights hereunder and recognize Tenant as the tenant under this
Lease by executing a recognition agreement in a commercially reasonable form.
The Future Rights are personal to HCN and accordingly, in the event Landlord at
any time ceases to be a Primary Affiliate of HCN, the Future Rights shall
automatically terminate and Section 15.15 and Article 22 shall be of no further
force or effect. Notwithstanding the foregoing, any Transfer of any interest in
HCN, including any such Transfer constituting a Change of Control thereof, shall
not result in the termination of the Future Rights.

18.6    Beneficial Transfer.  Notwithstanding anything to the contrary herein or
in the Lease Guaranty, at any time that GEN (i) shall Control Tenant either
(A) directly or, (B) indirectly (x) through Company (provided Company is
Controlled by GEN) and one or more subsidiaries that are wholly owned by Company
or (y) through one or more wholly owned subsidiaries and (ii) shall be publicly
listed on a nationally recognized exchange, nothing in this Lease or the Lease
Guaranty, shall limit or prohibit the Beneficial Transfer:

(i) of any direct or indirect economic, beneficial or other interest in Tenant,
Company, or any other entity Controlled by GEN to GEN or any entity Controlled
by GEN (including, without limitation, any Exchange);  provided, however, that





61

--------------------------------------------------------------------------------

 



the Tenant notifies the Landlord in writing in advance (other than in respect of
any Exchange) and the entities involved, as applicable, execute and deliver to
the Landlord such guaranties, security agreements, subordination agreements,
letter of credit agreements, assumption of all obligations and other documents
and agreements as reasonably requested by the Landlord such that the Landlord
has received and been granted equivalent (i) guaranties, (ii) security interests
(security interests in both assets covered and priority of lien),
(iii) subordinations, and (iv) other rights and benefits as required by this
Lease or otherwise provided in the Transaction Documents; or

(ii) of shares, stock or other beneficial interests in GEN,

provided, in the case of (ii) above, the Landlord Parties’ written consent shall
be required to consummate any transaction that would result in a Change of
Control of GEN.  Any Beneficial Transfer (other than an Exchange) that is
consummated concurrently with an Exchange, which Beneficial Transfer constitutes
a Change of Control, shall not be exempt from the foregoing consent requirements
by virtue of the fact it occurs concurrently with an Exchange.

ARTICLE 19.  HOLDOVER AND SURRENDER

19.1    Holding Over.  This Article 19 is subject in its entirety to §15.9.2. If
Tenant, with or without the express or implied consent of Landlord, continues to
hold and occupy the Leased Property (or any part thereof) after the expiration
of the Term or earlier termination of this Lease (other than pursuant to
Tenant’s purchase of the Leased Property) and a Replacement Operator is ready,
willing and able, and has been approved by all Governmental Authorities, to
accept the transition of operations of the Leased Property from Tenant, such
holding over beyond the Term and the acceptance or collection of Rent in the
amount specified below by Landlord shall operate and be construed as creating a
tenancy from month to month and not for any other term whatsoever.  Said
month-to-month tenancy may be terminated by Landlord by giving Tenant five days’
written notice, and at any time thereafter Landlord may re-enter and take
possession of the Leased Property, subject to applicable Legal Requirements.  If
Tenant continues after the expiration of the Term or earlier termination of this
Lease to hold and occupy the Leased Property whether as a month-to-month tenant
or a tenant at sufferance or otherwise, Tenant, except as provided in §15.9.2 to
the contrary, shall pay Rent for each month in an amount equal to the sum of
[i] one and one-half (1½) times the Base Rent payable during the month in which
such expiration or termination occurs, plus [ii] all Additional Rent accruing
during the month, plus [iii] any reasonable out of pocket costs and expenses
incurred by Landlord as a result of Tenant’s continued occupancy, excluding loss
of rental or damages payable to any new tenant plus [iv] any and all other sums
payable by Tenant pursuant to this Lease.  During any continued tenancy after
the expiration of the Term or earlier termination of this Lease, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by applicable law, to continue its occupancy and use of the Leased
Property until the tenancy is terminated.  Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Lease.





62

--------------------------------------------------------------------------------

 



19.2    Surrender.  Except for [i] Permitted Alterations; [ii] normal and
reasonable wear and tear (subject to the obligation of Tenant to maintain the
Leased Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as of the Acquisition Date.

ARTICLE 20.  LETTER OF CREDIT

20.1    Terms of Letter of Credit.    

(i)    Tenant provided Landlord with the Letter of Credit on December 1,
2012.  Except as set forth herein, Tenant shall maintain the Letter of Credit in
favor of Landlord until the Obligor Group Obligations are performed in
full.  The Letter of Credit shall permit partial and full draws and shall permit
drawing upon presentation of a draft drawn on the Issuer and a certificate
signed by Landlord stating that an Event of Default has occurred under this
Lease.  The Letter of Credit shall be for an initial term of one year and shall
be automatically renewed annually for successive terms of at least one year
unless Landlord receives notice from the Issuer, by certified mail, at least 60
days prior to the expiry date then in effect that the Letter of Credit will not
be extended for an additional one-year period.

(ii)    Tenant, or a nominee thereof, shall, not later than fifteen (15) days
prior to the expiration of the term of the Letter of Credit, deliver to Landlord
a replacement letter of credit, in form and substance and issued by an Issuer
reasonably satisfactory to Landlord (a “Replacement Letter”), such that the
Letter of Credit or a Replacement Letter shall be in effect at all times after
the date of this Agreement until fifteen (15) days beyond the end of the
Term.  Any Replacement Letter shall be in a face amount at least equal to the
face amount of the Letter of Credit. 

(iii)    During the Term, Landlord shall hold the Letter of Credit as security
for the performance by Tenant of all obligations on the part of Tenant under
this Lease.  If there is an Event of Default, Landlord shall have the right from
time to time, without notice and without prejudice to any other remedy Landlord
may have on account thereof, and upon presentation of a certificate of demand,
to draw upon the Letter of Credit and apply any funds so drawn to Landlord’s
damages arising from, or to cure, any default by Tenant, whether such damages
accrue before or after summary proceedings or other reentry by Landlord.  If
Landlord shall so apply any funds, Tenant shall immediately restore the Letter
of Credit to the original face amount.  Upon the expiration of the Term,
Landlord shall return the Letter of Credit, or, if applicable, the remaining LC
Proceeds, to Tenant.  If Landlord conveys Landlord’s interest under this Lease,
any Letter of Credit or, if applicable, the LC Proceeds, may be turned over and
assigned by Landlord to Landlord’s grantee (or, at Landlord’s election, Tenant
shall furnish Landlord’s successor with a new Replacement Letter showing such
successor as payee, provided that the original Letter of Credit then outstanding
shall be simultaneously returned to Tenant).  From and after any such transfer,
assignment or return, Tenant agrees to look solely to such grantee for proper
application of the funds in accordance with the terms of this Section and the
return thereof in accordance herewith.





63

--------------------------------------------------------------------------------

 



20.2    Replacement Letter of Credit.  Tenant shall provide a replacement Letter
of Credit which satisfies the requirements of §20.1 from an Issuer acceptable to
Landlord within 30 days after the occurrence of any of the following:  [i]
Landlord’s receipt of notice from the Issuer that the Letter of Credit will not
be extended for an additional one-year period; [ii] Landlord gives notice to
Tenant that the Kroll Bond Rating (or rating of a comparable rating service) of
the Issuer is less than a “C+” (or the comparable rating of such other rating
service); [iii] Landlord gives notice to Tenant of the admission by Issuer in
writing of its inability to pay its debts generally as they become due, or
Issuer’s filing of a petition in bankruptcy or petitions to take advantage of
any insolvency act, making an assignment for the benefit of its creditors,
consenting to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or filing a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law, regulation, or statute of the United States of America or any
state thereof or [iv] Issuer is at any time determined not to be at least
“adequately capitalized”, as that term is defined and used in the “Prompt
Corrective Action” statute, 12 U.S.C. §1831, and implementing
regulations.  Tenant’s failure to comply with the requirements of this section
shall be an immediate Event of Default without any notice (other than as
provided for in this section), cure or grace period.  Upon such event of
Default, Landlord shall be entitled to draw upon the Letter of Credit and
Landlord may, solely at its option and without any obligation to do so, require
Tenant to obtain a replacement Letter of Credit satisfactory to Landlord with
the LC Proceeds made available to Tenant solely to secure Tenant’s reimbursement
obligation for the replacement Letter of Credit.

20.3    Draws.  Landlord may draw under the Letter of Credit upon the occurrence
of an Event of Default hereunder.  Any such draw shall not cure an Event of
Default.  The proceeds from the Letter of Credit (“LC Proceeds”) shall be the
sole property of Landlord and may be used, retained and invested by Landlord
without restriction or limitation.  Landlord shall have no obligation to account
for its use of the LC Proceeds and Tenant shall have no interest in or claim
against the LC Proceeds.  Landlord shall have the right and option, but not the
obligation, to apply all or any portion of the LC Proceeds to pay all or any
portion of [i] the Obligor Group Obligations; plus [ii] all reasonable expenses
and costs incurred by Landlord in enforcing or preserving Landlord’s rights
under this Lease or any security for the Obligor Group Obligations, including,
without limitation, [a] the fees, expenses, and costs of any litigation,
appellate, receivership, administrative, bankruptcy, insolvency, or other
similar proceeding; [b] attorney, paralegal, consulting and witness fees and
disbursements; and [c] the expenses, including, without limitation, lodging,
meals and transportation of Landlord and its employees, agents, attorneys, and
witnesses in preparing for litigation, administrative, bankruptcy, insolvency,
or similar proceedings and attendance at hearings, depositions, and trials in
connection therewith.

20.4    Partial Draws.  Upon the occurrence of a monetary Event of Default under
the Obligor Group Obligations, Landlord may, at its option, make a partial draw
on the Letter of Credit in an amount not to exceed the amount of the Obligor
Group Obligations then past due.  If Landlord then applies the proceeds from
such partial draw on the Letter of Credit to payment of all or any portion of
the Obligor Group Obligations then past due, Tenant shall, within 10 days after
notice from Landlord of such partial draw and payment, cause the amount of the
Letter of Credit to be reinstated to the amount in effect prior to such partial
draw.  Tenant’s failure to comply with the requirements of this section shall be
an immediate Event of Default under the





64

--------------------------------------------------------------------------------

 



Lease Documents without any notice (other than as provided for in this section),
cure or grace period.  Landlord’s rights under this §20.4 are in addition to,
and not in limitation of, Landlord’s rights under §20.3.

ARTICLE 21.  QUIET ENJOYMENT, SUBORDINATION,
        ATTORNMENT AND ESTOPPEL CERTIFICATES

21.1    Quiet Enjoyment.  So long as Tenant performs all of its obligations
under this Lease, Tenant’s possession of the Leased Property will not be
disturbed by Landlord or any party claiming by, through or under Landlord.

21.2    Subordination.  Subject to the terms and conditions of this section,
this Lease and Tenant’s rights under this Lease are subordinate to any ground
lease or underlying lease, first mortgage, first deed of trust, or other first
lien against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument (a) expressly provides
that this Lease is superior or (b) is entered into with Affiliates of
Landlord.  The foregoing subordination provision is expressly conditioned upon
any lessor or mortgagee being obligated and bound to recognize Tenant as the
tenant under this Lease pursuant to the terms of a subordination and
nondisturbance agreement or similar document in a commercially reasonable form,
reasonably acceptable to Tenant.  Any foreclosure action or proceeding by any
mortgagee with respect to the Leased Property shall not affect Tenant’s rights
under this Lease and shall not terminate this Lease unless and until an Event of
Default occurs hereunder.  The foregoing provisions will be self-operative, and
no further instrument will be required in order to effect them.  However, Tenant
shall execute, acknowledge and deliver to Landlord, at any time and from time to
time upon demand by Landlord, such documents as may be requested by Landlord or
any mortgagee or any holder of any mortgage or other instrument described in
this section, to confirm or effect any such subordination.  Any mortgagee of the
Leased Property shall be deemed to be bound by the nondisturbance provision set
forth in this section. 

21.3    Attornment.  If any holder of any mortgage, indenture, deed of trust, or
other similar instrument described in §21.2 succeeds to Landlord’s entire
interest in the Leased Property, Tenant will pay to such holder all Rent
subsequently payable under this Lease.  Tenant shall, upon request of anyone
succeeding to the interest of Landlord, automatically become the tenant of, and
attorn to, such successor in interest without changing this Lease.  The
successor in interest will not be bound by [i] any payment of Rent for more than
one month in advance; [ii] any amendment or modification of this Lease
thereafter made without its consent as provided in this Lease; [iii] any claim
against Landlord arising prior to the date on which the successor succeeded to
Landlord’s interest; or [iv] any claim or offset of Rent for prior periods
against Landlord.  Upon request by Landlord or such successor in interest and
without cost to Landlord or such successor in interest, Tenant will execute,
acknowledge and deliver an instrument or instruments confirming the attornment. 

21.4    Estoppel Certificates.  At the request of Landlord or Tenant, the other
party shall execute, acknowledge, and deliver an estoppel certificate, in
recordable form, in favor of Landlord or Tenant (as applicable) or any mortgagee
or purchaser thereof certifying the





65

--------------------------------------------------------------------------------

 



following:  [i] that the Lease is unmodified and in full force and effect, or if
there have been modifications that the same is in full force and effect as
modified and stating the modifications; [ii] the date to which Rent and other
charges have been paid; [iii] whether Tenant or Landlord is in default or
whether there is any fact or condition which, with notice or lapse of time, or
both, would constitute a default, and specifying any existing default, if any;
[iv] that Tenant has accepted and occupies the Leased Property; [v] that the
requested party has no defenses, setoffs, deductions, credits, or counterclaims
against the other party, if that be the case, or specifying such that exist; and
[vi] such other information as may reasonably be requested by the requesting
party.  Any purchaser or mortgagee may rely on this estoppel certificate.  If
Tenant fails to deliver the estoppel certificates to Landlord within 10 days
after the request of Landlord, then Tenant shall be deemed to have certified
that [a] the Lease is in full force and effect and has not been modified, or
that the Lease has been modified as set forth in the certificate delivered to
Tenant; [b] Tenant has not prepaid any Rent or other charges except for the
current month; [c] Tenant has accepted and occupies the Leased Property;
[d] neither Tenant nor Landlord is in default nor is there any fact or condition
which, with notice or lapse of time, or both, would constitute a default; and
[e] Tenant has no defenses, setoffs, deductions, credits, or counterclaims
against Landlord. 

ARTICLE 22.  FUTURE RIGHTS

The parties’ mutual rights and responsibilities with respect to proposed future
developments, acquisitions and capital enhancements are set forth in Exhibit T
hereto.

ARTICLE 23.  security interest

23.1    Collateral.  Company, Tenant and each Subtenant hereby grants to
Landlord (“Secured Party”) a security interest in the following described
property to the extent located at or related to the Leased Property, whether now
owned or hereafter acquired by Company, Tenant or any Subtenant, which shall in
no event include the accounts receivable of Company, Tenant, Subtenant or
Guarantor (the “Collateral”), to secure the payment and performance of the
Obligor Group Obligations: 

(a)    All machinery, furniture, equipment, trade fixtures, appliances,
inventory and all other goods (as “equipment”, “inventory” and “goods” are
defined for purposes of Article 9 of the UCC) and any leasehold interest in any
of the foregoing, now or hereafter located in or on or used or usable in
connection with the Land, Improvements, or Fixtures and replacements, additions,
and accessions thereto, including, without limitation, those items which are to
become fixtures or which are building supplies and materials to be incorporated
into an Improvement or Fixture; but specifically excluding the IT Equipment.

(b)    All general intangibles, instruments, documents, and chattel paper as
such terms are defined for purposes of Article 9 of the UCC now or hereafter
arising in connection with the business located in or on or used or usable in
connection with the Land, Improvements, or Fixtures, and replacements,
additions, and accessions thereto.

(c)    All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles regarding the
use, occupancy or





66

--------------------------------------------------------------------------------

 



operation of the Improvements, or any part thereof, including, without
limitation, certificates of need, state health care facility licenses, and
Medicare and Medicaid provider agreements, in each case, to the extent permitted
by law.

(d)    Unless expressly prohibited by the terms thereof, all contracts,
agreements, contract rights and materials relating to the design, construction,
operation or management of the Improvements, including, but not limited to,
management agreements, plans, specifications, drawings, blueprints, models,
mock‑ups, brochures, flyers, advertising and promotional materials and mailing
lists but specifically excluding proprietary policy and procedures manuals.

(e)    All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, covering all of the Leased
Property or any part thereof, now or hereafter entered into, and all right,
title and interest thereunder, including, without limitation, the right, if any,
to cash or securities deposited thereunder whether or not the same was deposited
to secure performance by the subtenants, occupants, licensees and
concessionaires of their obligations thereunder, including the right to receive
and collect the rents, revenues, and other charges thereunder.

(f)    All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation relating to the
preceding listed property or otherwise used or usable in connection with the
Land and Improvements.

23.2    Additional Documents.  At the request of Secured Party, Company, Tenant
and each Subtenant shall execute additional security agreements, control
agreements, financing statements, and such other documents as may be requested
by Secured Party to maintain and perfect such security interest.  Company,
Tenant and each Subtenant authorize Secured Party to file financing statements
describing the Collateral to perfect and maintain the security interest granted
hereunder without the signature or any further authorization of Company, Tenant
or any Subtenant.  Secured Party intends to file financing statements
electronically to the extent permitted by the applicable filing offices.  As a
courtesy, Secured Party may provide sample hard copies to Tenant and its legal
counsel of the initial financing statements but the appearance and content of
the actual filings displayed or printed by each filing office may vary from the
sample copies.

23.3    Notice of Sale.  With respect to any sale or other disposition of any of
the Collateral after the occurrence of an Event of Default, Secured Party,
Company, Tenant and each Subtenant agree that the giving of five days’ notice by
Secured Party, sent by overnight delivery, postage prepaid, to Company’s,
Tenant’s or Subtenant’s notice address designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of such Collateral is to be made, shall be deemed to be reasonable
notice thereof and Tenant and each Subtenant waive any other notice with respect
thereto.

23.4    Recharacterization.  Except as otherwise required by applicable law or
any accounting rules or regulations, Landlord and Tenant hereby acknowledge and
agree that this Lease shall be treated as an operating lease for all purposes
and not as a synthetic lease, financing lease or loan, and that Landlord shall
be entitled to all the benefits of ownership of the





67

--------------------------------------------------------------------------------

 



Leased Property, including depreciation for all federal, state and local tax
purposes.  However, if despite the parties’ intent, it is determined or adjudged
by a court for any reason that this Lease is not a true operating lease or if
this Lease is recharacterized as a financing arrangement, then this Lease shall
be considered a secured financing agreement and Landlord’s title to the Leased
Property shall constitute a perfected first priority lien in Landlord’s favor on
the Leased Property to secure the payment and performance of all the Obligor
Group Obligations.

ARTICLE 24.  MISCELLANEOUS

24.1    Notices.  Landlord, Tenant and Subtenant hereby agree that all notices,
demands, requests, and consents (hereinafter “notices”) required to be given
pursuant to the terms of this Lease shall be in writing, shall be addressed to
the addresses set forth in the introductory paragraph of this Lease, and shall
be served by [i] personal delivery; [ii] certified mail, return receipt
requested, postage prepaid; or [iii] nationally recognized overnight
courier.  Notices to any Subtenant should be sent c/o Tenant at Tenant’s address
set forth in the introductory paragraph.  All notices shall be deemed to be
given upon the earlier of actual receipt or three days after mailing, or one
Business Day after deposit with the overnight courier.  Any notices meeting the
requirements of this section shall be effective, regardless of whether or not
actually received.  Landlord or Tenant may change its notice address at any time
by giving the other party notice of such change.  Landlord shall use reasonable
efforts to provide copies of any such notices which Landlord deems material to
Tenant’s counsel at the addresses following; provided, however, that the failure
to provide any such copy shall not affect the efficacy of such notice to Tenant.

 

Neil L. Rock, Partner

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036-6522

 

Beth G. Hungate‑Noland

Williams Mullen

200 S. 10th Street, Suite 1600

Richmond, VA  23219

 

24.2    Advertisement of Leased Property.  In the event Tenant has not exercised
its option to renew this Lease, Landlord or its agent shall have the right to
enter the Leased Property at all reasonable times during the last two years of
the Term for the purpose of exhibiting the Leased Property to others and to
place upon the Leased Property “for sale” or “for rent” notices or signs.

24.3    Entire Agreement.  This Lease contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof.  No
representations, warranties, and agreements have been made by Landlord except as
set forth in this Lease.  No oral agreements or understandings between Landlord
and Tenant shall survive execution of this Lease.  Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the 2014 Consent and
Amendment Agreement shall survive the execution and delivery hereof.





68

--------------------------------------------------------------------------------

 



24.4    Severability.  If any term or provision of this Lease is held or deemed
by Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.

24.5    Captions and Headings.  The captions and headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.

24.6    Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of Delaware, except as to matters under
which the laws of a State in which a respective Facility is located, or under
applicable procedural conflicts of laws rules, require the application of laws
of such other State, in which case the laws or conflicts of laws rules, as the
case may be, of such State shall govern to the extent required.

24.7    Memorandum of Lease.  Tenant shall not record this Lease.  Tenant shall,
however, record a memorandum of lease approved by Landlord upon Landlord’s
request.

24.8    Waiver.  No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant or Subtenant is in default in the performance or observance of any
condition or covenant herein be construed as a waiver of such default, or of
Landlord’s right to terminate this Lease or exercise any other remedy granted
herein on account of such existing default.

24.9    Binding Effect.  This Lease will be binding upon and inure to the
benefit of the heirs, successors, personal representatives, and permitted
assigns of Landlord, Tenant and Subtenant.

24.10    No Offer.  Landlord’s submission of this Lease to Tenant is not an
offer to lease the Leased Property, or an agreement by Landlord to reserve the
Leased Property for Tenant.  Landlord will not be bound to Tenant until Tenant
has duly executed and delivered duplicate original leases to Landlord, and
Landlord has duly executed and delivered one of these duplicate original leases
to Tenant.

24.11    Modification.  This Lease may only be modified by a writing signed by
both Landlord and Tenant.  All references to this Lease, whether in this Lease
or in any other document or instrument, shall be deemed to incorporate all
amendments, modifications and renewals of this Lease, made after the date
hereof.  If Tenant requests Landlord’s consent to any change in ownership,
merger or consolidation of Tenant, Subtenant or Guarantor, any assumption of the
Lease, or any modification of the Lease, Tenant shall provide Landlord all
relevant information and documents sufficient to enable Landlord to evaluate the
request.  In connection with any such request, Tenant shall pay to Landlord a
fee in the amount of $2,500.00 and shall pay all of Landlord’s reasonable
attorney’s fees and expenses and other reasonable





69

--------------------------------------------------------------------------------

 



out‑of‑pocket expenses incurred in connection with Landlord’s evaluation of
Tenant’s request, the preparation of any documents and amendments, the
subsequent amendment of any documents between Landlord and its collateral pool
lenders (if applicable), and all related matters.

24.12    Landlord’s Modification.  Tenant acknowledges that Landlord may
mortgage the Leased Property or use the Leased Property as collateral for
collateralized mortgage obligations or Real Estate Mortgage Investment Companies
(REMICS).  If any mortgage lender of Landlord desires any modification of this
Lease, Tenant agrees to consider such modification and to execute an amendment
of this Lease, at Landlord’s cost and expense, if Tenant finds such modification
acceptable, such finding not to be unreasonably withheld; provided that this
§24.12 shall not be deemed to require Tenant to enter into any such amendment to
the extent that the same would decrease Tenant’s rights or increase Tenant’s
obligations hereunder.

24.13    No Merger.  The surrender of this Lease by Tenant or the cancellation
of this Lease by agreement of Tenant and Landlord or the termination of this
Lease on account of Tenant’s default will not work a merger, and will, at
Landlord’s option, terminate any subleases or operate as an assignment to
Landlord of any subleases.  Landlord’s option under this paragraph will be
exercised by notice to Tenant and all known subtenants of the Leased Property.

24.14    Laches.  No delay or omission by either party hereto to exercise any
right or power accruing upon any noncompliance or default by the other party
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

24.15    Limitation on Tenant’s Recourse.  Tenant’s sole recourse against
Landlord, and any successor to the interest of Landlord in the Leased Property,
is to the interest of Landlord, and any such successor, in the Leased
Property.  Tenant will not have any right to satisfy any judgment which it may
have against Landlord, or any such successor, from any other assets of Landlord,
or any such successor.  In this section, the terms “Landlord” and “successor”
include the shareholders, venturers, and partners of “Landlord” and “successor”
and the officers, directors, and employees of the same.  The provisions of this
section are not intended to limit Tenant’s right to seek injunctive relief or
specific performance.

24.16    Construction of Lease.  This Lease has been prepared by Landlord and
its professional advisors and reviewed by Tenant and its professional
advisors.  Landlord, Tenant, and their advisors believe that this Lease is the
product of all their efforts, that it expresses their agreement, and agree that
it shall not be interpreted in favor of either Landlord or Tenant or against
either Landlord or Tenant merely because of their efforts in preparing it.

24.17    Counterparts.  This Lease may be executed in multiple counterparts,
each of which shall be deemed an original hereof.

24.18    Landlord’s Consent.  Whenever Landlord’s consent is required under this
Lease, such consent shall be in writing and shall not be unreasonably withheld
or delayed.

24.19    Custody of Escrow Funds.  Any funds paid to Landlord in escrow
hereunder may be held by Landlord or, at Landlord’s election, by a financial
institution, the





70

--------------------------------------------------------------------------------

 



deposits or accounts of which are insured or guaranteed by a federal or state
agency.  The funds shall not be deemed to be held in trust, may be commingled
with the general funds of Landlord or such other institution, and shall not bear
interest.

24.20    Landlord’s Status as a REIT.  Tenant acknowledges that Landlord (or a
Landlord Affiliate) has elected and may hereafter elect to be taxed as a real
estate investment trust (“REIT”) under the Internal Revenue Code.

24.21    Exhibits.  All of the exhibits referenced in this Lease are attached
hereto and incorporated herein.

24.22    WAIVER OF JURY TRIAL.  LANDLORD, TENANT AND SUBTENANT WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ON ALL MATTERS ARISING OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF
THE LEASED PROPERTY (EXCEPT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE).  IF
LANDLORD COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT, TENANT AND
SUBTENANT WILL NOT INTERPOSE, AND WAIVE THE RIGHT TO INTERPOSE, ANY COUNTERCLAIM
IN ANY SUCH PROCEEDING.

24.23    CONSENT TO JURISDICTION.  TENANT AND SUBTENANT HEREBY IRREVOCABLY
SUBMIT AND CONSENT TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO OR NEW CASTLE COUNTY,
DELAWARE OR ANY COUNTY IN WHICH A FACILITY IS LOCATED, FOR ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO [I] THIS
LEASE; OR [II] ANY DOCUMENT EXECUTED BY TENANT OR SUBTENANT IN CONNECTION WITH
THIS LEASE.  TENANT AND SUBTENANT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT TENANT AND SUBTENANT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING.  TENANT
AND SUBTENANT AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

LANDLORD, TENANT AND SUBTENANT AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR
PROCEEDING AGAINST ANOTHER PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
PROPERTY OF ANOTHER PARTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO
THIS LEASE OR ANY RELATED DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO, NEW CASTLE COUNTY, DELAWARE
OR ANY COUNTY IN WHICH A FACILITY IS LOCATED.

TENANT AND SUBTENANT HEREBY CONSENT TO SERVICE OF PROCESS BY LANDLORD IN ANY
MANNER AND IN ANY JURISDICTION





71

--------------------------------------------------------------------------------

 



PERMITTED BY LAW.  NOTHING HEREIN SHALL AFFECT OR IMPAIR LANDLORD’S RIGHT TO
SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW, OR LANDLORD’S RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST TENANT, SUBTENANT OR THE PROPERTY OF TENANT OR
SUBTENANT IN THE COURTS OF ANY OTHER JURISDICTION.

24.24    Attorney’s Fees and Expenses.  Tenant shall pay to Landlord all
reasonable costs and expenses incurred by Landlord in administering this Lease
and the security for this Lease, enforcing or preserving Landlord’s rights under
this Lease and the security for this Lease, and in all matters of collection,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, but not limited to, [a] reasonable attorney’s
and paralegal’s fees and disbursements; [b] the fees and expenses of any
litigation, administrative, bankruptcy, insolvency, receivership and any other
similar proceeding; [c] court costs; [d] the expenses of Landlord, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel, and attendance at meetings, hearings, depositions, and trials; and
[e] consulting and witness fees and expenses incurred by Landlord in connection
with any litigation or other proceeding; provided, however, Landlord’s internal
bookkeeping and routine lease servicing costs are not payable by Tenant;
provided further, however, in any action or proceeding brought by Landlord or
Tenant, the substantially prevailing party shall be entitled to recover from the
other party all reasonable costs and expenses incurred by the substantially
prevailing party in enforcing or preserving its rights under this
Lease.  Nothing in this §24.24 shall require Tenant to pay Landlord for the
costs and expenses incurred by Landlord in negotiating this Lease.

24.25    Execution.  Company, HCN and Subtenant have joined in the execution of
this Lease to acknowledge that such parties are subject to and bound by the
terms of the Lease applicable to such parties.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 



72

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused the
same to be executed by their respective duly authorized officers as of the date
first set forth above.

 

 

 

 

 

FC-GEN REAL ESTATE, LLC

 

 

 

By:

Genesis Healthcare Holding Company I, Inc.,

Signature

 

 

its sole member

Print Name

 

 

 

 

By:

/s/ Justin Skiver

Signature

 

 

Justin Skiver, Authorized Signatory

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLTOWER INC.

 

 

Signature

 

By:

/s/ Justin Skiver

Print Name

 

 

Justin Skiver, Authorized Signatory

 

 

Signature

 

(Signing only for the purpose of accepting §1.5

Print Name

 

appointment of agency and agreeing to Secured Party

 

obligations.)

 

 

 

 

 

GENESIS OPERATIONS LLC

 

 

Signature /s/ Allison Elicier

By:

/s/ Michael Sherman

Print Name: Allison Elicier

 

Michael S. Sherman,

 

 

Secretary

Signature /s/ Chris Donato

 

Print Name: Chris Donato

Tax I.D. No.:    26-0787826

 

 

 

 

 

 



S-1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

 

By:

/s/ Michael Sherman

Signature /s/ Allison Elicier

 

Michael S. Sherman

Print Name  Allison Elicier

 

Title: Secretary

 

 

 

Signature /s/ Chris Donato

 

 

Print Name Chris Donato

Tax I.D. No.:     27-3237005

 

 

 

 

 

 

 

 

 

EACH SUBTENANT LISTED ON

 

EXHIBIT C HERETO

 

 

Signature /s/ Allison Elicier

By:

/s/ Michael Sherman

Print Name Allison Elicier

 

Michael S. Sherman,

 

Secretary

Signature /s/ Chris Donato

 

Print Name Chris Donato

 

 

 

 

 

 

--------------------------------------------------------------------------------